Exhibit 10.3

EXECUTION COPY

FIFTH AMENDMENT TO

SECOND LIEN CREDIT AGREEMENT

FIFTH AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) dated as of
July 5, 2018 among

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation (“SRAC”), and KMART
CORPORATION, a Michigan corporation (“Kmart Corp.”),

the other Guarantors listed on the signature page hereto (the “Guarantors”).

the Lenders party hereto, and

JPP, LLC, as Administrative Agent and collateral administrator (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, SRAC, Kmart Corp., the other Guarantors party thereto, the
Lenders party thereto and the Agent are party to that certain Second Lien Credit
Agreement (as amended by that certain First Amendment to Second Lien Credit
Agreement, dated as of July 7, 2017, that certain Second Amendment to Second
Lien Credit Agreement, dated as of January 9, 2018, that certain Third Amendment
to Second Lien Credit Agreement, dated as of February 7, 2018, that certain
Fourth Amendment to Second Lien Credit Agreement, dated as of March 20, 2018 and
as further amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Second Lien Credit Agreement”; the
Existing Second Lien Credit Agreement as amended hereby, the “Amended Second
Lien Credit Agreement”); and

WHEREAS, Holdings, SRAC, Kmart Corp., the other Guarantors, the Lenders party
hereto (which, collectively, constitute all of the Lenders, including the
Alternative Tranche Line of Credit Lenders) and the Agent have agreed to amend
the Existing Second Lien Credit Agreement.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Amended Second Lien Credit Agreement.



--------------------------------------------------------------------------------

2. Representations and Warranties. By execution of this Amendment, each Loan
Party certifies that, as of the Amendment Effective Date:

 

  a. no Default or Event of Default has occurred and is continuing under the
Amended Second Lien Credit Agreement or under any other Loan Document;

 

  b. all representations and warranties contained in the Amended Second Lien
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard (in which
case such representations or warranties are true and correct in all respects) or
(B) such representations or warranties expressly relate to an earlier date (in
which case such representations or warranties are true and correct in all
material respects as of such earlier date);

 

  c. the execution, delivery and performance by each Loan Party party hereto and
thereto of this Amendment and the other documents executed in connection
herewith, and the consummation of the transactions contemplated hereby or
thereby, are within such Loan Party’s powers, have been duly authorized by all
necessary organizational action, and do not contravene (A) the charter or
by-laws or other organizational or governing documents of such Loan Party or
(B) law or any contractual restriction binding on or affecting any Loan Party,
except, for purposes of this clause (B), to the extent such contravention would
not reasonably be expected to have a Material Adverse Effect;

 

  d. no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance of this Amendment and
the other documents executed in connection herewith, in each case by any Loan
Party party hereto or thereto, that has not already been obtained if the failure
to obtain such authorization, approval or other action could reasonably be
expected to result in a Material Adverse Effect; and

 

  e. this Amendment has been duly executed and delivered by each Loan Party
party hereto, constitutes the legal, valid and binding obligation of each Loan
Party party hereto enforceable against such Loan Party in accordance with its
terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

3. Release by Loan Parties. Each Loan Party hereby acknowledges and agrees that
it has no actual knowledge of any defenses or claims against any Lender, the
Agent, any of their Affiliates, or any of their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, or assigns with
respect to the Obligations (each, solely in their capacities as such), and that
if such Loan Party now has, or ever did have, any defenses or claims with
respect to the Obligations against any Lender, the Agent, or any of their
respective Affiliates or any of their respective officers, directors, employees,
attorneys, representatives, predecessors, successors, or assigns (each, solely
in their

 

-2-



--------------------------------------------------------------------------------

  capacities as such), whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of effectiveness
of this Amendment, all of them are hereby expressly WAIVED, and each Loan Party
hereby RELEASES each Lender, the Agent, their respective Affiliates and their
respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns (each, solely in their capacities as such)
from any liability therefor.

 

4. Amendments to Existing Second Lien Credit Agreement. The Existing Second Lien
Credit Agreement and the Exhibits thereto are hereby amended to delete the red
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the blue double-underlined text (indicated textually
in the same manner as the following example: double-underlined) as set forth in
the pages of the Amended Second Lien Credit Agreement attached as Annex A
hereto. The Existing Second Lien Credit Agreement is further amended by the
addition of new Schedule 2.03(c) in the form attached hereto as Annex B. Except
as provided herein and in the Amended Second Lien Credit Agreement, all of the
terms and conditions of the Existing Second Lien Credit Agreement shall remain
in full force and effect.

 

5. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Agent:

 

  a. This Amendment shall have been duly executed and delivered by Holdings,
SRAC, Kmart Corp., each other Loan Party, each of the Lenders and the Agent, and
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.

 

  b. All action on the part of Holdings, SRAC and Kmart Corp. necessary for the
valid execution, delivery and performance by Holdings, SRAC and Kmart Corp. of
this Amendment shall have been duly taken.

 

  c. The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
as of the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance satisfactory to Agent:

 

  i. such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of Holdings, SRAC and Kmart
Corp. as the Agent may reasonably require evidencing (A) the authority of
Holdings, SRAC and Kmart Corp. to enter into this Amendment and the other
documents or instruments executed or to be executed in connection with this
Amendment to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Authorized Officer of Holdings, SRAC
and Kmart Corp. authorized to act as an Authorized Officer in connection with
this Amendment and such other documents to which Holdings, SRAC or Kmart Corp.,
as applicable, is a party or is to be a party (or, in the case of this clause
(B), in the Agent’s discretion, “no change” certifications);

 

-3-



--------------------------------------------------------------------------------

  ii. copies of the organization or other governing documents of Holdings, SRAC
and Kmart Corp. and such other documents and certifications as the Agent may
reasonably require to evidence that each of Holdings, SRAC and Kmart Corp. is
duly organized or formed (or, in the Agent’s discretion, “no change”
certifications) and that each of Holdings, SRAC and Kmart Corp. is validly
existing and in good standing;

 

  iii. an opinion of in house counsel to Holdings and of one or more special or
local counsel to Holdings, SRAC and Kmart Corp., addressed to the Agent and each
Lender as to such matters as the Agent may reasonably request; and

 

  iv. a certificate signed by an Authorized Officer of Holdings, SRAC and Kmart
Corp. certifying (A) that the representations and warranties specified in
Section 2 above are true and correct as of the Amendment Effective Date, and
(B) that the execution and delivery of the Amendment will not conflict with, and
the Liens on the Collateral as of the Amendment Effective Date to secure the
Loans are permitted by, (i) the Indenture for the Existing Second Lien Notes, as
amended, (ii) the Indenture for the New Second Lien Notes, as amended, (iii) the
First Lien Credit Agreement, (iv) the Security Documents in effect as of the
Amendment Effective Date, (v) that certain Letter of Credit Reimbursement
Agreement, dated as of December 28, 2016, by and among Holdings, the Borrowers,
certain financial institutions and Citibank, N.A. as administrative agent and
issuing bank, as amended, (vi) that certain Third Amended and Restated Loan
Agreement, dated as of June 4, 2018, by and among JPP, LLC, JPP II, LLC, Cascade
Investment, L.L.C., Sears, Roebuck and Co, Kmart Corporation and the other
borrower parties thereto, as amended, (vii) that certain Term Loan Credit
Agreement, dated as of January 4, 2018, among Holdings, the Borrowers, the
guarantors party thereto from time to time, the lenders party thereto from time
to time and JPP, LLC, as administrative agent and collateral administrator, as
amended, (viii) that certain Credit Agreement, dated as of March 14, 2018, among
SRC O.P. LLC, SRC Facilities LLC and SRC Real Estate (TX), LLC, as borrowers,
and UBS AG, Stamford Branch, as Administrative Agent and the lenders party
thereto, as amended, and (ix) that certain Mezzanine Loan Agreement, dated as of
March 14, 2018, among SRC Sparrow 2 LLC, as borrower, JPP, LLC as administrative
agent and the lenders party thereto, as amended.

 

-4-



--------------------------------------------------------------------------------

  d. After giving effect to this Amendment and the transactions contemplated
hereunder, Capped Excess Availability shall not be less than $150,000,000.

 

  e. Holdings, SRAC and Kmart Corp. shall have paid all fees, expenses and other
amounts due and owing to the Agent and the Lenders that have executed this
Amendment.

 

6. Binding Effect. The terms and provisions hereof and of the Amended Second
Lien Credit Agreement shall be binding upon and inure to the benefit of the
parties hereto, the Lenders (including, without limitation, the Alternative
Tranche Line of Credit Lender party hereto) and their respective successors and
assigns.

 

7. Expenses. Holdings, SRAC and Kmart Corp. shall reimburse the Agent for all
reasonable and documented out-of-pocket expenses incurred in connection
herewith, including, without limitation, reasonable attorneys’ fees.

 

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

9. Acknowledgement and Reaffirmation. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms as of
the date hereof the covenants and agreements contained in this Amendment and
each Loan Document to which it is a party, including in each case such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby, (c) agrees that this Amendment and all
documents executed in connection herewith do no operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents, (d) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and secure the
Secured Obligations (as defined under the Security Agreement), including those
Obligations arising under any of the Amended Second Lien Credit Agreement, the
Security Agreement and the Existing Intercreditor Agreement and (e) agrees that
neither this Amendment nor any other document executed in connection herewith
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Loan Documents. Each Guarantor hereby confirms that its
guarantee under the Amended Second Lien Credit Agreement remains unaltered and
in full force and effect and hereby reaffirms, ratifies and confirms the terms
and conditions of such guarantee.

 

10. Liens Unimpaired. Neither the modification of the Existing Second Lien
Credit Agreement effected pursuant to, or in accordance with, this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment:
(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or (b) requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

 

-5-



--------------------------------------------------------------------------------

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of page intentionally left blank; Signature pages follow.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer

CALIFORNIA BUILDER APPLIANCES, INC. FLORIDA BUILDER APPLIANCES, INC.

KMART HOLDING CORPORATION

KMART OPERATIONS LLC

SEARS OPERATIONS LLC

SEARS, ROEBUCK AND CO.

By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer

SEARS HOLDINGS MANAGEMENT CORPORATION

SEARS HOME IMPROVEMENT PRODUCTS, INC.

By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: President SEARS ROEBUCK ACCEPTANCE CORP. By:
 

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President, Finance

[Signature page to Fifth Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC

A&E HOME DELIVERY, LLC

A&E LAWN & GARDEN, LLC

A&E SIGNATURE SERVICE, LLC

KLC, INC.

KMART OF MICHIGAN, INC.

PRIVATE BRANDS, LTD.

SEARS BRANDS MANAGEMENT CORPORATION

SEARS PROTECTION COMPANY

SEARS PROTECTION COMPANY (FLORIDA),

L.L.C.

SEARS, ROEBUCK DE PUERTO RICO, INC.

SOE, INC.

STARWEST, LLC

By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President KMART.COM LLC By:
Bluelight.com, Inc., its Member By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President

KMART OF WASHINGTON LLC

KMART STORES OF ILLINOIS LLC

KMART STORES OF TEXAS LLC

MYGOFER LLC

By: Kmart Corporation, its Member By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer

[Signature page to Fifth Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent and as a Lender By:   /s/ Edward S. Lampert   Name:   Edward
S. Lampert   Title:   Member

[Signature page to Fifth Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP II, LLC, as a Lender

 

By: RBS Partners, L.P., as Manager

 

By: ESL Investments, Inc., as General Partner

By:   /s/ Edward S. Lampert   Name:   Edward S. Lampert   Title:   Chairman and
Chief Executive Officer

[Signature page to Fifth Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

OCH-ZIFF CAPITAL STRUCTURE ARBITRAGE MASTER FUND LTD.

as Lender

By: OZ Management LP, its investment manager By: Och-Ziff Holding Corporation,
its General Partner By:  

/s/ Wayne Cohen

Name: Wayne Cohen Title: President and Chief Operating Officer

[Signature page to Fifth Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

Annex A

Conformed Second Lien Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

ANNEX A

SECOND LIEN CREDIT AGREEMENT

Dated as of September 1, 2016

as amended July 7, 2017

as further amended January 9, 2018

as further amended February 7, 2018

as further amended March 20, 2018

as further amended July 5, 2018

among

SEARS HOLDINGS CORPORATION

and

SEARS ROEBUCK ACCEPTANCE CORP.

and

KMART CORPORATION,

as Borrowers

and

THE GUARANTORS PARTY HERETO,

and

THE LENDERS NAMED HEREIN,

and

JPP, LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     32  

SECTION 1.03. Accounting Terms

     32  

SECTION 1.04. Other Interpretive Provisions

     33  

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     33  

SECTION 2.01. The Term Loan

     33  

SECTION 2.02. Line of Credit Loan Proposals

     33  

SECTION 2.03. Line of Credit Lender Confirmations; Line of Credit Loans

     34  

SECTION 2.04. Notes

     34  

SECTION 2.05. Fees

     34  

SECTION 2.06. Reserved

     35  

SECTION 2.07. Repayment of Loans

     35  

SECTION 2.08. Interest

     35  

SECTION 2.09. Interest Rate Determination

     37  

SECTION 2.10. Optional Conversion of Term Loan Borrowings

     37  

SECTION 2.11. Optional and Mandatory Prepayments of Term Loan

     38  

SECTION 2.12. Increased Costs

     39  

SECTION 2.13. Illegality

     40  

SECTION 2.14. Payments and Computations

     40  

SECTION 2.15. Taxes

     41  

SECTION 2.16. Sharing of Payments, Etc.

     44  

SECTION 2.17. Use of Proceeds of the Loans

     44  

SECTION 2.18. Extension of Loans

     44  

SECTION 2.19. Incremental Term Loans

     46  

ARTICLE III RESERVED

     52  

ARTICLE IV CONDITIONS TO EFFECTIVENESS

     52  

SECTION 4.01. Conditions Precedent to Effectiveness

     52  

SECTION 4.02. Conditions Precedent to Each Extension of Credit

     53  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     54  

SECTION 5.01. Representations and Warranties of the Borrowers

     54  

ARTICLE VI COVENANTS

     57  

SECTION 6.01. Affirmative Covenants

     57  

SECTION 6.02. Negative Covenants

     62  

SECTION 6.03. Financial Covenant

     67  

ARTICLE VII EVENTS OF DEFAULT

     67  

SECTION 7.01. Events of Default

     67  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII THE AGENT

     70  

SECTION 8.01. Appointment

     70  

SECTION 8.02. Delegation of Duties

     70  

SECTION 8.03. Exculpatory Provisions

     70  

SECTION 8.04. Reliance by Agent

     70  

SECTION 8.05. Notice of Default

     71  

SECTION 8.06. Non-Reliance on Agents and Other Lenders

     71  

SECTION 8.07. Reports and Financial Statements

     71  

SECTION 8.08. Indemnification

     72  

SECTION 8.09. Agent in Its Individual Capacity

     72  

SECTION 8.10. Successor Agent

     72  

SECTION 8.11. Reserved

     73  

SECTION 8.12. Defaulting Lenders

     73  

ARTICLE IX MISCELLANEOUS

     73  

SECTION 9.01. Amendments, Etc.

     73  

SECTION 9.02. Notices, Etc.

     75  

SECTION 9.03. No Waiver; Remedies

     75  

SECTION 9.04. Costs and Expenses

     75  

SECTION 9.05. Right of Set-off

     77  

SECTION 9.06. Binding Effect; Effectiveness

     77  

SECTION 9.07. Assignments and Participations

     77  

SECTION 9.08. Confidentiality

     79  

SECTION 9.09. Governing Law

     80  

SECTION 9.10. Execution in Counterparts

     80  

SECTION 9.11. Jurisdiction, Etc.

     80  

SECTION 9.12. WAIVER OF JURY TRIAL

     80  

SECTION 9.13. Release of Collateral or Guarantee Obligation

     80  

SECTION 9.14. PATRIOT Act Notice

     81  

SECTION 9.15. Integration

     81  

SECTION 9.16. Replacement of Lenders

     81  

SECTION 9.17. No Advisory or Fiduciary Capacity

     82  

ARTICLE X GUARANTEE

     82  

SECTION 10.01. Guarantee

     82  

SECTION 10.02. Right of Contribution

     83  

SECTION 10.03. No Subrogation

     83  

SECTION 10.04. Amendments, etc. with Respect to Obligations

     84  

SECTION 10.05. Guarantee Absolute and Unconditional

     84  

SECTION 10.06. Reinstatement

     85  

SECTION 10.07. Payments

     85  

SECTION 10.08. Additional Guarantors

     85  

SECTION 10.09. Releases

     85  

SECTION 10.10. Additional Line of Credit Lenders

     85  

 

ii



--------------------------------------------------------------------------------

SCHEDULES   Schedule 1.01   Reserved Schedule 2.03(c)   Alternative Tranche Line
of Credit Loans Schedule 5.01(n)   Pension Plan Issues Schedule 5.01(p)   UCC
Filing Jurisdictions Schedule 5.01(s)   Existing Rights to Purchase Equity
Interests Schedule 5.01(t)   Labor Matters Schedule 6.01(j)   Financial and
Collateral Reports Schedule 6.02(d)   Restricted Payments Schedule 6.02(k)(ii)  
Investment Policy EXHIBITS   Exhibit A   Reserved Exhibit B   Form of Assignment
and Acceptance Exhibit C   Reserved Exhibit D   Reserved Exhibit E   Reserved
Exhibit F   Reserved Exhibit G   Reserved Exhibit H   Reserved Exhibit I   Form
of Compliance Certificate Exhibit J   Form of Joinder Agreement Exhibit K   Form
of Line of Credit Lender Joinder Agreement Exhibit L   Form of Line of Credit
Loan Proposal Exhibit M   Form of Notice of Conversion

 

iii



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT (this “Agreement”) dated as of September 1, 2016,
as amended on July 7, 2017 (the “First Amendment Effective Date”), as further
amended on January 9, 2018, as further amended on February 7, 2018, as further
amended on March 20, 2018 and as further amended on March 20, 2018, July 5, 2018
among SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), SEARS
ROEBUCK ACCEPTANCE CORP., a Delaware corporation (“SRAC”), KMART CORPORATION, a
Michigan corporation (“Kmart Corp.”), the guarantors listed on the signature
pages hereto or pursuant to any joinder hereto as provided in Sections 6.01(i)
and 10.08, the banks, financial institutions and other institutional lenders
listed on the signature pages hereof or pursuant to any joinder hereto as
provided in Section 10.10 or through an assignment as provided in Section 9.07
hereof as Lenders, and JPP, LLC, a Delaware limited liability company, as
administrative agent and collateral administrator (the “Agent”).

W I T N E S S E T H:

WHEREAS, Holdings, SRAC, Kmart Corp., certain lenders, Wells Fargo Bank,
National Association, f/k/a Wells Fargo Retail Finance, LLC. and General
Electric Capital Corporation, as co-collateral agents and co-syndication agents,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC, as documentation agents,
Merrill Lynch, Pierce, Fenner & Smith Incorporated f/k/a Banc of America
Securities LLC, Wells Fargo Retail Finance, LLC and GE Capital Markets, Inc. as
joint lead arrangers and joint bookrunners, and the First Lien Agent (as defined
below), are party to the First Lien Credit Agreement (as defined below); and

WHEREAS, the Borrowers have requested that the Term Lenders make term loans to
the Borrowers on the terms and subject to the conditions set forth in this
Agreement and may request that the Line of Credit Lenders make loans to the
Borrowers from time to time, and the Alternative Tranche Line of Credit Lenders
shall be deemed to have made loans to the Borrowers, in each case as
contemplated herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers for
three (3) days (whether or not consecutive) during any thirty (30) day period to
maintain Capped Excess Availability equal to at least 15% of the Line Cap. For
purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing at the Agent’s option (x) so long as
such Event of Default shall be continuing, and/or (y) if the Accelerated
Borrowing Base Delivery Event arises as a result of the Borrowers’ failure to
maintain Capped Excess Availability as required hereunder, until Capped Excess
Availability has exceeded 15% of the Line Cap for thirty (30) consecutive
calendar days, in which case an Accelerated Borrowing Base Delivery Event shall
no longer be deemed to be continuing for purposes of this Agreement. The
termination of an Accelerated Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Borrowing Base Delivery Event in the event that the conditions set forth in
clauses (i) or (ii) hereof again arise.

“ACH” means automated clearing house transfers.



--------------------------------------------------------------------------------

“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

“Additional Commitment Lender” has the meaning set forth in Section 2.19(c).

“Additional Extending Lenders” has the meaning set forth in Section 2.18(c).

“Additional First Lien Debt” means any Debt that is issued or guaranteed by a
Borrower and/or any Guarantor (other than the First Lien Credit Agreement
Obligations) which Debt and guarantees are permitted to be issued hereunder and
are secured by the Collateral (or a portion thereof) on a pari passu basis with
the First Lien Credit Agreement Obligations. The Borrowers may designate any
such Debt to be Additional First Lien Debt by written notice to the Agent,
provided such designation shall not result in the aggregate amount of Priority
Obligations exceeding the amounts permitted pursuant to Section 6.02 hereof.

“Additional First Lien Debt Documents” means, with respect to any series, issue
or class of Additional First Lien Debt, the promissory notes, loan agreements,
indentures, or other operative agreements evidencing or governing such
Indebtedness, in each case, as may be amended, restated, amended and restated,
modified, supplemented, replaced, extended, renewed and/or refinanced from time
to time in accordance with the terms of this Agreement.

“Additional First Lien Debt Obligations” means, with respect to any series,
issue or class of Additional First Lien Debt, all amounts owing pursuant to the
terms of such Additional First Lien Debt, including, without limitation, the
obligation (including guarantee obligations) to pay principal, interest, letter
of credit commissions, reimbursement obligations, charges, expenses, fees,
attorneys costs, indemnities and other amounts.

“Adjusted Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any items of loss resulting from the sale of assets other than in
the ordinary course of business for such period, (v) any non-cash charges for
tangible or intangible impairments or asset write downs for such period
(excluding any write downs or write-offs of Inventory other than write-downs or
write-offs of Inventory related to up to 100 store closings in any four
consecutive fiscal quarters), and (vi) any other non-cash charges for such
period (including non-cash charges arising from share-based payments to
employees or directors, but excluding (1) any non-cash charge already added back
to Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in
a prior period, (2) any non-cash charge that relates to the write-down or
write-off of Inventory other than write-downs or write-offs of Inventory related
to up to 100 store closings in any four consecutive fiscal quarters, and
(3) non-cash charges for which a cash payment is required to be made in that or
any other period), minus (b) without duplication and to the extent included in
Consolidated Net Income for such period, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of business for such
period, (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(vi) taken in a prior period and (iii) any
non-cash items of income for such period, all calculated on a Consolidated basis
in accordance with GAAP (excluding any non-cash income already deducted from
Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in a
prior period). For the purposes of calculating Adjusted Consolidated EBITDA in
connection with any determination of the Consolidated Leverage Ratio or Fixed
Charge Ratio, (i) if at any time during the applicable four-quarter period,
Holdings or any of its Subsidiaries shall have made any Material Disposition,
the Adjusted Consolidated EBITDA for such fiscal quarter shall be reduced by an
amount equal to the Adjusted Consolidated EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such period or
increased by an amount equal to the Adjusted

 

2



--------------------------------------------------------------------------------

Consolidated EBITDA (if negative) attributable thereto for such fiscal period
and (ii) if at any time during the applicable four-quarter period, Holdings or
any of its Subsidiaries shall have made a Material Acquisition, Adjusted
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by Holdings and its Subsidiaries in
excess of $100,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to Holdings or any of its Subsidiaries in excess of $100,000,000.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

“Agent” has the meaning provided in the Preamble, or any successor thereto. For
purposes of the Security Agreement, the Agent shall be a “Pari Passu Agent”, as
defined therein.

“Alternative Tranche Fixed Rate” means 6 5/8% per annum.

“Alternative Tranche Line of Credit Lenders” means, collectively, each Person
party hereto as a Alternative Tranche Line of Credit Lender on the Fifth
Amendment Effective Date and each Person that shall become a party hereto as an
Alternative Tranche Line of Credit Lender pursuant to Section 9.07. For the
avoidance of doubt, no Alternative Tranche Line of Credit Lender shall be deemed
to be a Term Lender or a Line of Credit Lender by reason of holding an
Alternative Tranche Line of Credit Loan

“Alternative Tranche Line of Credit Loan” means the line of credit loans deemed
to have been made by the Alternative Tranche Line of Credit Lenders on the Fifth
Amendment Date pursuant to Section2.03(c).

“Alternative Tranche Line of Credit Loan Obligations” means the Alternative
Tranche Line of Credit Loans and the guarantees thereof by the Guarantors and
all Obligations related to any of the foregoing.

“Alternative Tranche Maturity Date” means October 15, 2018.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Application of Disposition Proceeds” means, with respect to any applicable
Disposition, the application of the Net Proceeds thereof by Holdings and its
Subsidiaries in the order set forth in the First Lien Credit Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“April 2016 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC, JPP II, LLC and Cascade Investment,
L.L.C., as lenders, pursuant to that certain $500,000,000 secured short-term
loan facility dated as of April 8, 2016, as amended and restated on May 22,
2017, and as may be further amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.

“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus
one percent (1.00%), or (c) the rate of interest in effect for such day as
publicly announced from time to time by the First Lien Agent as its “prime
rate.” Any change in such rate announced by the First Lien Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Advance” means a Term Loan Borrowing that bears interest as provided
in 2.08(b)(i).

“Board of Directors” means either the board of directors of Holdings or any duly
authorized committee of that board or any committee of officers or other
representatives of Holdings duly authorized by a board resolution to act on
behalf of that board or in its stead.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in accordance with Section 6.01(d), then
Holdings shall designate that Holdings or a direct wholly owned Domestic
Subsidiary of Holdings become a Borrower for all purposes of the Loan Documents;
provided further that, solely with respect to Alternative Tranche Line of Credit
Loan, the sole Borrower shall be Holdings (and, for the avoidance of doubt, not
SRAC or Kmart Corp.).

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type made by each of the applicable Term Lenders pursuant to Section 2.01
provided that no more than ten (10) Interest Periods in the aggregate for Term
Loan Borrowings constituting Eurodollar Rate Advances may be outstanding at any
time.

“Borrowing Base” means, as of any date, the sum of (1) 90% of the book value
(calculated in accordance with GAAP) of the accounts receivable of the Loan
Parties, on a consolidated basis, on such date and (2) 75% of the book value
(calculated in accordance with GAAP) of the inventory of the Loan Parties, on a
consolidated basis, on such date.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings and in a form reasonably acceptable to the Agent, setting
forth the calculation of the Borrowing Base as of the relevant date.

“Business Combination” means a merger, consolidation, statutory share exchange,
amalgamation, tender offer, recapitalization, reorganization, scheme of
arrangement or similar transaction that requires the approval of Holdings’
stockholders.

 

4



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day of the year on which
dealings are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capped Excess Availability” means, at any time, “Capped Excess Availability” as
defined in the First Lien Credit Agreement (or analogous term in any successor
agreement).

“Cash Election” has the meaning set forth in Section 2.08(c).

“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.

“Class” means (a) the class consisting of Term Lenders, (b) the class consisting
of Line of Credit Lenders, (c) the class consisting of Alternative Tranche Line
of Credit Lenders, (d) any class of Extending Lenders and, if applicable,
Additional Extending Lenders having a Commitment established pursuant to
Section 2.18, and (ce) any Class of Incremental Term Loans established pursuant
to Section 2.19, as the context may require. For clarity, except as expressly
provided herein, each Term(x) each Term Lender shall have the same rights and
obligations under this Agreement and the other Loan Documents, (y) each Line of
Credit Lender shall have the same rights and obligations under this Agreement
and the other Loan Documents and (z) each Alternative Tranche Line of Credit
Lender shall have the same rights and obligations under this Agreement and the
other Loan Documents.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien (excluding any license granted to the Collateral
Agent (and deemed to be a Lien pursuant to the definition thereof) for the sole
purpose of enabling the Collateral Agent to exercise rights and remedies with
respect to Liens otherwise granted on the Collateral) is purported to be created
by any Security Document.

“Collateral Agent” has the meaning provided in the Security Agreement.

“Collateral Coverage Certificate” means with respect to any annual or quarterly
financial statements provided pursuant to Section 6.01(j), a certificate signed
by a financial officer of the Borrowers setting forth an accurate calculation of
the Borrowing Base and the Total Extensions of Credit as of the last day of the
period covered by such annual or quarterly financial statements.

“Commitments” means, collectively the Term Commitments, and if applicable, the
Incremental Term Loan Commitments.

“Common Stock” means, subject to Section 2.20(f), the shares of common stock,
par value $0.01 per share, of Holdings authorized at the Fourth Amendment
Effective Date or shares of any class or classes of common stock resulting from
any reclassification or reclassifications thereof; provided, however, that if at
any time there shall be more than one such resulting class from any
reclassification or reclassifications, the shares so issuable on conversion of
the Term Loan shall include shares of all such classes, and the shares of each
such class then so issuable shall be in the applicable proportion as provided by
Section 2.20(f)(iv).

 

5



--------------------------------------------------------------------------------

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the Alternative Tranche Line of Credit Loans to be prepaid,
refinanced or replaced that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining term of such Alternative
Tranche Line of Credit Loans.

“Comparable Treasury Price” means, with respect to the date of any Alternative
Tranche Prepayment Transaction, (1) the average of the Reference Treasury Dealer
Quotations for such date, after excluding the highest and lowest such Reference
Treasury Dealer Quotations, or (2) if the Borrowers obtain fewer than four such
Reference Treasury Dealer Quotations, the average of all such Reference Treasury
Dealer Quotations.

“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries in accordance with GAAP and as presented on a GAAP basis.

“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any given day, the ratio of
(a) Consolidated Total Debt on such day to (b) Adjusted Consolidated EBITDA for
the four immediately preceding fiscal quarters for which financial statements
are available or were required to have been delivered pursuant to
Section 6.01(j).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of Holdings and its Subsidiaries at such date, determined on a
Consolidated basis in accordance with GAAP, but excluding (i) issued but not
funded letters of credit, (ii) reimbursement obligations which are characterized
as trade payables and are not overdue with respect to trade letters of credit
and (iii) contingent obligations.

“Convert”, “Conversion” and “Converted” each refers to a conversion of a Term
Loan Borrowing of one Type into a Term Loan Borrowing of the other Type,
pursuant to Section 2.09 or 2.10.

 

6



--------------------------------------------------------------------------------

“Covenant Compliance Event” means “Capped Excess Availability” at any time is
less than $150,000,000.

“Conversion Date” has the meaning set forth in Section 2.20(b).

“Conversion Notice” has the meaning set forth in Section 2.20(b).

“Conversion Price” means, in respect of the Term Loan, as of any date, $1,000
divided by the Conversion Rate in effect on such date. The initial Conversion
Price is $5 per share of Common Stock.

“Conversion Rate” means initially 200 shares of Common Stock per $1,000
principal amount of the Term Loan, subject to adjustment as set forth herein.

“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
issued by such issuer in connection with the sale of goods by a Loan Party or
services performed by a Loan Party, in each case in the ordinary course of its
business.

“Credit Card Program Assets” means the Credit Card Program Documents, all rights
or obligations arising thereunder (including, without limitation, royalty fees
and other revenues payable to Holdings or any of its subsidiaries pursuant
thereto), all related Intellectual Property and such other assets as the
Borrowers and the Collateral Agent may agree, but excluding, for the avoidance
of doubt, Credit Card Accounts Receivable or any proceeds thereof.

“Credit Card Program Documents” means the Program Agreement, originally dated as
of July 15, 2003, amended and restated as of November 3, 2003, and as further
amended by the parties from time to time by and among Sears, Roebuck and Co.,
Sears Brands Business Unit Corporation (as successor in interest to Sears
Intellectual Property Management Company) and Citibank, N.A. (as successor in
interest to Citibank (South Dakota), N.A., which was successor in interest to
Citibank (USA), N.A.), and the other agreements entered into in connection
therewith.

“Credit Card Royalty Securitization” means the securitization, subject to
Section 6.01(h) hereof, of royalty fees and other revenues payable to Holdings
or any of its subsidiaries pursuant to the Credit Card Program Documents, but
excluding, for the avoidance of doubt, Credit Card Accounts Receivable or any
proceeds thereof; provided that the documents governing such securitization
shall not provide, directly or indirectly, for recourse against any Loan Party
by way of a guaranty or any other support arrangement other than such limited
recourse as is reasonable given market standards for transactions of a similar
type, including in connection with any servicing or management of the assets
subject thereto by any Loan Party.

“Credit Card Royalty Securitization Subsidiary” means any Subsidiary of Holdings
that engages in no material activities other than the transactions contemplated
by a Credit Card Royalty Securitization and activities reasonably related
thereto,

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) the Collateral Agent, and (iv) the
successors and assigns of each of the foregoing, and (b) collectively, all of
the foregoing.

“DC” means any distribution center owned or leased and operated by any Loan
Party.

 

7



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in clauses (a) through
(g) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) (i) in the case of Term Lenders, has failed to fund any portion of its
obligations required to be funded by it hereunder within three Business Days of
the date required to be funded by it hereunder and (ii) in the case of Line of
Credit Lenders, has failed to fund any portion of its obligations required to be
funded by it hereunder within three Business Days of the applicable date Line of
Credit Loan Date, (b) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, (c) has failed, within three Business Days
after request by the Agent, to confirm that it will comply with the terms of
this Agreement relating to its Commitments, provided that such Lender shall
cease to be a Defaulting Lender under this clause (c) upon the Agent’s receipt
of such confirmation, (d) has notified the Borrower or the Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect, or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; and provided further that, notwithstanding the foregoing, no Alternative
Tranche Line of Credit Lender may be deemed to be a Defaulting Lender.

 

8



--------------------------------------------------------------------------------

“Disposition” means any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), whether in one transaction or in
a series of transactions, of any property (including, without limitation, any
equity interests).

“Dollars” and “$” refers to lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).

“Effective Date” means September 1, 2016.

“Election” has the meaning set forth in Section 2.08(c).

“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, or any fund or other
Person (other than a natural Person) that invests in loans, which bank, Person
or fund, together with its Affiliates, has a combined capital and surplus in
excess of $300,000,000 and which bank, Person or fund is approved by the Agent,
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.07, the Borrowers, in each
case such approval not to be unreasonably withheld or delayed, (b) an existing
Lender or an Affiliate of an existing Lender or an Approved Fund, or (c) any
Permitted Holder; provided that neither the Borrowers nor an Affiliate of the
Borrowers (other than a Permitted Holder) shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to Section 4043(b)(2)) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Sections 303(k) or 4068(a) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan, or
(h) the Borrowers or any ERISA Affiliate incur liabilities under Section 4069 of
ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum (which shall in no event be less than zero) equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the First Lien Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent (which shall in no event be less than zero) to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate
Advance being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period;

 

10



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum (which shall in no event be less than zero) equal to
(i) ICE LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the First Lien Agent (which shall in no event be less than
zero) to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate
Advance being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination; and

(c) for any Eurodollar Rate Line of Credit Loan, the rate per annum set forth in
the applicable Line of Credit Loan Proposal.

“Eurodollar Rate Advance” means any Term Loan Borrowing that bears interest as
provided in Section 2.08(b)(ii).

“Eurodollar Rate Line of Credit Loan” means any Line of Credit Loan that bears
interest as provided in Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the minimum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of Holdings, the excess of (a) the
sum, without duplication, of (i) Consolidated Net Income for such fiscal year
(excluding gains and losses from the sale of assets or businesses outside the
ordinary course of business included in the calculation of such Consolidated Net
Income), plus (ii) expenses reducing Consolidated Net Income incurred or made
with respect to any Plan, plus (iii) depreciation, amortization and other
non-cash charges reducing Consolidated Net Income (excluding any non-cash
charges to the extent they represent an accrual or reserve for potential cash
charges in any future period or amortization of a prepaid cash gain that was
paid in a prior period and excluding any such charges which were excluded in the
calculation of Consolidated Net Income as set forth in clause (a)(i) above),
minus (b) the sum, without duplication, of (i) contributions made in cash to any
Plan, plus (ii) non-cash gains and other non-cash items increasing Consolidated
Net Income (other than any such gains and items which were excluded in the
calculation of Consolidated Net Income as set forth in clause (a)(i) above),
plus (iii) the amount of scheduled payments and mandatory prepayments of
principal, interest, fees, premiums and make whole or prepayment payments on
account of Debt for borrowed money made in cash (excluding any repayments of
Obligations hereunder and of prepayments of any revolving credit facility unless
there is an equivalent permanent reduction in the commitments thereunder and
excluding any such payments or prepayments to the extent financed with the
proceeds of Debt), and scheduled payments and mandatory prepayments of Capital
Lease Obligations (excluding any interest expense portion thereof deducted in
the calculation of Consolidated Net Income and excluding any such payments or
prepayments to the extent financed with the proceeds of Debt), plus (iv) the
amount of optional prepayments of principal on account of Priority Obligations
or the Term Loan made in cash during such fiscal year (as a result of which, in
the case of repayments under any revolving credit facility, the revolving credit
commitments have been permanently reduced correspondingly), except to the extent
that

 

11



--------------------------------------------------------------------------------

such prepayments are funded with Debt, plus (v) Capital Expenditures made in
cash during such fiscal year, except to the extent financed with the proceeds of
Debt, plus (vi) the amount of Permitted Acquisitions and Permitted Investments
(pursuant to clauses (d), (i), (o), (q) and (r) of the definition thereof) made
in cash during such fiscal year, except to the extent financed with the proceeds
of Debt.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in any Extension of Credit or Commitment pursuant to a law in effect on the date
on which (i) such Recipient acquires such interest in such Extension of Credit
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 9.16) or (ii) in the case of a Lender, such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(e) or (f) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Intercreditor Agreement” means that certain Second Amended and
Restated Intercreditor Agreement, dated as of September 1, 2016,March 20, 2018,
by and among the First Lien Agent, the First Lien Co-Collateral Agent, the
Collateral Agent, their permitted successors and assigns, and the other parties
thereto from time to time.

“Existing Second Lien Notes” means the 6 5⁄8% Senior Secured Notes due 2018 of
Holdings outstanding as of the Effective Date.

“Extended Term Loans” has the meaning set forth in Section 2.18(a).

“Extending Lenders” has the meaning set forth in Section 2.18(b).

“Extension Amendment” has the meaning set forth in Section 2.18(d).

“Extension Election” has the meaning set forth in Section 2.18(b).

“Extension Request” has the meaning specified in Section 2.18(b).

“Extensions of Credit” means as to (i) any Term Lender at any time, an amount
equal to the sum of the outstanding principal amount of the Term Loans held by
such Term Lender and, (ii) any Line of Credit Lender, the aggregate principal
amount of all Line of Credit Loans held by such Line of Credit Lender then
outstanding and (iii) any Alternative Tranche Line of Credit Lender, the
aggregate principal amount of all Alternative Tranche Line of Credit Loans held
by such Alternative Tranche Line of Credit Lender then outstanding.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing reasonably selected by it.

“Fifth Amendment Effective Date” means the “Amendment Effective Date” as defined
in the Fifth Amendment to Second Lien Credit Agreement, dated as of July 5,
2018, among Holdings, the Borrowers, the Guarantors party thereto, the Lenders
party thereto and the Agent.

“First Amendment Effective Date” has the meaning provided in the Preamble.

“First Lien Agent” means Bank of America, N.A., in its capacity as
administrative agent and co-collateral agent under the First Lien Credit
Agreement Documents, or any successor administrative agent and collateral agent,
including, if applicable, in respect of any other Priority Obligations.

“First Lien Co-Collateral Agent” means Wells Fargo Bank, National Association,
in its capacity as co-collateral agent under the First Lien Credit Agreement
Documents, or any successor collateral agent, including, if applicable, in
respect of any other Priority Obligations.

“First Lien Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of July 21, 2015 by and among Holdings, the Borrowers, the
lenders party thereto in their capacities as lenders thereunder, the First Lien
Agent, as agentadministrative agent and co-collateral agent, the First Lien
Co-Collateral Agent, as co-collateral agent, and the other agents party thereto,
as the same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced from time to time in one or more agreements (in
each case with the same or new lenders, guarantors, institutional investors or
agents), including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent not prohibited by this Agreement.

“First Lien Credit Agreement Documents” means the “Loan Documents” as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Obligations” means all amounts owing pursuant to
the First Lien Credit Agreement and the First Lien Credit Documents, including,
without limitation, the obligation (including guarantee obligations) to pay
principal, interest, letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts,
together with all obligations in respect of banking products and cash management
services secured pursuant to the First Lien Credit Documents.

“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
month of the Borrowers for the most recently ended twelve fiscal months, of
(a) Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of the
revolving facility under the First Lien Credit Agreement) minus taxes paid in
cash net of refunds (but in no event less than zero), to (b) Fixed Charges, all
calculated on a Consolidated basis in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.

“Fixed Rate Line of Credit Loan” means any Line of Credit Loan that bears
interest as provided in Section 2.08(a)(i).

“Fourth Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Fourth Amendment to Second Lien Credit Agreement, dated as of
March 20, 2018, among Holdings, the Borrowers, the Guarantors party thereto, the
Lenders party thereto and the Agent.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Government Securities” means securities that are (i) direct obligations of the
United States for the payment of which its full faith and credit is pledged or
(ii) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States, the timely payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States, which, in either case under clause (i) or (ii), are not callable or
redeemable at the option of the issuer thereof, and shall also include a
depository receipt issued by a bank or trust company as custodian with respect
to any such obligation or a specific payment of interest on or principal of any
such obligation held by such custodian for the account of the holder of a
depository receipt; provided, that (except as required by law) such custodian is
not authorized to make any deduction from the amount payable to the holder of
such depository receipt from any amount received by the custodian in respect of
the obligation or the specific payment of interest on or principal of the
obligation evidenced by such depository receipt.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings, the BorrowersSRAC, Kmart Corp.
and their respective Subsidiaries.

“Guarantors” means, collectively, each Loan Party in its capacity as a guarantor
pursuant to Article X (it being understood that, for the avoidance of doubt,
SRAC and Kmart Corp. are Guarantors under the Alternative Tranche Line of Credit
Loans).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdings” has the meaning provided in the Preamble.

“Incremental Effective Date” has the meaning provided in Section 2.19(e).

“Incremental Term Lender” shall mean a Term Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

14



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any Term Lender,
established pursuant to Section 2.19, to make Incremental Term Loans.

“Incremental Term Loans” shall mean Term Loans made by one or more Term Lenders
to one or more of the Borrowers pursuant to Section 2.19.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Borrowers.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” has the meaning given to such term in the Security
Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Term Loan Borrowing the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two or three months, as the applicable Borrower
may, upon notice received by the Agent not later than 12:00 noon on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) a Borrower may not select any Interest Period with respect to a Term Loan
Borrowing constituting a Eurodollar Rate Advance that ends after the Termination
Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” as defined in the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.

 

15



--------------------------------------------------------------------------------

“January 2017 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC and JPP II, LLC, as lenders, pursuant to
that certain $500,000,000 secured loan facility dated as of January 3, 2017, as
the same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced from time to time.

“Junior Debt” means (i) Debt of Loan Parties that is junior in contractual right
of payment or payment priority to the Alternative Tranche Line of Credit Loan
Obligations or that is not secured by the Collateral and (ii) any Debt of the
Loan Parties that is secured by Liens on the Collateral on a junior basis
relative to the Alternative Tranche Line of Credit Obligations, it being
understood that all “Junior Second Lien Obligations” (as defined in the Security
Agreement as in effect on the Fifth Amendment Effective Date) shall constitute
Junior Debt.

“Kmart” means Kmart Holding Corporation, a Delaware corporation.

“Kmart Corp.” has the meaning provided in the Preamble.

“Lenders” means, collectively, the Term Lenders, the Line of Credit Lenders and
the Alternative Tranche Line of Credit Lenders.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, and any easement, right of way
or other encumbrance on title to real property, but excluding consignments or
bailments of goods of third parties and the interests of lessors under operating
leases.

“Line Cap” means the “Line Cap” as defined in the First Lien Credit Agreement.

“Line of Credit Issuance Period” means the period beginning on the First
Amendment Effective Date and ending on, and including, June 30, 2020.

“Line of Credit Lenders” means, collectively, each Person party hereto as a Line
of Credit Lender on the First Amendment Effective Date, each Person that shall
become a party hereto as a Line of Credit Lender pursuant to Section 9.07 or
10.10 .

“Line of Credit Loan” means, collectively each Eurodollar Rate Line of Credit
Loan and each Fixed Rate Line of Credit Loan made by the Line of Credit Lenders
on or after the First Amendment Effective Date pursuant to Sections 2.02 and
2.03.

“Line of Credit Loan Proposal” means each proposal delivered to a Line of Credit
Lender or prospective Line of Credit Lender substantially in the form of Exhibit
L hereto with respect to a Line of Credit Loan pursuant to Section 2.02.

“Loan(s)” shall meant the Term Loans (including, without limitation, any
increase in the principal amount of the Term Loan as a result of a PIK Payment),
the Line of Credit Loans, the Alternative Tranche Line of Credit Loans or any of
them, as the context may require.

“Loan Documents” means this Agreement, the Security Documents, the Notes, each
Borrowing Base Certificate, each Line of Credit Loan Proposal in respect of an
outstanding Line of Credit Loan, any other document or instrument now or
hereafter designated by the Borrowers and the Agent as a “Loan Document” and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties” means each Group Member that is a party to a Loan Document.

 

16



--------------------------------------------------------------------------------

“Mandatory Conversion” has the meaning set forth in Section 2.21(a).

“Mandatory Conversion Date” has the meaning set forth in Section 2.21(b).

“Mandatory Conversion Notice” has the meaning set forth in Section 2.21(b).

“Mandatory Conversion Notice Date” has the meaning set forth in Section 2.21(b).

“Mandatory Conversion Trigger Period” has the meaning set forth in
Section 2.21(a).

“Market Disruption Event” means, if the Common Stock is listed for trading on
The NASDAQ Global Select Market or listed on another U.S. national or regional
securities exchange, the occurrence or existence during the one-half hour period
ending on the scheduled close of trading on any Scheduled Trading Day of any
material suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the stock exchange or otherwise) in the
Common Stock or in any options contracts or futures contracts relating to the
Common Stock.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Agent, the Collateral Agent or the Lenders thereunder taken
as a whole (including, but not limited to, the enforceability or priority of any
Liens granted to the Collateral Agent under the Loan Documents).

“Market Price” means, with respect to a particular security, on any date of
determination, the last reported sale price regular way or, in case no such
reported sale takes place on such day, the average of the last closing bid and
ask prices regular way, in either case on the NASDAQ Global Select Market or if
not listed on the NASDAQ Global Select Market, the principal national securities
exchange on which the applicable securities are listed or admitted to trading,
or if not listed or admitted to trading on any national securities exchange, the
average of the closing bid and ask prices as furnished by two members of the
Financial Industry Regulatory Authority, Inc. selected from time to time by
Holdings for that purpose. “Market Price” will be determined without reference
to after hours or extended hours trading. If such security is not listed and
traded in a manner that the quotations referred to above are available for the
period required hereunder, the market price per share of Common Stock will be
deemed to be the fair market value per share of such security as determined in
good faith by the Board of Directors in reliance on an opinion of a nationally
recognized independent investment banking corporation retained by Holdings for
this purpose; provided that if any such security is listed or traded on a
non-U.S. market, such fair market value will be determined by reference to the
closing price of such security as of the end of the most recently ended Business
Day in such market prior to the date of determination; and further provided that
if making such determination requires the conversion of any currency other than
U.S. dollars into U.S. dollars, such conversion will be done in accordance with
customary procedures based on the closing price for conversion of such currency
into U.S. dollars quoted by Bloomberg on such conversion date. For the purposes
of determining the market price of Common Stock on the “trading day” preceding,
on or following the occurrence of an event, (i) that trading day will be deemed
to commence immediately after the regular scheduled closing time of trading on
the NASDAQ Global Select Market or, if trading is closed at an earlier time,
such earlier time and (ii) that trading day will end at the next regular
scheduled closing time, or if trading is closed at an earlier time, such earlier
time (for the avoidance of doubt, and as an example, if the market price is to
be determined as of the last trading day preceding a specified event and the
closing time of trading on a particular day is 4:00 p.m. and the specified event
occurs at 5:00 p.m. on that day, the market price would be determined by
reference to such 4:00 p.m. closing price).

“Material Subsidiary Guarantor” means a Subsidiary Guarantor that, at the time
of determination, accounts for more than 2% of both the total assets and total
revenues of Holdings on a consolidated basis (and, together with all other
Material Subsidiary Guarantors accounts for more than 5% of both the total
assets and total revenues of Holdings on a consolidated basis).

 

17



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received in such transaction (including any cash or cash equivalents received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt (other than Debt owed to Holdings or any of its
Subsidiaries, the payment of which in connection with any Permitted Disposition
or other transaction shall not, for the avoidance of doubt, be deemed to reduce
the amount of Net Proceeds for any purposes under this Agreement) that is
secured by the applicable asset by a Lien permitted hereunder which is senior to
the Collateral Agent’s Lien, if any, on such asset and that is required, and
permitted under this Agreement, to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction, (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, reasonable and customary attorneys’ fees, accountants’ fees,
investment banking fees, appraisals, and brokerage, legal, title and recording
or transfer tax expenses and commissions) paid by any Loan Party or any of its
Subsidiaries to third parties (other than Affiliates), (C) transfer Taxes paid
as a result thereof and (D) amounts paid by any Loan Party or any of its
Subsidiaries in order to obtain consents required from any third parties (other
than Affiliates) to consummate such transaction, and (b) the excess of (i) the
sum of the cash and cash equivalents received in connection with the issuance of
any equity interests of any Loan Party or any Permitted Refinancing Debt over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Loan Party in connection
therewith.

“New Second Lien Notes” means the 6 5⁄8% Senior Secured Convertible PIK Toggle
Notes due 2019 of Holdings outstanding as of the Fifth Amendment Effective Date.

“Non-Consenting Lender” has the meaning specified in Section 9.16.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non- Senior Debt” means Debt of a Loan Party outstanding on the Fifth Amendment
Effective Date that is not already Senior Debt.

“Note” means a promissory note of any Borrower payable to the order of any
Lender evidencing the Term Loans of such Lender, the Line of Credit Loans of
such Lender or the Alternative Tranche Line of Credit Loans of such Lender.

“Obligations” means all amounts owing pursuant to this Agreement and the other
Loan Documents, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorneys costs, indemnities and other amounts, whether in respect of Term
Loans, Line of Credit Loans, Alternative Tranche Line of Credit Loans or
otherwise. For the avoidance of doubt, Obligations shall include any increase in
the principal amount of the Loans as a result of PIK Payment.

 

18



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Extension of Credit or
Loan Document pursuant to an assignment request by the Borrowers under
Section 9.16).

“Other Taxes” has the meaning specified in Section 2.15.

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

“Pari Passu Debt” means Debt of the Loan Parties that is equal in contractual
right of payment or payment priority with the Alternative Tranche Line of Credit
Obligations and that is secured by Liens on the Collateral on an equal basis
relative to the Alternative Tranche Line of Credit Obligations, it being
understood that all “Senior Second Lien Obligations” (as defined in the Security
Agreement as in effect on the Fifth Amendment Effective Date) shall constitute
Pari Passu Debt.

“PASA” means the Packers and Stockyards Act of 1921, as amended.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” means that certain perfection certificate dated as of
the Effective Date and delivered to the Agent with respect to the Borrowers and
the other Loan Parties.

“Permitted Acquisition” means any Acquisition permitted under Section 6.02(c).

“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:

(a) Debt outstanding on the Effective Date (other than obligations under the
First Lien Credit Agreement);

(b) Debt of any Loan Party to any other Loan Party;

(c) Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party to
any Loan Party; provided, that (1) such Debt is incurred in the ordinary course
of business consistent with past practices in connection with cash management,
(2) such Debt shall not exceed $100,000,000 in the aggregate at any one time
outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0;

 

19



--------------------------------------------------------------------------------

(d) Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party;

(e) (i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;

(f) Debt of any Person that becomes a Subsidiary in an Acquisition permitted in
accordance with Section 6.02(c), which Debt is existing at the time such Person
becomes a Subsidiary (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary);

(g) the Obligations;

(h) other Debt in an amount not to exceed $1,250,000,000 in the aggregate
outstanding at any time;

(i) Debt described in Section 6.02(a)(vi), provided, that such Debt (i) does not
have a maturity date which is earlier than the Termination Date in effect at the
time of the incurrence of such Debt, (ii) is incurred on arm’s-length terms,
(iii) [reserved], and (iv) the security documents, if any, with respect to such
Debt are reasonably satisfactory to the Agent in its Permitted Discretion;

(j) any other Debt (including, without limitation, the January 2017 Mortgage
Debt), provided, that such Debt (i) does not require the repayment of principal
prior to the Termination Date in effect at the time of the incurrence of such
Debt in excess of 1.0% of the original principal amount thereof per annum
(excluding, for the avoidance of doubt, repayments required as a result of the
sale of assets and repayments required in connection with an event that would
constitute an Event of Default under Section 7.01(g) hereof) (ii) does not have
a maturity date which is earlier than the Termination Date in effect at the time
of the incurrence of such Debt, and (iii) is incurred on arm’s-length terms;

(k) Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;

(l) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations (including, in each case,
letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(m) Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, ACH, credit cards,
and purchasing card/T&E services) in the ordinary course of business; provided,
that (x) such Debt (other than credit cards or purchase cards) is extinguished
within ten Business Days of notification to the applicable Loan Party of its
incurrence and (y) such Debt in respect of credit cards or purchase cards is
extinguished within 60 days from its incurrence;

(n) Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Acquisition or the disposition of any business, assets or any Subsidiary not
prohibited by this Agreement, other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or any Subsidiary
for the purpose of financing such Acquisition;

 

20



--------------------------------------------------------------------------------

(o) Debt consisting of (i) the financing of insurance premiums or (ii) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(p) Debt on account of letters of credit issued for the account of any Loan
Party by any other Person;

(q) Debt arising from a Credit Card Royalty Securitization in an amount not to
exceed $500,000,000, so long as the Net Proceeds of such Credit Card
Securitization received by Holdings or any Subsidiary are applied as permitted
pursuant to Section 6.02(j)(iii)(B) or, if elected by Borrowers or with respect
to any Net Proceeds remaining after such application permitted by
Section 6.02(j)(iii)(B), to the Application of Disposition Proceeds;

(r) Permitted Refinancing Debt; and

(s) Debt outstanding pursuant to the First Lien Credit Agreement and other
Priority Obligations in an aggregate principal amount not to exceed
$4,250,000,000.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment; provided, however, that
so long as the First Lien Credit Agreement remains outstanding, the Agent shall
exercise its Permitted Discretion in a manner that is no more restrictive or
onerous with respect to the Loan Parties than any corresponding exercise of
Permitted Discretion by the First Lien Agent or the First Lien Agent and the
First Lien Co-Collateral Agent, as applicable.

“Permitted Dispositions” means any of the following:

(a) transfers and Dispositions of Inventory in the ordinary course of business;

(b) transfers and Dispositions among the Loan Parties;

(c) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to any Loan Party;

(d) transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to other Subsidiaries which are not Loan Parties;

(e) transfers and Dispositions (other than transfers and Dispositions of
Inventory, Credit Card Accounts Receivable or any other collateral for the
Loans)) to any Subsidiary of Holdings which is not a Loan Party by any Loan
Party provided, that any such Disposition of Collateral shall be (i) undertaken
in the ordinary course of business or (ii) on terms that are fair and reasonable
and no less favorable to the Loan Party than it would obtain in a comparable
arm’s length transaction with a Person that is not a Subsidiary of Holdings;

(f) the sale of surplus, obsolete or worn out equipment or other property in the
ordinary course of business by the Borrowers or any Subsidiary;

(g) transfers and Dispositions of assets of Holdings or any Subsidiary of
Holdings as follows:

 

21



--------------------------------------------------------------------------------

(i) Dispositions of real property securing the January 2017 Mortgage Debt,
provided, that, after giving effect to any repayment of the January 2017
Mortgage Debt from the Net Proceeds of any such Disposition as required pursuant
to the loan documentation governing the January 2017 Mortgage Debt (as such loan
documentation is in effect as of the First Amendment Effective Date or amended
thereafter), any remaining Net Proceeds of such Disposition are applied pursuant
to the Application of Disposition Proceeds;

(ii) transfers and Dispositions of any assets held by Holdings or any Subsidiary
of Holdings, including any equity interests in any Subsidiary (other than the
equity interests of either Borrower or of Sears), in exchange for total
consideration in an amount not to exceed $1,000,000 with respect to any
transaction or series of related transactions; and

(iii) other transfers and Dispositions of all or any portion of any assets held
by Holdings or any of its Subsidiaries (other than substantially all of the
assets of either Borrower or of Sears), including, but not limited to, (v) any
equity interests of any Subsidiaries (other than the equity interests of either
Borrower or of Sears), (w) real property, (x) Intellectual Property (including,
without limitation, the Kenmore, Craftsman and Die Hard brands), (y) the Sears
Automotive Center business and (z) the Home Services Business of Holdings and
its Subsidiaries, provided, that immediately after giving effect to any such
Disposition and the application of the proceeds thereof, (i) no Default or Event
of Default then exists, (ii) either (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap (provided that, with respect
to the transfer or Disposition of the assets of, or any equity interest in, a
Material Subsidiary Guarantor (other than Sears), such Pro Forma and Projected
Capped Excess Availability is at least the greater of (x) 25% of the Line Cap or
(y) $750,000,000), or (B) the Net Proceeds of such Disposition are applied
pursuant to the Application of Disposition Proceeds, (iii) if the Disposition is
to a Subsidiary or Affiliate of a Loan Party which is not a Loan Party, such
Disposition shall be on terms that are fair and reasonable and no less favorable
to the Loan Party than it would obtain in a comparable arm’s length transaction
with a Person that is not a Subsidiary or Affiliate of a Loan Party, and
(iv) Capped Excess Availability is no less than Capped Excess Availability
immediately prior to such Disposition;

(h) transfers and Dispositions which constitute Restricted Payments or Permitted
Investments that are otherwise permitted hereunder;

(i) Dispositions permitted pursuant to Section 6.02(b) hereof;

(j) the sale of other Policy Investments in the ordinary course of business;

(k) the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;

(l) leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license the Related Intellectual
Property, unless the limited license granted to the Collateral Agent in such
Related Intellectual Property pursuant to the Loan Documents remains in effect
and is acknowledged by the licensee) to the extent that any of the foregoing
could not reasonably be expected to have a Material Adverse Effect;

 

22



--------------------------------------------------------------------------------

(n) sales of Inventory determined by the management of the applicable Loan Party
not to be saleable in the ordinary course of business of such Loan Party or any
of the Loan Parties;

(o) transfers of assets, including Inventory, in connection with Store closings
(and/or department closings within Stores) permitted pursuant to
Section 6.02(l); and

(q) Dispositions of Credit Card Program Assets to or by a Credit Card Royalty
Securitization Subsidiary pursuant to a Credit Card Royalty Securitization, so
long as the Net Proceeds of such Credit Card Royalty Securitization received by
Holdings or any Subsidiary are applied as permitted pursuant to
Section 6.02(j)(iii)(B) or, if elected by Borrowers or with respect to any Net
Proceeds remaining after such application permitted by Section 6.02(j)(iii)(B),
to the Application of Disposition Proceeds.

“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:

(a) Investments existing on, or contractually committed as of, the Effective
Date;

(b) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Effective Date, (ii) Investments by any Loan
Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary;

(c) other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding and the Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, or (3) (a) at the time of
any such Investment and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (b) after
giving effect to any such Investment (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (B) the Pro Forma Fixed
Charge Ratio shall be at least 1.0 to 1.0;

(d) Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall
be at least 1.0 to 1.0;

(e) Investments constituting a Permitted Acquisition and Investments held by the
Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of such Acquisition);

(f) Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement;

(g) Policy Investments;

(h) Investments in Swap Contracts not entered into for speculative purposes;

(i) to the extent not prohibited by applicable law, (1) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes and (2) advances
to officers, directors and employees and consultants of non-Loan Parties made
for travel, entertainment, relocation and other ordinary business purposes,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;

 

23



--------------------------------------------------------------------------------

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(k) Investments consisting of contributions of Credit Card Program Assets to a
Credit Card Royalty Securitization Subsidiary in connection with a Credit Card
Royalty Securitization;

(l) Investments made with the common stock of Holdings;

(m) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;

(n) Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;

(o) (1) advances in the form of a prepayment of expenses of any Loan Party, so
long as such expenses are being paid in accordance with customary trade terms of
the applicable Loan Party and (2) advances in the form of a prepayment of
expenses of any non-Loan Party, so long as such expenses are being paid in
accordance with customary trade terms of the applicable non-Loan Party,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;

(p) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Collateral Agent in such Intellectual Property pursuant to the Loan
Documents;

(q) Investments in joint ventures that own real properties upon which Stores are
located existing as of the Effective Date and entered into hereafter in the
ordinary course of business; and

(r) other Investments in an amount not to exceed $50,000,000 in the aggregate
outstanding at any time; provided that any cash returns on such Investments,
whether in the form of dividends or otherwise, other than Investments in
Holdings and its Subsidiaries, are subject to the Application of Disposition
Proceeds; and

(s) Investments in joint ventures made pursuant to a contribution of assets
(other than cash or cash equivalents) constituting all or a portion of the Sears
Automotive Center business and/or the DieHard business (including related
trademarks and other intellectual property); provided that (i) in the event that
any Inventory included in the Borrowing Base is contributed to any such joint
venture in connection with such Investment, the Borrowers shall, upon or prior
to the making of such Investment, deliver to the Agent a Borrowing Base
Certificate giving effect on a pro forma basis to such Investment and, to the
extent required pursuant to Section 2.11(c), repay Loans or otherwise satisfy
Obligations and (ii) any dividends and distributions received by the Loan
Parties from such joint ventures, any Net Proceeds received by the Loan Parties
from the sale of any assets by such joint ventures and any other cash received
by the Loan Parties from such joint ventures (whether at the time of
contribution of assets to such joint venture or any deferred payment received)
shall be applied pursuant to the Application of Disposition Proceeds.

 

24



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent such taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;

(c) landlords’ Liens arising in the ordinary course of business securing
(i) rents not yet due and payable, (ii) rent for Stores in an amount not to
exceed the monthly base rent due for the immediately preceding calendar month
and (iii) rents for Stores in excess of the amount set forth in the preceding
clause (ii) so long as such amounts are being contested in good faith by
appropriate proceedings and as to which appropriate reserves are being
maintained;

(d) any attachment or judgment lien not constituting an Event of Default under
Section 7.01(f);

(e) Liens presently existing or hereafter created in favor of the Agent or the
Collateral Agent, on behalf of the Credit Parties;

(f) Liens arising by the terms of commercial letters of credit, entered into in
the ordinary course of business to secure reimbursement obligations thereunder,
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit or cash and cash equivalents as permitted
under clause (m) hereof;

(g) claims under PACA and PASA;

(h) Liens in favor of issuers of credit cards arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;

(i) Liens incurred or deposits made by any Group Member in the ordinary course
of business in connection with workers’ compensation and other casualty
insurance lines, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

(j) easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any real property which
is part of the Collateral, any title defects, liens, charges or encumbrances
(other than such prohibited monetary Liens) which the title company is prepared
to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any title policy;

(k) any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;

 

25



--------------------------------------------------------------------------------

(m) Liens on cash and cash equivalents securing obligations in respect of
standby or trade letters of credit not constituting Obligations or trade-related
bank guarantees;

(n) Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;

(o) Liens on premium rebates securing financing arrangements with respect to
insurance premiums;

(p) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Debt), leases (other than Capital Lease Obligations),
statutory and regulatory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

(q) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt or (ii) relating to pooled deposit or sweep accounts of the
Borrowers or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers or any
Subsidiary;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on securities that are the subject of repurchase agreements
constituting Policy Investments;

(u) Liens on cash and cash equivalents securing Swap Contracts incurred in the
ordinary course of business; and

(v) other Liens on cash and cash equivalents in an amount not to exceed
$25,000,000 held by a third party as security for any obligation (other than
Debt) permitted to be incurred by any Group Member hereunder.

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses), (b) the maturity date of such Permitted
Refinancing Debt shall not be earlier than the maturity date of the Debt being
Refinanced and weighted average life to maturity of such Permitted Refinancing
Debt shall be greater than or equal to the weighted average life to maturity of
the Debt being Refinanced, (c) if the Debt being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Debt shall be subordinated in right of payment to such Obligations
on terms at least as favorable to the Lenders as those

 

26



--------------------------------------------------------------------------------

contained in the documentation governing the Debt being Refinanced, (d) no
Permitted Refinancing Debt shall have different obligors, or greater guarantees
or security, or higher priority guarantees or security, than the Debt being
Refinanced; and (e) the Permitted Refinancing Debt shall otherwise be on terms
which would not reasonably likely result in a Material Adverse Effect.

“Permitted Senior Debt Refinancing” means (i) a refinancing or replacement of
Non- Senior Debt using the proceeds of “Revolving Advances” as defined under the
First Lien Credit Agreement (as in effect on the Fifth Amendment Effective Date)
pursuant to commitments in effect as of the Fifth Amendment Effective Date,
which refinancing or replacement is permitted under the First Lien Credit
Agreement, (ii) an exchange, conversion, refinancing or replacement of Non-
Senior Debt for or with Senior Debt consummated no sooner than the date that is
five (5) Business Days prior to the date on which such Non-Senior Debt being
exchanged, converted, refinanced or replaced is required to be paid (whether as
a result of maturity, mandatory prepayment or repayment or otherwise) pursuant
to the terms of such Non-Senior Debt (as in effect on the Fifth Amendment
Effective Date), (iii) an exchange, conversion, refinancing or replacement of a
class or series of Non-Senior Debt for Senior Debt not described in clause (i)
or (ii) of this definition in connection with which Holdings offers (or causes
its applicable Subsidiary to offer) the Alternative Tranche Line of Credit
Lenders repayment in cash of a Pro Rata Portion of the outstanding Alternative
Tranche Line of Credit Loans (plus any accrued and unpaid interest thereon) at
par or (iv) an exchange, conversion, refinancing or replacement of the Term
Loans or the New Second Lien Notes for new Senior Debt (“New Senior Debt”) that
is not described in clause (i), (ii) or (iii) of this definition that is offered
to be made to the Alternative Tranche Line of Credit Lenders on substantially
the same terms as those offered to the relevant Term Loan Lenders and/or holders
New Second Lien Notes (as the case may be), except that the New Senior Debt
offered to the Alternative Tranche Line of Credit Lenders shall have the same
maturity date, principal amount and interest rate as the Alternative Tranche
Line of Credit Loans being so exchanged, converted, refinanced or replaced.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PIK Election” has the meaning set forth in Section 2.08(c).

“PIK Payment” has the meaning set forth in Section 2.08(c).

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.

“Preferred Stock” means any equity interest with a right of payment of dividends
or upon liquidation, dissolution or winding up that is senior or preferential to
any such right of payment of any equity interest held directly or indirectly by
Holdings or any of its Subsidiaries.

“Priority Obligations” means, collectively, the First Lien Credit Agreement
Obligations and the Additional First Lien Debt Obligations.

“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice,
which projections shall be reasonably satisfactory to the Agent.

 

27



--------------------------------------------------------------------------------

“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements are available or were required to have
been delivered pursuant to Section 6.01(j) (the “Reference Date”), after giving
pro forma effect to any applicable transaction or payment as if such transaction
or payment had occurred on the first day of the four fiscal quarter period
ending on the Reference Date.

“Pro Rata Repurchase” means any purchase of shares of Common Stock by Holdings
pursuant to any tender offer or exchange offer subject to Section 13(e) or 14(e)
of the Exchange Act or Regulation 14E promulgated thereunder or any other offer
available to substantially all holders of Common Stock. The “Effective Date” of
a Pro Rata Repurchase shall mean the date of acceptance of shares for purchase
or exchange by Holdings under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

“Pro Rata Portion” means, with respect to an exchange, conversion, refinancing
or replacement of a series or class of Non-Senior Debt, a fraction, (x) whose
numerator is equal to the aggregate principal amount of such series or class of
Non-Senior Debt being exchanged, converted, refinanced or replaced and (y) whose
denominator is equal to the aggregate principal amount of such series or class
of Non-Senior Debt outstanding immediately prior to such exchange, conversion,
refinancing or replacement.

“Pro Rata Share” means, as to any Lender as of any date of determination, a
percentage equal to (i) the sum of such Lender’s (x) share of the outstanding
principal amount of the Term Loan as of such date, plus (y) outstanding
principal amount of Line of Credit Loans as of such date, plus (z) outstanding
principal amount of Alternative Tranche Line of Credit Loans as of such date,
divided by (ii) the aggregate outstanding principal amount of Loans as of such
date.

“Recipient” means the Agent, the Collateral Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and the date of any Alternative Tranche Prepayment Transaction,
the average, as determined by the Borrowers, of the bid and asked prices for the
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Borrowers by such Reference Treasury
Dealer at 5:00 p.m. on the third Business Day preceding such date.

“Reference Treasury Dealers” means (1) Banc of America Securities LLC and its
successors; provided, however, that if any of the foregoing shall cease to be a
primary Government Securities dealer (a “Primary Treasury Dealer”), the
Borrowers shall substitute another nationally recognized investment banking firm
that is a Primary Treasury Dealer, and (2) two other Primary Treasury Dealers
selected by the Borrower.

“Register” has the meaning specified in Section 9.07(e).

“Related Intellectual Property” means such rights with respect to the
Intellectual Property of Holdings and its Subsidiaries as are reasonably
necessary to permit the Collateral Agent to enforce its rights and remedies
under the Loan Documents with respect to the Collateral.

“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, replaced or refinanced, in any case
in a manner not materially adverse to the Lenders).

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

 

28



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required Alternative Tranche Line of Credit Lenders” means Alternative Tranche
Line of Credit Lenders holding more than 50% of the principal amount of the
Alternative Tranche Line of Credit Loans then outstanding, other than Holdings
and its Subsidiaries.

“Required Lenders” means, at any time, the holders of more than 50% of the
principal amount of the Loans then outstanding.

“Required Term Lenders” means, at any time, the holders of more than 50% of the
principal amount of the Term Loans then outstanding.

“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

“Sears” means Sears, Roebuck and Co., a New York corporation.

“SEC” means the United States Securities and Exchange Commission.

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of October 12, 2010,March 20, 2018, by Holdings and certain of its
subsidiaries in favor of, Wilmington Trust, National Association (as successor
to Wells Fargo Bank, National Association), in its capacity as collateral agent
thereunder, the Agent, the trustee in respect of the New Second Lien Notes and
the trustee in respect of the Existing Second Lien Notes, as such Security
Agreement may be amended, supplemented or otherwise modified from time to time,
including by that certain First Amendment to Security Agreement, dated as of
September 1, 2016 and that certain Pari Passu Joinder Agreement, dated as of
September 1, 2016..

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” means the collective reference to the Security Agreement,
the Existing Intercreditor Agreement and all other security documents hereafter
delivered to the Collateral Agent granting a Lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document.

 

29



--------------------------------------------------------------------------------

“Senior Debt” means Debt of the Loan Parties that is senior in contractual right
of payment or payment priority to the Alternative Tranche Line of Credit Loan
Obligations or that is secured by Liens on the Collateral on a senior basis
relative to the Alternative Tranche Line of Credit Loan Obligations; provided
that no “Senior Second Lien Obligations” (as defined in the Security Agreement
as in effect on the Fifth Amendment Effective Date) or “Junior Second Lien
Obligations” (as defined in the Security Agreement as in effect on the Fifth
Amendment Effective Date) shall constitute Senior Debt.

“Settlement Amount” has the meaning set forth in Section 2.20(d).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.

“SRAC” has the meaning provided in the Preamble.

“Store” means any store owned or leased and operated by any Loan Party.

“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Agent, over a defined period that is anticipated by the Borrowers not to exceed
12 weeks (on average) from the date of the same commencement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interest having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Subsidiary Guarantor” means each direct and indirect wholly owned Domestic
Subsidiary of Holdings, that owns Inventory, Credit Card Accounts Receivable, or
other Collateral.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

30



--------------------------------------------------------------------------------

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, as to any Term Lender, the obligation of such Term
Lender to make its portion of the Term Loan on the Effective Date, and
thereafter, each Incremental Term Loan Commitment, if any.

“Term Lenders” means, collectively, any Persons party hereto as a Term Lender,
and each Person that shall become a party hereto as a Term Lender pursuant to
Section 9.07 and shall include all future Term Lenders who hold an Extended Term
Loan or Incremental Term Loan.

“Term Loan” means, collectively, (i) the term loans made by the Term Lenders on
the Effective Date pursuant to Section 2.01(b) and (ii) any Incremental Term
Loans.

“Term Loan Borrowing” means a portion of the Term Loan of a particular Type;
provided that no Term Loan Borrowing shall be in an aggregate principal amount
of less than $5,000,000 and each Term Loan Borrowing constituting a Eurodollar
Rate Advance shall be in a principal amount that is an integral multiple of
$1,000,000 (unless no portion of the Term Loan constitutes a Base Rate Advance),
and no more than ten (10) Interest Periods in the aggregate for Term Loan
Borrowings constituting Eurodollar Rate Advances may be outstanding at any time.

“Term Loan Margin” (a) with respect to any outstanding portion of the Term Loan
that is a Eurodollar Rate Advance, 7.50% per annum, and (b) with respect to any
outstanding portion of the Term Loan that is a Base Rate Advance, 6.50% per
annum.

“Term Loan Shares” means the number of shares of Common Stock issuable upon
conversion of any portion of the Term Loan.

“Termination Date” means July 20, 2020.

“Third Amendment Effective Date” means the “Amendment Effective Date” as defined
in the Third Amendment to Second Lien Credit Agreement, dated as of February 7,
2018, among Holdings, the Borrowers, the Guarantors party thereto, the Lenders
party thereto and the Agent.

“Total Extensions of Credit” means at any time, the aggregate, outstanding
principal amount of indebtedness for borrowed money of the Loan Parties secured
by Liens on the Collateral, including any applicable Priority Obligations and/or
the Existing Second Lien Notes.

“Trading Day” means a Scheduled Trading Day on which (i) there is no Market
Disruption Event, and (ii) trading in the Common Stock generally occurs on The
NASDAQ Global Select Market or, if the Common Stock is not then listed on The
NASDAQ Global Select Market, on the principal other U.S. national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not then listed on a U.S. national or regional securities exchange, on
the principal other market on which the Common Stock is then traded. If the
Common Stock is not so listed or traded, “Trading Day” means a “Business Day.”

 

31



--------------------------------------------------------------------------------

“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.

“Treasury Rate” means, with respect to the date of any Alternative Tranche
Prepayment Transaction, the rate per annum equal to the semi-annual equivalent
yield to a maturity of the Comparable Treasury Issue, assuming a price for the
Comparable Treasury Issue (express as a percentage of its principal amount)
equal to the Comparable Treasury Price for the date of such Alternative Tranche
Prepayment Transaction.

“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which for purposes of
Section 6.03 shall be consistently applied. If at any time any change in U.S.
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set forth herein, and either the Borrowers or the
Required Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders which shall not be unreasonably withheld), provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change in principles, and
(ii) the Borrowers shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, no retroactive change in GAAP shall apply to the
construction of accounting terms under this Agreement in the absence of an
amendment hereto in accordance with the terms of this Section 1.03.

 

32



--------------------------------------------------------------------------------

SECTION 1.04. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01. The Term Loan.

(a) Reserved.

(b) Each Term Lender severally agrees, on the terms and conditions hereinafter
set forth, to make its portion of the Term Loan to the Borrowers on the
Effective Date in a principal amount not to exceed the Term Commitment of such
Term Lender. Amounts repaid in respect of the Term Loan may not be reborrowed.
Upon each Term Lender’s making of its portion of the Term Loan, the Term
Commitment of such Term Lender shall be terminated.

SECTION 2.02. Line of Credit Loan Proposals. At any time and from time to time
during the Line of Credit Issuance Period, Borrowers may deliver Line of Credit
Loan Proposals to any Line of Credit Lender or prospective Line of Credit
Lender, specifying in each such Line of Credit Loan Proposal:

(a) the date on which the Borrowers propose that a Line of Credit Loan be made
by such Line of Credit Lender (the “Line of Credit Loan Date”), which in the
case of any Line of Credit Loan Proposal delivered after the First Amendment
Effective Date shall be not less than one Business Day after the date on which
such Line of Credit Loan Proposal is delivered;

(b) the aggregate principal amount of such proposed Line of Credit Loan, which
shall be $10,000,000 or a whole multiple of $5,000,000 in excess thereof;

(c) the date on which the Borrowers propose that any unpaid principal amount of
such Line of Credit Loan be due and payable (the “Line of Credit Loan Maturity
Date”), which date may not be more than 270 days following the Line of Credit
Loan Date (but no later than the Termination Date);

(d) whether such Line of Credit Loan shall bear interest at a fixed rate (“Fixed
Rate Line of Credit Loans”) or a floating rate (“Eurodollar Rate Line of Credit
Loans”);

(e) in the case of Line of Credit Loans with a Line of Credit Loan Maturity Date
that is more than 30 days from the Line of Credit Loan Date, whether such
interest shall be payable in arrears monthly, quarterly or on the Line of Credit
Loan Maturity Date;

 

33



--------------------------------------------------------------------------------

(f) (i) in the case of Fixed Rate Line of Credit Loans, the fixed interest rate
(the “Line of Credit Loan Fixed Rate”), and (ii), in the case of Eurodollar Rate
Line of Credit Loans, the (x) Eurodollar Rate and (y) the margin over the
Eurodollar Rate (the “Line of Credit Loan Margin”), as applicable, proposed by
the Borrower for such Line of Credit Loan; provided, that any Line of Credit
Loan Proposal may provide that in the case of any Fixed Rate Line of Credit
Loan, such interest is payable in the form of original issue discount (the “Line
of Credit Loan Issuance Discount”); and

(g) whether the proposed Line of Credit Loan is to be funded in cash or to be
set off against the amount of any Line of Credit Loan obligation of the
Borrowers to the applicable Line of Credit Lender with a Line of Credit Loan
Maturity Date equal to the proposed Line of Credit Loan Date,

provided, provided, the aggregate principal amount of all Line of Credit Loans
outstanding hereunder, after giving effect to any Line of Credit Loan proposed
to be made pursuant to this Section 2.02, shall not exceed $600,000,000.

SECTION 2.03. Line of Credit Lender Confirmations; Line of Credit Loans.

(a) If, after receiving a Line of Credit Loan Proposal, the applicable Line of
Credit Lender or prospective Line of Credit Lender, in its sole and absolute
discretion, wishes to make a Line of Credit Loan in the amount and having the
terms set forth in such Line of Credit Loan Proposal, then the Line of Credit
Lender shall confirm acceptance of such Line of Credit Loan Proposal to
Borrowers in writing (including electronic writing). Upon delivery of such
confirmation, the Line of Credit Lender shall become obligated to advance the
amount of the Line of Credit Loan (after giving effect to any Line of Credit
Loan Issuance Discount) to the Borrowers on the applicable Line of Credit Loan
Date on the terms set forth in the Line of Credit Loan Proposal. If the
applicable Line of Credit Lender does not confirm its acceptance of the Line of
Credit Loan Proposal, then it shall have no obligations with respect thereto and
no such Line of Credit Loan will be made.

(b) Each Line of Credit Lender severally agrees, on the terms and conditions set
forth herein, to make each of its Line of Credit Loans to the Borrowers on the
applicable Line of Credit Loan Date in the principal amounts set forth in the
applicable confirmed Line of Credit Loan Proposals (after giving effect to any
Line of Credit Loan Issuance Discount). Amounts repaid in respect of the Line of
Credit Loans may not be reborrowed; provided that the Borrowers may, in their
discretion, make Line of Credit Loan Proposals to Line of Credit Lenders with
outstanding Line of Credit Loans for new Line of Credit Loans with Line of
Credit Loan Dates that correspond to the Line of Credit Loan Maturity Date of
any outstanding Line of Credit Loan. In the event that any Line of Credit Loan
Proposal in respect of a Line of Credit Loan so specifies, the Borrowers and
applicable Line of Credit Lender shall fulfill their respective obligations to
pay the applicable outstanding Line of Credit Loan on the applicable Line of
Credit Loan Maturity Date and fund the applicable Line of Credit Loan on the
corresponding Line of Credit Loan Date by setting off such amounts.

(c) Each Alternative Tranche Line of Credit Lender shall be deemed to have made,
on the terms and conditions set forth herein, Alternative Tranche Line of Credit
Loans to Holdings on the date on which the exchange contemplated by that certain
Note Exchange Agreement, dated as of July 5, 2018, by and among Holdings and the
other parties thereto is consummated in the principal amount set forth on
Schedule 2.03(c). Amounts repaid in respect of the Alternative Tranche Line of
Credit Loans may not be reborrowed. Notwithstanding anything to the contrary
contained in this Agreement, no Alternative Tranche Line of Credit Lender shall
be required to make any advances under this Agreement.

SECTION 2.04. Notes. Each Lender shall be entitled to request one or more Notes
in form reasonably satisfactory to such Lender to evidence such Lenders Term
Loans, Line of Credit Loans and/or Alternative Tranche Line of Credit Loans.

SECTION 2.05. Fees.

(a) (a) Upfront fees. The Borrowers shall pay to each Term Lender an upfront fee
on the Effective Date in an amount equal to 3.0% of such Lender’s Term
Commitment, which fee shall be paid by the netting of such amount from the
proceeds of the Term Loans.

 

34



--------------------------------------------------------------------------------

(b) Term Loan Repayment Premium. In the event that, prior to the two year
anniversary of the Effective Date, all or any portion of the Term Loans is
voluntarily prepaid, refinanced or replaced (a “Prepayment Transaction”), the
Borrowers shall pay (x) a prepayment premium equal to 2.00% of the aggregate
principal amount of the Term Loan so prepaid, refinanced or replaced, if such
Prepayment Transaction occurs on or prior to the first anniversary of the
Effective Date, and (y) a prepayment premium equal to 1.00% of the aggregate
principal amount of the Term Loan so prepaid, refinanced or replaced, if such
Prepayment Transaction occurs after the first anniversary of the Effective Date
but on or prior to the second anniversary of the Effective Date. Such amounts
shall be due and payable on the date of effectiveness of such Prepayment
Transaction.

(c) Other Fees. The Borrowers shall pay to the Agent the agency and
administrative fees, if any, as may be separately agreed in writing between the
Borrowers and such party.

(d) Alternative Tranche Line of Credit Loan Repayment Premium. In the event that
all or any portion of the Alternative Tranche Line of Credit Loan is voluntarily
prepaid, refinanced or replaced (an “Alternative Tranche Prepayment
Transaction”), Holdings shall pay a prepayment premium equal to the excess (if
any) of (i) the sum of the present values of the remaining scheduled payments of
principal and interest with respect to such portion of the Alternative Tranche
Line of Credit Loans included in such Alternative Tranche Prepayment
Transaction, discounted to the date of completion of such Alternative Tranche
Prepayment Transaction at the Treasury Rate plus 50 basis points over (ii) the
principal amount of the Alternative Tranche Line of Credit Loans included in
such Alternative Tranche Prepayment Transaction.

SECTION 2.06. Reserved.

SECTION 2.07. Repayment of Loans.

(a) Each Borrower shall repay to the applicable Line of Credit Lenders on the
applicable Line of Credit Loan Maturity Dates the aggregate principal amount of
the applicable Line of Credit Loans then outstanding.

(b) Each Borrower shall repay to the Agent for the ratable account of the Term
Lenders on the Termination Date the aggregate principal amount of the Term Loan
then outstanding (which shall include any PIK Payment that may have been added
to the principal amount of the Term Loan pursuant to this Agreement).

(c) Holdings shall repay to the applicable Alternative Tranche Line of Credit
Lenders on the Alternative Tranche Maturity Date the aggregate principal amount
of the Alternative Tranche Line of Credit Loans then outstanding.

SECTION 2.08. Interest.

(a) Line of Credit Loans. Each Borrower shall pay interest on the unpaid
principal amount of each Line of Credit Loan (other than any Fixed Rate Line of
Credit Loan made with a Line of Credit Loan Issuance Discount) made to it and
owing to each Line of Credit Lender from the applicable Line of Credit Loan Date
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Fixed Rate Line of Credit Loans. During such periods as any Fixed Rate Line
of Credit Loan is outstanding, such Fixed Rate Line of Credit Loan shall earn
interest at a rate per annum equal to the Line of Credit Loan Fixed Rate set
forth in the applicable Line of Credit Loan Proposal, payable in arrears on the
dates set forth in the applicable Line of Credit Loan Proposal for such Fixed
Rate Line of Credit Loan.

(ii) Eurodollar Rate Line of Credit Loans. During such periods as any Eurodollar
Rate Line of Credit Loan is outstanding, such Eurodollar Rate Line of Credit
Loan shall earn interest at a rate per annum equal to the sum of (x) the
Eurodollar Rate for such Line of Credit Loan, plus (y) the Line of Credit Loan
Margin, in each case as set forth in the applicable Line of Credit Loan
Proposal, payable in arrears on the dates set forth in the applicable Line of
Credit Loan Proposal for such Eurodollar Rate Line of Credit Loan.

(b) Term Loan. Each Borrower shall pay interest on the unpaid principal amount
of the Term Loan made to it and owing to each Term Lender from the Effective
Date until such principal amount shall be paid in full, at the following rates
per annum:

 

35



--------------------------------------------------------------------------------

(i) Base Rate Advances. During such periods as any outstanding portion of the
Term Loan is a Base Rate Advance, each such Term Loan Borrowing shall earn
interest at a rate per annum equal at all times to the sum of (x) the Base Rate
in effect from time to time plus (y) the Term Loan Margin for Base Rate
Advances, payable in arrears quarterly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as any outstanding portion of
the Term Loan is a Eurodollar Rate Advance, each such Term Loan Borrowing shall
earn interest at a rate per annum equal at all times during each Interest Period
for such Eurodollar Rate Advance to the greater of (A) 1.00% or (B) the
Eurodollar Rate for such Interest Period for such outstanding portion of the
Term Loan plus, in either case, the Term Loan Margin for Eurodollar Rate
Advances, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(c) PIK Election. With respect to any payment of interest on the Term Loan
(including, without limitation, default interest payable pursuant to
Section 2.08(e) below and additional interest pursuant to Section 2.08(f)), the
Borrowers may, at their option, elect to pay such interest in whole or in part
(i) in cash in same day funds (a “Cash Election”) or (ii) by increasing the
outstanding principal amount of the Term Loan by the amount of interest payable
(a “PIK Election” and, together with a Cash Election, an “Election”; any payment
of interest on the Term Loan made by adding such interest to the principal
amount of the Term Loan, a “PIK Payment”). The Borrowers shall make an Election
with respect to any payment of interest by providing notice to the
Administrative Agent at least five (5) Business Days prior to the date on which
such Interest Payment is due and payable (or such later date as to which the
Administrative Agent may consent in its sole and absolute discretion). If an
Election is not made by the Borrowers in a timely fashion or at all with respect
to any payment of interest, such payment shall be payable according to the
Election for the previous payment of interest. Notwithstanding the foregoing, on
the Termination Date or in the event of any repayment or prepayment of a Term
Loan all accrued and unpaid interest on the principal amount of the Term Loan
repaid or prepaid shall be paid in cash. Following an increase in the principal
amount of the Term Loan as PIK Payment, interest shall be payable on such
increased amount of the Term Loan.

(d) Line of Credit Loan Default Interest. Upon the occurrence and during the
continuance of an Event of Default, at the option of the Agent or on the request
of the applicable Line of Credit Lender, the Borrowers shall pay interest on the
principal amount of the Line of Credit Loans then outstanding, payable in
arrears on demand, at a rate per annum equal to 2% per annum above the rate per
annum otherwise required to be paid on the outstanding amount of each applicable
Line of Credit Loan. Further, the Borrowers shall pay interest, to the fullest
extent permitted by law, on the amount of any interest, fee or other amount
(other than principal) payable hereunder that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal to 2% per annum above the rate per annum otherwise required
to be paid with respect to the applicable Line of Credit Loan.

(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, at the option of the Agent or on the request of the Required Term
Lenders, the Borrowers shall pay interest on the principal amount of the Term
Loan then outstanding, payable in arrears on the dates referred to in Sections
2.08(b) above, at a rate per annum equal to 2% per annum above the rate per
annum required to be paid on the outstanding amount of the Term Loan pursuant to
Section 2.08(b)(i) above. Further, the Borrowers shall pay interest, to the
fullest extent permitted by law, on the amount of any interest, fee or other
amount (other than principal) payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal to 2% per annum above the rate per annum required to
be paid on Base Rate Advances pursuant to Section 2.08(b)(i).

(f) Regulation D Compensation. Each Term Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrowers to pay, contemporaneously with each payment
of interest on the Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Term Lender at the rate per annum equal to the
excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Rate Reserve Percentage over (ii) the

 

36



--------------------------------------------------------------------------------

applicable Eurodollar Rate. Any Term Lender wishing to require payment of such
additional interest (x) shall so notify the Agent and the Borrowers, in which
case such additional interest on the Eurodollar Rate Advances of such Term
Lender shall be payable to such Term Lender at the place indicated in such
notice with respect to each Interest Period commencing at least five Business
Days after the giving of such notice and (y) shall notify the Agent and the
Borrowers at least five Business Days prior to each date on which interest is
payable on the amount then due it under this Section. Each such notification
shall be accompanied by such information as the Borrowers may reasonably
request.

(g) Alternative Tranche Line of Credit Loan Interest. Holdings shall pay
interest on the unpaid principal amount of each Alternative Tranche Line of
Credit Loan owing to each Alternative Tranche Line of Credit Lender from
April 15, 2018 (regardless of the Fifth Amendment Effective Date) until such
principal amount shall be paid in full, at a rate per annum equal to the
Alternative Tranche Fixed Rate, payable in arrears on the Alternative Tranche
Maturity Date.

(h) Alternative Tranche Line of Credit Loan Default Interest. Holdings shall pay
interest, to the fullest extent permitted by law, on the amount of any interest,
fee or other amount (other than principal) payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal to the Alternative Tranche Fixed Rate.

SECTION 2.09. Interest Rate Determination. (a)(a) The Agent shall give prompt
notice to the Borrowers and the Term Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(b).

(b) If, with respect to any Eurodollar Rate Advances, the Required Term Lenders
notify the Agent at least one Business Day before the date of any proposed
Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
such Eurodollar Rate Advances will not adequately reflect the cost to such
Required Term Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Agent shall forthwith so
notify the Borrowers and the Term Lenders, whereupon (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the Term
Lenders to Convert Base Rate Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrowers and the Term Lenders that
the circumstances causing such suspension no longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Term Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Agent or on the request of the Required Term Lenders (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Term Lenders to Convert any outstanding portion of the Term
Loan into Eurodollar Rate Advances shall be suspended.

SECTION 2.10. Optional Conversion of Term Loan Borrowings. The Borrowers may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert any Term Loan Borrowing of
one Type into a Term Loan Borrowing of the other Type; provided, however, that
any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) Term Loan Borrowings to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Term Loan Borrowing. Each
notice of Conversion shall be irrevocable and binding on the applicable
Borrower.

 

37



--------------------------------------------------------------------------------

SECTION 2.11. Optional and Mandatory Prepayments of Term Loan.

(a) (i)(i) Any Borrower may, upon notice given not later than 12:00 noon on the
date three Business Days prior to such prepayment to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
any Line of Credit Loan in whole or in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Line of Credit Loan, the
applicable Borrower shall be obligated to reimburse the Line of Credit Lenders
in respect thereof pursuant to Section 9.04(e).

(ii) Any Borrower may, subject to the terms of this Section 2.11(a)(ii) and
Section 2.05(b) and upon notice given not later than 12:00 noon on the date
three Business Days prior to such prepayment to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the Term
Loan in whole or ratably in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(w) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof,
(x) reserved, (y) reserved, and (z) in the event of any such prepayment of a
Eurodollar Rate Advance, the applicable Borrower shall be obligated to reimburse
the Term Lenders in respect thereof pursuant to Section 9.04(c).

(iii) Holdings may, upon notice given not later than 12:00 noon on the date
three Business Days prior to such prepayment to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given Holdings shall, prepay the outstanding principal amount of any Alternative
Tranche Line of Credit Loan in whole or in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof.

(b) Reserved.

(c) No later than ten (10) Business Days following the last day of any fiscal
quarter of Holdings ending on or after November 3, 2018 (which is the last day
of the third fiscal quarter of the fiscal year of Holdings ending on February 2,
2019) (a “Reference Quarter”), if (i) the Total Extensions of Credit as of the
last day of such Reference Quarter exceeded the Borrowing Base as of the last
day of the Reference Quarter, and (ii) the Total Extensions of Credit as of the
last day of the fiscal quarter of Holdings immediately preceding such Reference
Quarter exceeded the Borrowing Base as of the last day of the fiscal quarter of
Holdings immediately preceding such Reference Quarter, the Borrowers shall
prepay Loans in an amount equal to the excess described in the foregoing clause
(i).

(d) Reserved.

(e) The Borrowers shall prepay Priority Obligation and/or Loans in an amount
necessary to avoid the occurrence of a Collateral Coverage Event (as defined in
the Indenture for the Existing Second Lien Notes).

(f) Reserved.

(g) The Borrowers shall prepay (x) the Term Loan in an amount equal to 50% of
Excess Cash Flow for each fiscal year of Holdings beginning with the fiscal year
ending on or about January 31, 2016, and (y) the Term Loan and the 2016 Term
Loan on a ratable basis in an aggregatethe Term Loan in an amount equal to 50%
of Excess Cash Flow for each fiscal year of Holdings beginning with the fiscal
year ending on or about January 31, 2017. Each prepayment under this clause
(g) shall be made within 90 days following the end of each applicable fiscal
year of Holdings; provided, however, that no prepayment shall be required under
this clause (g) if, after compliance with any prepayment obligation in any
Priority Obligation, any Priority Obligations remain outstanding on the date on
which such prepayment would otherwise be required.

 

38



--------------------------------------------------------------------------------

(h) The Borrowers shall deliver to the Agent, in connection with each prepayment
required under Section 2.11(g), a certificate signed by an Authorized Officer of
the Borrowers setting forth in reasonable detail the calculation of the amount
of such prepayment.

(i) Any prepayment of the Term Loan pursuant to clauses (c), (e) or (g) of this
Section 2.11 shall be applied, first, to any Base Rate Advances then outstanding
and the balance of such prepayment, if any, to the Eurodollar Rate Advances then
outstanding.

SECTION 2.12. Increased Costs. (a)(a) If, due to either (i) after (A) the
Effective Date, with respect to Term Loans, or(B) the date of any Line of Credit
Loan, with respect to such Extension of CreditLine of Credit Loan, or (C) the
Fifth Amendment Effective Date, with respect to Alternative Tranche Line of
Credit Loans, the introduction of or any change in or in the interpretation of
any law or regulation or (ii) the compliance with any guideline or request from
any central bank or other governmental authority (whether or not having the
force of law) made or issued after (A) the Effective Date, with respect to Term
Loans, or(B) the date of any Line of Credit Loan, with respect to such Extension
of CreditLine of Credit Loan, or (C) the Fifth Amendment Effective Date, with
respect to Alternative Tranche Line of Credit Loans, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided that a Lender claiming additional amounts under this Section 2.12(a)
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Applicable Lending Office
and/or take other commercially reasonable action if the making of such a
designation or the taking of such actions would avoid the need for, or reduce
the amount of, such increased cost that may thereafter accrue and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. A certificate as to the amount of such increased cost, submitted to the
Borrowers and the Agent by such Lender, shall be entitled to a presumption of
correctness. If any Borrower so notifies the Agent after any Lender notifies the
Borrowers of any increased cost pursuant to the foregoing provisions of this
Section 2.12(a), such Borrower may, upon payment of such increased cost to such
Lender, replace such Lender with a Person that is an Eligible Assignee in
accordance with the terms of Section 9.07 (and the Lender being so replaced
shall take all action as may be necessary to assign its rights and obligations
under this Agreement to such Eligible Assignee).

(b) If any Lender determines that compliance with any change after (i) the
Effective Date, with respect to Term Loans, or(ii) the date of any Line of
Credit Loan, with respect to such Extension of CreditLine of Credit Loan or
(iii) the Fifth Amendment Effective Date, with respect to Alternative Tranche
Line of Credit Loans, in law or regulation or any guideline or request after
(x) the Effective Date, with respect to Term Loans, or(y) the date of any Line
of Credit Loan, with respect to such Extension of CreditLine of Credit Loan or
(z) the Fifth Amendment Effective Date, with respect to Alternative Tranche Line
of Credit Loans, from any central bank or other governmental authority (whether
or not having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrowers shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such entity in the
light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers and the Agent by such Lender shall be
entitled to a presumption of correctness. Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act

 

39



--------------------------------------------------------------------------------

and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law covered by this Section 2.12 regardless of the date enacted, adopted, issued
or implemented.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital, liquidity or reserve requirement or
pursuant to Section 2.15 for any Taxes incurred more than six months prior to
the date that such Lender notifies the Borrowers of the change or issuance
giving rise to such increased costs or capital, liquidity or reserve requirement
or Tax and of such Lender’s intention to claim compensation therefor; provided
that if the change or issuance giving rise to such increased costs or capital,
liquidity or reserve requirement or Tax is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance, (b) the obligation of the Term Lenders
to Convert Term Loan Borrowings into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrowers and the Term Lenders that the
circumstances causing such suspension no longer exist and (c) each Eurodollar
Rate Line of Credit Loan will automatically, upon such demand, convert into a
fixed rateFixed Rate Line of Credit Loan with an equivalent effective interest
rate as reasonably agreed by the Borrowers and the applicable Line of Credit
Lender.

SECTION 2.14. Payments and Computations. (a)(a) Except as set forth in
Section 2.08(c), the Borrowers shall make each payment hereunder and under the
other Loan Documents, without any right of counterclaim or set-off, not later
than 1:00 P.M. on the day when due in U.S. dollars to the Agent into the account
specified by the Agent in writing from time to time in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or commitment fees (i) in the case of Term
Loans, ratably (other than amounts payable pursuant to Section 2.12, 2.15 or
9.04(c)) to the Term Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Term Lender to such Term Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement and, (ii) in the case of Line of Credit Loans, to the applicable Line
of Credit Lender(s) and (iii) in the case of Alternative Tranche Line of Credit
Loans, to the Alternative Tranche Line of Credit Lenders. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due. Any such Lender so charging such
accounts shall deliver the proceeds therefrom to the Agent for distribution to
the Credit Parties in the manner set forth herein and in the other Loan
Documents.

(c) (i) In the case of Term Loans, all computations of interest based on the
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of interest based on the Eurodollar
Rate or the Federal Funds Rate and of duration-based fees, if any, shall be made
by the Agent on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or commitment fees are payable, (ii) in the
case of Fixed Rate Line of Credit Loans, all computations of interest shall be
made by the Agent on the basis of a year of 365 or 366 days, as the case may be,
and (iii) in the case of Eurodollar Rate Line of Credit Loans, all

 

40



--------------------------------------------------------------------------------

computations of interest shall be made by the Agent on the basis of a year of
360 days and (iv) in the case of Alternative Tranche Line of Credit Loans, all
computations of interest shall be computed on the basis of a 360-day year of
twelve 30-day months, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances or Eurodollar Line of
Credit Loans to be made in the next following calendar month, such payment shall
be made on the next preceding Business Day.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

SECTION 2.15. Taxes. (a)(a) Any and all payments by the Borrowers to or for the
account of any Lender, the Agent or the Collateral Agent hereunder or under the
other Loan Documents or any other documents to be delivered hereunder shall be
made, in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future Taxes (excluding any Excluded Taxes). If the Borrowers shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document or any other documents to be delivered hereunder
to any Lender, the Agent or the Collateral Agent, (i) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable shall be increased as may be necessary so that after making all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 2.15) such Lender, the
Agent and the Collateral Agent (as the case may be) receive an amount equal to
the sum each would have received had no such deductions of Indemnified Taxes
been made, (ii) the Borrowers shall make such deductions as are determined by
such Borrowers to be required based upon the information and documentation it
has received pursuant to Sections 2.15(e) and (f) and (iii) the Borrowers shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding (i) any such taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 9.16), and (ii) all other United States
federal taxes other than withholding taxes (hereinafter referred to as “Other
Taxes”). Other Taxes shall not include any Taxes imposed on, or measured by
reference to, gross income, net income or gain.

(c) Without duplication of any additional amounts paid pursuant to
Section 2.15(a), the Borrowers shall indemnify each Lender, the Agent and the
Collateral Agent for and hold it harmless against the full amount of Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.15) imposed
on or paid by such Lender, the Agent or the Collateral Agent (as the case may
be) and any liability (including penalties, interest and reasonable expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender, the Agent or the Collateral Agent (as
the case may be) makes written demand therefor.

 

41



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Indemnified Taxes, the
Borrowers shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(i) Without limiting the generality of the foregoing:

(a) Each Lender that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers or the Agent), shall provide each of the
Agent and the Borrowers with two executed originals of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax on payments pursuant to this Agreement or the other Loan
Documents; and

(b) Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code:

(1) represents that all payments to be made to it under this Agreement or any
other Loan Document are exempt from United States withholding tax (including
backup withholding tax) under an applicable statute or tax treaty;

(2) on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with two executed originals of Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the other Loan Documents; and

(3) on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made.

 

42



--------------------------------------------------------------------------------

If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Indemnified Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Indemnified Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8BEN-E, or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrowers and shall not be obligated
to include in such form or document such confidential information. For purposes
of this subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Indemnified Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Indemnified Taxes. Further, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (f),
“FATCA” shall include any amendments made to FATCA after the Effective Date.

(g) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Agent in writing of its legal inability to do so.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(i) If any Lender determines, in its sole discretion exercised in good faith,
that it has actually and finally realized, by reason of a refund, deduction or
credit of any Indemnified Taxes paid or reimbursed by the Borrowers pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or the
other Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this
Section 2.15 exceeding the amount needed to make such Lender whole, such Lender
shall pay to the Borrowers, with reasonable promptness following the date on
which it actually realizes such benefit, an amount equal to the amount of such
excess, net of all out-of-pocket expenses incurred by such Lender reasonably

 

43



--------------------------------------------------------------------------------

allocable in securing such refund, deduction or credit, provided that the
Borrowers, upon the request of such Lender, agree to repay the amount paid over
to the Borrowers to such Lender in the event such Lender is required to repay
such refund to such jurisdiction. Nothing in this subsection (i) shall be
construed to require any Lender to make available to the Borrowers or any other
Person its tax returns or any confidential tax information.

(j) If the Agent, the Collateral Agent or any Lender, as the case may be, shall
become aware that it is entitled to claim a refund from a Governmental Authority
in respect of Indemnified Taxes or Other Taxes paid by Borrower pursuant to this
Section 2.15, including Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower, or with respect to which Borrower or a Group Member
that is a signatory hereto has paid additional amounts pursuant to this
Section 2.15, it shall notify Borrower of the availability of such refund claim
and, if the Agent, the Collateral Agent or any Lender, as the case may be,
determines in good faith that making a claim for refund will not have any
adverse consequence to its taxes or business operations, shall, after receipt of
a request by Borrower, make a claim to such Governmental Authority for such
refund at Borrower’s expense.

SECTION 2.16. Sharing of Payments, Etc. If any Term Lender shall obtain any
payment from any Group Member (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Term Loan or
other amounts owing to it (other than pursuant to Section 2.05(b), 2.07, 2.11,
2.12, 2.15, 2.18, 2.19 or 9.04(c)) in excess of its ratable share, such Term
Lender shall forthwith purchase from the other Term Lenders such participations
in the Term Loan or other amounts owing to them as shall be necessary to cause
such purchasing Term Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Term Lender, such purchase from each
Term Lender shall be rescinded and such Term Lender shall repay to the
purchasing Term Lender the purchase price to the extent of such recovery
together with an amount equal to such Term Lender’s ratable share (according to
the proportion of (i) the amount of such Term Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Term Lender) of any
interest or other amount paid or payable by the purchasing Term Lender in
respect of the total amount so recovered. The Borrowers agree that any Term
Lender so purchasing a participation from another Term Lender pursuant to this
Section 2.16 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Term Lender were the direct creditor of the
Borrowers in the amount of such participation.

SECTION 2.17. Use of Proceeds of the Loans. The proceeds of the Loans shall be
available (and each Borrower agrees that it shall use such proceeds) for general
corporate purposes of Holdings and its Subsidiaries, including, without
limitation, for Acquisitions, Capital Expenditures, cash dividends, payment of
any of the Obligations, and stock and bond repurchases, all to the extent not
prohibited under the Loan Documents. Notwithstanding the foregoing, the
Alternative Tranche Line of Credit Loans shall be deemed to have no proceeds to
which this covenant shall be applicable.

SECTION 2.18. Extension of Loans.

(a) Extension of Term Loans. The Borrowers may at any time and from time to time
request that all or a portion of the Term Loans be amended to extend the
termination date with respect to all or a portion thereof (any such Term Loans
which have been so amended, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.18. In order to establish any Extended Term
Loans, the Borrowers shall provide a notice to the Agent (who shall provide a
copy of such notice to each of the Term Lenders) (each, a “Extension Request”)
setting forth the proposed terms (which shall be determined in consultation with
the Agent) of the Extended Term Loans to be established, which shall (x) be
identical as offered to each Term Lender (including as to the proposed interest
rates and fees payable) and offered pro rata to each Term Lender hereunder, and
(y) be identical to the Term Loans hereunder, except that: (i) the maturity date
of the Extended Term Loans shall be later than the Termination Date,
(ii) payments of interest and fees may be at different rates on Extended Term
Loans (and related outstandings) (iii) the terms of the Extended Term Loans may
provide, subject to the consent of the Required Term Lenders (excluding from the
calculation thereof, any Term Lenders who decline to extend their Term Loans)
for other or different covenants and terms that apply solely to any period after
the Termination Date, or, if earlier, the repayment in full of Term Loans that
are not Extended Term Loans, and (iv)(A) reserved; (B) all repayments of the
Term Loans (including Extended Term Loans) shall be made on a pro rata basis
(except for (1) payments of interest and fees at different rates on commitments
(and related outstandings) in accordance with the rights of the

 

44



--------------------------------------------------------------------------------

applicable Class and (2) repayments required upon the maturity date of the Term
Loans of any Class); and (C) reserved; provided, further, that (A) reserved,
(B) reserved, (C) in connection with an Extension Request with respect to the
Term Loans either (i) the Term Lenders collectively have consented to the
applicable Extension Request with respect to a majority in amount of the Term
Loans or (ii) simultaneously with the effectiveness of the maturity extension in
respect of the Extended Term Loans, the Term Loans that are not Extended Term
Loans shall be paid in full (the foregoing not being deemed to modify or waive
the provisions of Section 2.11 hereof regarding the conditions precedent to
repayment of the Term Loans), (D) reserved and (E) all documentation in respect
of such extension shall be consistent with the foregoing.

(b) Extension Request. The Borrowers shall provide the applicable Extension
Request at least ten (10) Business Days (or such shorter period as may be agreed
by the Agent) prior to the date on which the applicable Term Lenders are
requested to respond. No Term Lender shall have any obligation to agree to
provide any Extended Term Loan pursuant to any Extension Request. Any Term
Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Term Loans subject to such Extension Request amended into Extended Term Loan
shall notify the Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans which it has
elected to request be amended into Extended Term Loan (subject to any minimum
denomination requirements imposed by the Agent). In the event that the aggregate
principal amount of Term Loans in respect of which applicable Term Lenders shall
have accepted the relevant Extension Request exceeds the amount of Extended Term
Loan requested to be extended pursuant to the Extension Request, Extension
Elections shall be amended to reflect allocations of Term Loans as agreed by
Agent and the Borrowers.

(c) New Lenders. Following any Extension Request made by the Borrowers in
accordance with this Section 2.18, if the Term Lenders shall have declined to
agree during the period specified in Section 2.18(b) above to provide Extended
Term Loan in an aggregate principal amount equal to the amount requested by the
Borrowers in such Extension Request, the Borrowers may request that banks,
financial institutions or other institutional lenders or investors (including
any Extending Lender) provide an Extended Term Loan or a commitment to provide
an additional term loan tranche hereunder (the “Additional Extending Lenders”);
provided that such Extended Term Loan of such Additional Extending Lenders
(i) shall be in an aggregate principal amount for all such Additional Extending
Lenders not to exceed the aggregate principal amount of Extended Term Loan so
declined to be provided by the existing Term Lenders and (ii) shall be on
identical terms to the terms applicable to the terms specified in the applicable
Extension Request (and any Extended Term Loan provided by existing Term Lenders
in respect thereof) and, if a new tranche of term loans is to be incurred
including other terms as are customary for a term loan provided that the
maturity term for any term loan commitment hereunder shall not be earlier than
the Termination Date; provided further that, as a condition to the effectiveness
of any Extended Term Loan or term loan commitment of any Additional Extending
Lender, the Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to each Additional Extending Lender. Upon the earlier of
the Termination Date (including a deemed Termination Date in accordance with
clause (C) of the proviso to Section 2.18(a) above) or such earlier date as any
declining Term Lenders may agree), (a) the Term Loans of the applicable
declining Term Lenders will be repaid in an aggregate principal amount equal to
the Extended Term Loans provided by Additional Extending Lenders and (b) the
term loan commitment of each such Additional Extending Lender will become
effective. The Extended Term Loans of Additional Extending Lenders will be
incorporated as Term Loans hereunder in the same manner in which Extended Term
Loans of existing Term Lenders are incorporated hereunder pursuant to this
Section 2.18.

(d) Extension Amendment. Extended Term Loans and term loan commitments of
Additional Extending Lenders shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the Agent
and each Extending Lender and each Additional Extending Lender, if any,
providing an Extended Term Loan or a term loan commitment as applicable,
thereunder, which shall be consistent with the provisions set forth in Sections
2.18(a), (b) and (c) above (but which shall not require the consent of any other
Lender). The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Agent, receipt by
the Agent of legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Effective Date. The Agent shall promptly
notify each Lender as to the effectiveness of each Extension Amendment. Each of
the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent

 

45



--------------------------------------------------------------------------------

necessary to (i) reflect the existence and terms of the Extended Term Loans or
the term loan commitments as the case may be, incurred pursuant thereto and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Agent and
the Borrowers, to effect the provisions of this Section.

SECTION 2.19. Incremental Term Loans.

(a) Request for Incremental Term Loan Commitments . Provided no Default or Event
of Default then exists or would arise therefrom, upon notice to the Agent (which
shall promptly notify the Lenders), the Borrowers may make Incremental Term Loan
Commitment requests from time to time; provided, however, that (w) no such
Incremental Term Loan Commitments may be made without the consent of the Agent,
whose consent shall not be unreasonably withheld, (x) the aggregate amount of
all Incremental Term Loan Commitments (including, once funded, all Incremental
Term Loans) pursuant to this Section 2.19(a) shall not exceed $200,000,000,
(y) each Incremental Term Loan Commitment request shall be in a minimum amount
of $25,000,000, and (z) the Borrowers may request Incremental Term Loan
Commitments a maximum of eight separate times. At the time of sending such
notice, the Borrowers (in consultation with the Agent) shall specify the time
period within which each existing Term Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). To the extent there is accrued and unpaid interest
on the Term Loan outstanding immediately prior to the effectiveness of an
Incremental Term Loan Commitment, such interest shall be paid in full (in cash
or by means of a PIK Payment) substantially concurrently with the effectiveness
of such Incremental Term Commitment.

(b) Lender Elections. Each Term Lender shall notify the Agent within the time
period described in Section 2.19(a) whether or not it agrees to make an
Incremental Term Loan Commitment on the terms requested and, if so, in what
amount. Any Term Lender not responding within such time period shall be deemed
to have declined to participate, and no Term Lender shall have any obligation to
participate.

(c) Notification by Agent. The Agent shall notify the Borrowers and each
existing Term Lender of the Term Lenders’ responses to each request made under
Section 2.19(a). To achieve the full amount of any Incremental Term Loan
Commitment request, subject to the approval of the Agent (which approval shall
not be unreasonably withheld), to the extent that the existing Term Lenders
decline to participate, or decline to participate in the full amount requested
by the Borrowers, other consenting Eligible Assignees (each an “Additional
Commitment Lender”) may become an Incremental Term Lender hereunder and furnish
an Incremental Term Loan Commitment in the amount requested by the Borrowers
under Section 2.19(a) and not provided by the existing Term Lenders.

(d) Conditions to Effectiveness of each Incremental Term Loan Commitment. As a
condition precedent to the effectiveness of each Incremental Term Loan
Commitment, (i) the Borrowers shall deliver to the Agent a certificate of each
Borrower dated as of the applicable Incremental Effective Date signed by an
Authorized Officer of such Borrower (A) certifying and attaching the resolutions
adopted by the board of directors (or other applicable governing body) of such
Borrower approving or consenting to such Incremental Term Loan Commitment, and
(B) certifying that, before and after giving effect to such Incremental Term
Loan Commitment, the representations and warranties contained in Article V
hereof and the other Loan Documents are true and correct in all material
respects on and as of the Incremental Effective Date, except to the extent
(1) such representations or warranties are qualified by a materiality standard,
in which case they shall be true and correct in all respects, and (2) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the Borrowers, the Agent, each Term
Lender providing an Incremental Term Loan Commitment (including each Additional
Commitment Lender, if any) shall have executed and delivered an amendment (each,
an “Incremental Amendment”) to this Agreement (which amendment shall not require
the consent of any other Lender) in such form as the Agent shall reasonably
require to establish such Incremental Term Loan Commitment; provided, that any
Incremental Term Loans made pursuant to such Incremental Term Loan Commitments
(A) except as to amortization, final maturity date and participation in
mandatory prepayments (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Lenders in their
sole discretion), shall have (x) the same terms as the Term Loans made on the
Effective Date (or any other Class of Incremental Term Loans) and form part

 

46



--------------------------------------------------------------------------------

of the same Class as such Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Agent, in which case they shall be part of a
separate Class; (B) shall have a maturity date no earlier than the Termination
Date, (C) shall, if subject to amortization, not amortize prior to the
Termination Date, and (D) may participate on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) than the Term Loans borrowed
on the Effective Date in any mandatory or voluntary prepayment hereunder (and
shall not otherwise be mandatorily or voluntarily prepayable); (iii) the
Borrowers shall have paid such fees to the Additional Commitment Lenders and the
other Term Lenders who agree to provide such Incremental Term Loans, as the
Borrowers and such Lenders may agree; (iv) the Borrowers shall deliver to the
Agent and the Term Lenders an opinion or opinions, in form and substance
reasonably satisfactory to the Agent, from counsel to the Borrowers reasonably
satisfactory to the Agent and dated such date; and (vi) no Default or Event of
Default shall exist or result therefrom.

(e) Effectiveness of Incremental Amendments; Conflicting Provisions. The Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Amendment (such date of effectiveness, the “Incremental Effective Date”). Each
of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Incremental Amendment, without the
consent of any other Lenders, to the extent necessary to (i) reflect the
existence and terms of the Incremental Term Loan Commitments and the Incremental
Term Loans incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Agent and the Borrowers, to effect the
provisions of this Section 2.19. This Section 2.19 shall supersede any
provisions in Sections 2.16 or 9.01 to the contrary.

SECTION 2.20. Conversion of Term Loans.

(a) Subject to, and upon compliance with, the provisions of this Section 2.20,
each Term Lender shall have the right, at such Term Lender’s option, to convert
all or any portion (if the portion to be converted would result in the issuance
of at least one whole share of Common Stock upon conversion) of the Term Loan
held by such Term Lender at any time at the Conversion Rate. Notwithstanding the
foregoing, except for any Person who beneficially owned more than 4.9% of the
Common Stock immediately prior to the Fourth Amendment Effective Date, to the
extent that any proposed conversion of the Term Loan by any Term Lender would
result in any Person beneficially owning more than 4.9% of the Common Stock, the
Term Loan will not be convertible at the option of such Term Lender to such
extent. Notwithstanding the foregoing, except for any Person who directly or
indirectly owned (including by virtue of relevant tax attribution rules) more
than 9.9% of the vote or value of the Common Stock (as calculated for purposes
of Section 871(h)(3) of the Internal Revenue Code) immediately prior to the
Fourth Amendment Effective Date, to the extent that any proposed conversion of
the Term Loan by any Term Lender would result in any non-U.S. Person directly or
indirectly owning (including by virtue of relevant tax attribution rules) more
than 9.9% of the vote or value of the Common Stock (as calculated for purposes
of Section 871(h)(3) of the Internal Revenue Code), the Term Loan will not be
convertible at the option of such Term Lender to such extent.

(b) To exercise the conversion right with respect to any portion of the Term
Loan, the applicable Term Lender must (i) complete and manually sign a
conversion notice in the form attached hereto at Exhibit M (a “Conversion
Notice”) or a facsimile of the Conversion Notice; (ii) deliver such signed and
completed Conversion Notice, which is irrevocable, to the Conversion Agent;
(iii) if required, furnish appropriate transfer documents; and (iv) if required,
pay all transfer or similar governmental charges or duties as set forth in
Section 2.20(c). For any portion of the Term Loan, the date on which the
applicable Term Lender satisfies all of the applicable requirements set forth
above with respect to such portion of the Term Loan shall be the “Conversion
Date” with respect to such portion of the Term Loan. Each conversion shall be
deemed to have been effected as to any portion of the Term Loan designated for
conversion at 5:00 p.m., New York City time, on the applicable Conversion Date;
provided, however, the Person in whose name any shares of Common Stock shall be
issuable upon conversion, if any, shall be treated as a stockholder of record as
of 5:00 p.m., New York City time, on the Conversion Date. For the avoidance of
doubt, until a Term Lender is deemed to become the holder of record of shares of
Common Stock issuable upon conversion of such Term Lender’s portion of the Term
Loan as contemplated in the immediately preceding sentence, such Term Lender
shall not have any rights as a holder of the Common Stock with respect to the
shares of Common Stock issuable upon conversion of such portion of the Term
Loan. At 5:00 p.m., New York City time, on the Conversion Date for a portion of
the Term Loan, the converting Term Lender shall no longer be the holder of

 

47



--------------------------------------------------------------------------------

such portion of the Term Loan. Any Conversion Notice shall, unless the shares of
Common Stock issuable on conversion of the applicable portion of the Term Loan
are to be issued in the same name as such portion of the Term Loan, be
accompanied by instruments of transfer in form satisfactory to Holdings and the
Borrowers duly executed by, such Term Lender or its duly authorized attorney.
Upon the conversion of any portion of the Term Loan, the principal amount of the
Term Loan shall be reduced by the principal amount of such portion.

(c) If a Term Lender converts a portion of the Term Loan, Holdings and the
Borrowers will pay any documentary, stamp or similar issue or transfer tax due
on the issue of any shares of the Common Stock upon such conversion, unless the
tax is due because the applicable Term Lender requests that any shares of Common
Stock be issued in a name other than such Term Lender’s name, in which case such
Term Lender will pay any such taxes. The Conversion Agent may refuse to deliver
the Common Stock to be issued in a name other than such Term Lender’s name until
the Conversion Agent receives a sum sufficient to pay any tax or duty which will
be due because such shares of Common Stock are to be issued in a name other than
such Term Lender’s name. Nothing herein shall preclude any tax withholding
required by law or regulation.

(d) Subject to this Section 2.20(d) and Sections 2.20(f) and 2.20(g) hereof,
upon conversion of any portion of the Term Loan, Holdings shall deliver to the
applicable Term Lender, in full satisfaction of its conversion obligation under
Section 2.20(a) hereof, in respect of each $1,000 principal amount of the Term
Loan being converted, a Settlement Amount. The shares of Common Stock in respect
of any conversion of any portion of the Term Loan (the “Settlement Amount”)
shall be computed as follows: Holdings shall deliver to the converting Term
Lender, in respect of each $1,000 principal amount of any portion of the Term
Loan being converted, a number of shares of Common Stock equal to the Conversion
Rate, rounded down to the nearest whole share pursuant to this Section 2.20(d).
Holdings shall deliver the Settlement Amount due in respect of its conversion
obligation under this Section 2.20(d), not later than the second Business Day
immediately following the relevant Conversion Date. Notwithstanding the
foregoing, Holdings will not issue fractional shares of Common Stock as part of
the Settlement Amount due with respect to any converted portion of the Term
Loan. Instead, if any Settlement Amount includes a fraction of a share of the
Common Stock, the number of shares of Common Stock issuable will be rounded down
to the nearest whole share. If a Term Lender converts a portion of the Term
Loan, Holdings will not adjust the Conversion Rate to account for any accrued
and unpaid interest on such portion of the Term Loan, and Holdings’ delivery or
payment of shares of Common Stock into which a portion of the Term Loan is
convertible will be deemed to satisfy and discharge in full the Borrowers’
obligation to pay the principal of, and accrued and unpaid interest, if any, on,
such portion of the Term Loan to, but excluding, the Conversion Date. As a
result, except as otherwise provided in the proviso to the immediately preceding
sentence, any accrued and unpaid interest with respect to a converted Term Loan
will be deemed to be paid in full rather than cancelled, extinguished or
forfeited. Whenever a Conversion Date occurs with respect to any portion of the
Term Loan, the Conversion Agent will, as promptly as possible, and in no event
later than 9:00 a.m., New York City time, on the Business Day immediately
following such Conversion Date, deliver to Holdings and the Borrowers notice
that a Conversion Date has occurred, which notice will state such Conversion
Date, the principal amount of the portion of the Term Loan converted on such
Conversion Date and the name of the Term Lender that converted portion of the
Term Loan on such Conversion Date.

(e) Holdings shall at all times reserve out of its authorized but unissued
shares of Common Stock a number of shares of Common Stock sufficient to permit
the conversion, in accordance herewith, of all of the then-outstanding Term
Loan. Any shares of Common Stock delivered upon the conversion of any portion of
the Term Loan will be newly issued shares or treasury shares, duly and validly
issued, fully paid, nonassessable, free from preemptive rights and free of any
lien or adverse claim (except to the extent of any lien or adverse claim created
by the action or inaction of the converting Term Lender or other Person to whom
such shares of Common Stock will be delivered). In addition, Holdings will
comply with all federal and state securities laws regulating the offer and
delivery of any shares of Common Stock issuable upon conversion of the Term
Loan. Holdings will also cause any shares of Common Stock issuable upon
conversion of a portion of the Term Loan to be listed on whatever stock
exchange(s) the Common Stock is listed on the date the converting Holder becomes
a record holder of such Common Stock. If any shares of the Common Stock issued
upon conversion will, upon delivery, be “restricted securities” (within the
meaning of Rule 144 or any successor provision in effect at such time), such
shares of Common Stock (i) will be issued in physical, certificated form;
(ii) will not be held in book-entry form through the facilities of The
Depository Trust Company or any other Person designated as depository by
Holdings; and (iii) will bear any restrictive legends Holdings or the Conversion
Agent deems necessary to comply with applicable law.

 

48



--------------------------------------------------------------------------------

(f) The Conversion Rate and the Conversion Price shall be subject to adjustment
from time to time as follows; provided that if more than one subsection of this
Section 2.20(f) is applicable to a single event, the subsection shall be applied
that produces the largest adjustment and no single event shall cause an
adjustment under more than one subsection of this Section 2.20(f) so as to
result in duplication:

(i) Stock Splits, Subdivisions, Reclassifications or Combinations. If Holdings
shall (i) declare and pay a dividend or make a distribution on its Common Stock
in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares
of Common Stock into a greater number of shares, or (iii) combine or reclassify
the outstanding shares of Common Stock into a smaller number of shares, the
number of Term Loan Shares at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification will be proportionately adjusted so that a Term Lender after
such date will be entitled, upon conversion of any portion of the Term Loan, to
the number of shares of Common Stock that it would have received in respect of
the number of Term Loan Shares it would have owned on account of such portion of
the Term Loan had such portion of the Term Loan been converted immediately prior
to such date. The Conversion Price in effect immediately prior to the record
date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification will be adjusted by multiplying
such Conversion Price by the quotient of (x) the number of Term Loan Shares
immediately prior to such adjustment divided by (y) the new number of Term Loan
Shares as determined in accordance with the immediately preceding sentence.

(ii) Other Distributions. In case Holdings shall fix a record date for the
making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 2.20(f)(i)), in each such case, the Conversion Price in
effect prior to such record date shall be reduced immediately thereafter or at
such later date as the Board of Directors may determine for purposes of the
determination of Fair Market Value of the distribution (but in any event not
later than 10 Business Days after the first date on which the Common Stock
trades regular way on the principal national securities exchange on which the
Common Stock is listed or admitted to trading without the right to receive such
distribution) to the price determined by multiplying the Conversion Price in
effect immediately prior to the reduction by the quotient of (x) the Market
Price of the Common Stock on the last Trading Day preceding the first date on
which the Common Stock trades regular way on the principal national securities
exchange on which the Common Stock is listed or admitted to trading without the
right to receive such distribution, minus the amount of cash and/or the Fair
Market Value of the securities, evidences of indebtedness, assets, rights or
warrants to be so distributed in respect of one share of Common Stock divided by
(y) such Market Price on such date specified in clause (x). Such adjustment
shall be made successively whenever such a record date is fixed. In such event,
the number of Term Loan Shares shall be increased (and the Conversion Rate
increased proportionately) to the number obtained by multiplying the Term Loan
Shares immediately prior to such adjustment by the quotient of (x) the
Conversion Price in effect immediately prior to the distribution giving rise to
this adjustment divided by (y) the new Conversion Price determined in accordance
with the immediately preceding sentence. In the event that such distribution is
not so made, the Conversion Price, Conversion Rate and the number of Term Loan
Shares then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to distribute such shares, evidences of
indebtedness, assets, rights, cash or warrants, as the case may be, to the
Conversion Price, Conversion Rate and the number of Term Loan Shares that would
then be in effect if such record date had not been fixed.

(iii) Certain Repurchases of Common Stock. In case Holdings effects a Pro Rata
Repurchase of Common Stock, then the Conversion Price shall be reduced to the
price determined by multiplying the Conversion Price in effect immediately prior
to the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the Trading Day immediately preceding the
first public announcement by Holdings or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase, and of which the denominator shall be the product of
(x) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (y) the Market Price per share of Common Stock on the Trading Day
immediately preceding the first public announcement by Holdings of the intent to
effect such Pro Rata Repurchase. In such event, the number of Term Loan Shares
shall be increased (and the Conversion Rate increased proportionately) to the
number obtained by multiplying the number of Term Loan Shares immediately prior
to such adjustment by the quotient of (x) the Conversion Price in effect
immediately

 

49



--------------------------------------------------------------------------------

prior to the Pro Rata Repurchase giving rise to this adjustment divided by
(y) the new Conversion Price determined in accordance with the immediately
preceding sentence. For the avoidance of doubt, no increase to the Conversion
Price or decrease in the number of Term Loan Shares (or Conversion Rate) shall
be made pursuant to this Section 2.20(f)(iii).

(iv) Business Combinations; Reclassifications of Common Stock. In case of any
Business Combination or any reclassification of Common Stock (other than a
reclassification of Common Stock referred to in Section 2.20(f)(i)), the right
of a Term Lender to receive shares of Common Stock upon conversion of a portion
of the Term Loan shall be converted into the right to receive the number and
amount of shares of stock or other securities or property (including cash) upon
conversion of a portion of the Term Loan that the Common Stock issuable upon
conversion of such portion of the Term Loan immediately prior to such Business
Combination or reclassification would have been entitled to receive upon closing
of such Business Combination or reclassification.

(g) Whenever the Conversion Rate and Conversion Price is adjusted, Holdings
shall promptly mail, cause to be delivered to the Term Lenders in accordance
with Section 9.02 a notice of the adjustment and file with the Conversion Agent
a certificate signed on behalf of Holdings by an Authorized Officer thereof
briefly stating the facts requiring the adjustment and the manner of computing
it (such certificate, an “Officer’s Certificate”). The certificate shall be
conclusive evidence of the correctness of such adjustment.

(h) Responsibility of Agent. The Conversion Agent does not have any duty or
responsibility to calculate the Conversion Price, Conversion Rate or Term Loan
Shares or to determine when an adjustment under this Section 2.20 should be
made, how it should be made or what such adjustment should be, but may accept as
conclusive evidence of the correctness of any such adjustment, and shall be
protected in relying upon, the Officer’s Certificate with respect thereto which
Holdings is obligated to file with the Conversion Agent pursuant to
Section 2.20(g) hereof. The Conversion Agent does not make any representation as
to the validity or value of any securities or assets issued upon conversion of
any portion of the Term Loan, and the Conversion Agent shall not be responsible
for the failure by Holdings to comply with any provisions of this Section 2.20
and Section 2.21. The Conversion Agent shall not be responsible for any failure
of Holdings to make any cash payment or to issue, transfer or deliver any shares
of Common Stock or stock or share certificates or other securities or property
upon the surrender of any portion of the Term Loan for the purpose of
conversion; and the Conversion Agent shall not be responsible or liable for any
failure of Holdings to comply with any of the covenants of Holdings contained in
Sections 2.20 or 2.21. Without limiting the generality of the foregoing, the
Conversion Agent shall not be under any responsibility to determine the
correctness of any provisions contained in any Officer’s Certificate delivered
in connection with this Section 2.20 or Section 2.21 relating either to the kind
or amount of shares of stock or securities or other property or assets
(including cash) receivable by Term Lenders upon the conversion of any portion
of their Term Loan after any event referred to in Section 2.20(f) or to any
adjustment to be made with respect thereto, but may accept as conclusive
evidence of the correctness of any such provisions, and shall be protected in
relying upon, the Officer’s Certificate which Holdings shall be obligated to
deliver pursuant to Section 2.20(g).

(i) Holdings and the Borrowers shall use commercially reasonable efforts to
retain a Person reasonably acceptable to each of Holdings, the Borrowers and the
Agent to act as agent for the purpose of converting the Term Loan in accordance
with the terms of Sections 2.20 and 2.21 (the “Conversion Agent”) reasonably
promptly following the Fourth Amendment Effective Date; provided that if such
Person is not retained within 10 Business Days of the date hereof, the Agent
shall have the option to act as the Conversion Agent.

SECTION 2.21. Mandatory Conversion of Term Loans.

(a) Holdings and the Borrowers may elect at their option to cause all (but not
less than all) of the Term Loan to be mandatorily converted (the “Mandatory
Conversion”) within 30 days following the end of any 30 consecutive Trading Day
period, ending on or after July 2, 2018, during which the volume weighted
average trading price of the Common Stock on the NASDAQ Global Select Market (or
any successor market thereto) exceeds $10.00 for a period of 20 Trading Days
(any such 30 consecutive Trading Day period, a “Mandatory Conversion Trigger
Period”). The volume-weighted average trading price referenced in the preceding
sentence will be calculated by Holdings and the Borrowers and the Conversion
Agent shall not have any duty to confirm or verify, or in any case, be
responsible for, the calculation by Holdings and the Borrowers.

 

50



--------------------------------------------------------------------------------

(b) In order to exercise the Mandatory Conversion pursuant to Section 2.21(a),
Holdings and the Borrowers or, at the written request and expense of Holdings
and the Borrowers, the Conversion Agent on behalf of Holdings and the Borrowers,
shall deliver to each Term Lender a notice (a “Mandatory Conversion Notice”) of
exercise of the Mandatory Conversion within five Business Days after the end of
the Mandatory Conversion Trigger Period (the date such Mandatory Conversion
Notice is sent to the Term Lenders in the manner herein provided, the “Mandatory
Conversion Notice Date”). Holdings and the Borrowers will select the date on
which the Term Loan will be converted pursuant to the Mandatory Conversion,
which shall be not more than 30 calendar days after the Mandatory Conversion
Trigger Period concludes (such date, the “Mandatory Conversion Date”). Holdings
and the Borrowers shall also deliver a copy of such Mandatory Conversion Notice
to the Conversion Agent concurrently with the delivery thereof to the Term
Lenders to the extent that the Conversion Agent does not deliver such Mandatory
Conversion Notice on behalf of Holdings and the Borrowers. If such Mandatory
Conversion Notice is to be given by the Conversion Agent, Holdings and the
Borrowers shall prepare and provide the form and content of such Mandatory
Conversion Notice to the Conversion Agent at least three Business Days prior to
the date the notice will be delivered to the Term Lenders (or such later date as
the Conversion Agent may approve). The Mandatory Conversion Notice, if sent in
the manner provided in Section 9.02, shall be conclusively presumed to have been
duly given, whether or not any Term Lender receives such Mandatory Conversion
Notice.

(c) The Mandatory Conversion Notice shall state:

(i) the Mandatory Conversion Notice Date;

(ii) the Mandatory Conversion Trigger Period;

(iii) the aggregate principal amount of Term Loan to be mandatorily converted;

(iv) the Mandatory Conversion Date;

(v) the Conversion Rate and Conversion Price then in effect; and

(vi) that on and after the Mandatory Conversion Date interest on the Term Loan
to be converted will cease to accrue.

(d) Each Term Lender agrees to take the following actions prior to the Mandatory
Conversion Date in respect of its Term Loan subject to a Mandatory Conversion:
(i) if required, furnish appropriate transfer documents; (ii) pay any transfer
or other tax, if required by Section 2.20(d); and (iii) any other action
necessary to effectuate the Mandatory Conversion as may be reasonably requested
by Holdings. In the event that a Term Lender does not take any of the actions
set forth in the immediately preceding sentence prior to the Mandatory
Conversion Date, each Term Lender authorizes and directs Holdings to take any
action on such holder’s behalf to effectuate the Mandatory Conversion and
appoints Holdings as such holder’s attorney-in-fact for any and all such
purposes.

(e) Holdings will deliver to the Term Lenders, not later than the third Business
Day immediately following the Mandatory Conversion Date for any portion of the
Term Loan, a number of shares of Common Stock equal to the product of (A)(x) the
aggregate principal amount of such portion of the Term Loan to be converted
divided by (y) $1,000 and (B) the Conversion Rate in effect on such Conversion
Date, rounded down to the nearest whole number. Upon the Mandatory Conversion
Date, unless Holdings defaults in delivering or paying the amounts due pursuant
to the foregoing sentence, interest on the Term Loan so called for the Mandatory
Conversion shall cease to accrue and the holders thereof shall have no right in
respect of such portion of the Term Loan except the right to receive the shares
of Common Stock and cash, if any, to which they are entitled pursuant to this
Section 2.21. Upon a conversion pursuant to this Section 2.21, the Person in
whose name such shares of Common Stock will be registered will become the holder
of record of such shares of Common Stock at 5:00 p.m., New York City time, on
the Mandatory Conversion Date for such portion of the Term Loan.

 

51



--------------------------------------------------------------------------------

(f) If any of the provisions of this Section 2.21 are inconsistent with
applicable law at the time of such Mandatory Conversion, such law shall govern.

ARTICLE III

RESERVED

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.01. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is conditioned upon satisfaction of the following conditions
precedent:

(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before such date) and each in form and substance satisfactory to the
Agent:

(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
and the Lenders.

(ii) the Security Documents (including, without limitation, the Security
Agreement), each duly executed by the applicable Loan Parties;

(iii) reserved;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require evidencing (A) the authority of each Loan Party to enter
into this Agreement and the other Loan Documents to which such Loan Party is a
party or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(v) copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;

(vi) an opinion of in house counsel to Holdings and of one or more special or
local counsel to Holdings, the Borrowers, and the other Loan Parties, addressed
to the Agent and each Lender as to such matters as the Agent may reasonably
request;

(vii) a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied and (B) that the incurrence of the Term Loans does not conflict with
(i) the indenture governing the Existing Second Lien Notes or (ii) the First
Lien Credit Agreement, (B) that the Loan Parties, taken as a whole, are Solvent
as of the date hereof after giving effect to the transactions contemplated
hereby and (C) that the Perfection Certificate is true and correct in all
material respects; and

(viii) such other customary certificates, documents or consents as the Agent
reasonably may require.

 

52



--------------------------------------------------------------------------------

(b) all actions required by law or reasonably requested by the Collateral Agent
or the Agent to be undertaken, and all, documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent or the Agent to be filed, registered, or
recorded to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agent

(c) Reserved.

(d) Reserved.

(e) Reserved.

(f) Reserved.

(g) Reserved.

(h) The conditions set forth in Section 4.02 shall be satisfied.

(i) There shall have been no event or circumstance since January 30, 2016 that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(j) All fees required to be paid to the Agent on or before the Effective Date
shall have been paid in full, and all fees required to be paid to the Lenders on
or before the Effective Date shall have been paid in full.

(k) The Borrowers shall have paid all costs and expenses of the Agent (to the
extent set forth in Section 9.04(a)) incurred in connection with or relating to
this Agreement and the other Loan Documents, including reasonable fees, charges
and disbursements of counsel to the Agent, to the extent invoiced prior to or on
the Effective Date, (provided that such payment shall not thereafter preclude a
final settling of accounts between the Borrowers and the Agent).

SECTION 4.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that, with respect to Term Loans, the effectiveness of
this Agreement and, with respect to Line of Credit Loans, the First Amendment
Effective Date, shall have occurred and on the date of such Extension of Credit
the following statements shall be true (and (i) in the case of Term Loans, each
of the giving of the applicable notice of borrowing and the acceptance by the
applicable Borrower of the proceeds of such Borrowing and (ii) in the case of
Line of Credit Loans, each of the delivering of the applicable Line of Credit
Loan Proposal and the acceptance by the applicable Borrower of the proceeds of
such Line of Credit Loan, shall in each case constitute a representation and
warranty by the applicable Borrower that on the date of such Borrowing or Line
of Credit Loan, as applicable, such statements are true):

(i) the representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct on and as of such date in all material
respects, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that (A) such representations or warranties are qualified
by a materiality standard, in which case they shall be true and correct in all
respects, (B) such representations or warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and (C) such
representations relate to Section 5.01(f), in which case the representation
shall be limited to clause (c) of the definition of “Material Adverse Effect”;

(ii) no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default; and

(iii) after giving effect to such Extension of Credit, (A) the sum of the Total
Extensions of Credit will not exceed the Borrowing Base, and (B) no Collateral
Coverage Event (as defined in the Indenture for the Existing Second Lien Notes)
shall result therefrom.

The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties.

 

53



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01. Representations and Warranties of the Borrowers. Holdings and the
Borrowers hereby jointly and severally represent and warrant as follows:

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the charter or by-laws or other organizational or governing documents of
such Loan Party or (ii) law or any contractual restriction binding on or
affecting any Loan Party, except, for purposes of this clause (ii), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained if
the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect.

(d) Each Loan Document has been duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document will
constitute upon execution, the legal, valid and binding obligation of each Loan
Party party thereto enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The consolidated balance sheet of Holdings and its Subsidiaries as at
January 30, 2017, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(f) Since January 30, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which is pending or, to Holdings or any Borrower’s
knowledge, threatened affecting Holdings, the Borrowers or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect other than as reported in filings with the SEC
made prior to the date hereof.

(h) On the Effective Date and the date on which any Loans are borrowed, not more
than five (5%) percent of the value of the assets of the Borrowers and their
respective Subsidiaries on a consolidated basis will be margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System).

 

54



--------------------------------------------------------------------------------

(i) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(j) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.

(k) All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent or any Lender (including the
Perfection Certificate) for purposes of or in connection with this Agreement or
any other Loan Document, taken as a whole, was true and correct in all material
respects on the date as of which such information was stated or certified,
provided that with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

(l) (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (ii) no Inventory, Credit Card Account Receivable,
DC or Related Intellectual Property is subject to any Lien except as permitted
by Section 6.02(a).

(m) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (i) each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor do Holdings or the Borrowers
know of any valid basis for any such claim; and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

(n) Except as disclosed in the publicly available reports of Holdings filed with
the SEC prior to the Effective Date or as would not reasonably be expected to
result in a Material Adverse Effect, (i) neither a Reportable Event nor a
failure to meet minimum required contributions (in accordance with Section 430
or any prior applicable section of the Internal Revenue Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, (ii) each Plan
is in compliance with the applicable provisions of ERISA, the Internal Revenue
Code and other applicable federal or state laws, and (iii) no termination of a
Single Employer Plan has occurred. Except as set forth on Schedule 5.01(n), no
Lien imposed under the Internal Revenue Code or ERISA exists on account of any
Plan, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period ending on the Effective Date. Each Single Employer Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the United States Internal
Revenue Service (the “IRS”) and, to the best knowledge of Holdings and the
Borrowers, nothing has occurred which would cause the loss of, such
qualification. Except as set forth on Schedule 5.01(n) or as would not
reasonably be expected to result in a Material Adverse Effect, the Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 430 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 430 of the Internal Revenue Code has been made with respect to any Plan.
There are no pending or, to the best knowledge of Holdings and the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary duty rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, in each case that would
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any ERISA Affiliate has incurred, or would reasonably be expected to
incur, any liability under Title IV of ERISA with respect to any Pension Plan,
other than premiums due and not delinquent under Section 4007 of ERISA or as
would not reasonably be expected to have a

 

55



--------------------------------------------------------------------------------

Material Adverse Effect; neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and, to the knowledge
of the Borrowers, no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan except as would not
reasonably be expected to have a Material Adverse Effect; and neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA. Except as would
not reasonably be expected to have a Material Adverse Effect, neither Holdings,
the Borrowers nor any Commonly Controlled Entity has had a complete or partial
withdrawal (as such terms are defined in Sections 4203 and 4205 of ERISA,
respectively) from any Multiemployer Plan that has resulted or would reasonably
be expected to result in a liability under ERISA. No such Multiemployer Plan is
in Reorganization or Insolvent except as would not reasonably be expected to
result in aggregate liability to Holdings and its Subsidiaries of $100,000,000
or more.

(o) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(p) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Credit Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.
Financing statements and other filings specified in Schedule 5.01(p) in
appropriate form have been filed in the offices set forth on Schedule 5.01(p).
On the Effective Date, the security interests granted pursuant to the Security
Agreement shall, to the extent a security interest in such Collateral can be
perfected by filing a UCC financing statement, constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to the Lien or claim of any other Person
(except Liens permitted by Section 6.02(a) securing Priority Obligations and/or
the Existing Second Lien Notes and Liens which by operation of law would have
priority over the Liens securing the Obligations).

(q) The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all Debt and obligations incurred in connection herewith will be,
Solvent.

(r) The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

(s) As of the Effective Date: (1) except as listed on Schedule 5.01(s), there
are no outstanding rights to purchase any equity interests in any Subsidiary of
a Loan Party, and (2) the copies of the organization and governing documents of
each Loan Party and each amendment hereto provided pursuant to Section 4.01 are
true and correct copies of each such document, each of which is valid and in
full force and effect.

(t) As of the Effective Date, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters,
(c) all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of

 

56



--------------------------------------------------------------------------------

employees of any Loan Party or any Subsidiary has made a pending demand for
recognition, in each case which would individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of Holdings or any
Borrower, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party or any
of its Subsidiaries which would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(u) No broker or finder brought about the obtaining, making or closing of the
Loans or this Agreement or transactions contemplated by the Loan Documents, and
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

(v) Reserved.

(w) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the United States Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act, (iii) the
United States Foreign Corrupt Practices Act of 1977, and (iv) the Corruption of
Foreign Public Officials Act, as amended (the “FCPA”). No part of the proceeds
of any credit extensions will be used, directly or, to the Loan Parties’
knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(x) None of Holdings, the Borrowers, nor any of their respective Subsidiaries,
nor, to the knowledge of the Borrowers, any director, officer, employee, agent
or affiliate of the Borrowers is an individual or entity (for purposes of this
clause (x), a “Person”) that is, or is owned or controlled by Persons that are
the subject of any sanctions (A) administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other applicable
sanctions authority or (B) pursuant to the U.S. Iran Sanctions Act, as amended,
or Executive Order 13590 (collectively, “Sanctions”) or (C) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (including, without limitation, Burma/Myanmar, Iran, North
Korea, Sudan and Syria). The Loan Parties will not, directly or, to their
knowledge, indirectly, use the proceeds of any credit extensions, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person in any manner that would directly or indirectly
result in a violation of Sanctions by any Person.

(y) As of the First Amendment Effective Date, each Person that has provided a
guarantee of any First Lien Credit Agreement Obligations is a Guarantor
hereunder and has executed the Security Agreement as a “Grantor” thereunder (as
such term is defined in the Security Agreement).

ARTICLE VI

COVENANTS

SECTION 6.01. Affirmative Covenants. So long as any Loan or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid or any Term Lender shall have any
Commitment hereunder, each of Holdings and the Borrowers will, and will cause
each of their Subsidiaries to:

 

57



--------------------------------------------------------------------------------

(a) Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect.

(c) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is consistent with prudent business practice; provided that Holdings, the
Borrowers and their Subsidiaries may self-insure to the extent consistent with
prudent business practice; provided further that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or
(y) another selling price permitted by the Agent in its Permitted Discretion.
None of the Credit Parties shall be a co-insurer with any Loan Party or any
other Person with respect to any fire and extended coverage policies maintained
with respect to any Collateral without the prior written consent of the Agent.
Within thirty (30) days following delivery of written notice from the Agent to
Holdings, Holdings shall notify the insurers and use commercially reasonable
efforts to have such policies amended to include such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Holdings shall cause the Agent to be named as an additional
insured party on such policies within thirty (30) days following the Effective
Date (or such longer period as the Agent may agree to in its reasonable
discretion). The Borrowers shall deliver to the Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal or replacement of a policy previously delivered to the
Agent, including an insurance binder therefor, together with evidence
satisfactory to the Agent of payment of the premium therefor and, upon request
of the Agent, a copy of such renewal or replacement policy. In the event that
the Borrowers fail to maintain any such insurance as required pursuant to this
Section 6.01(c), the Agent may obtain such insurance on behalf of the Borrowers
and the Loan Parties shall reimburse the Agent as provided herein for all costs
and expenses in connection therewith; the Agent’s obtaining of such insurance
shall not be deemed a cure or waiver of any Default or Event of Default arising
from the Loan Parties’ failure to comply with the provisions of this
Section 6.01(c).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than
Sears, SRAC, Kmart Corp. or any Material Subsidiary Guarantors) if the Board of
Directors of the parent of such Subsidiary, or an executive officer of such
parent to whom such Board of Directors has delegated the requisite authority,
shall determine that the preservation and maintenance thereof is no longer
desirable in the conduct of the business of such parent and that the loss
thereof is not disadvantageous in any material respect to the Borrowers, Sears,
any Material Subsidiary Guarantor, such parent or the Lenders; (iii) Sears shall
not be required to preserve or maintain the corporate existence of SRAC,
provided that in the event SRAC is dissolved, merged with or into Holdings or
any Subsidiary of Holdings or otherwise ceases to exist, then Sears shall or
shall cause a direct wholly owned Domestic Subsidiary of Sears to, execute and
deliver to the Agent an assumption agreement with respect to SRAC’s obligations
under the Loan Documents in form and substance reasonably satisfactory to the
Agent and such other officer certificates, legal opinions, financing statements
(if applicable) and documentation as the Agent reasonably requests; (iv) none of
Holdings, the Borrowers or any of Material Subsidiary Guarantors shall be
required to preserve any right or franchise of any Subsidiary (other than a
Material Subsidiary Guarantor) if the Board of Directors of Holdings, such
Borrower or such Material Subsidiary Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to
Holdings, the Borrowers, such Material Subsidiary Guarantor or the Lenders and
(v) no Subsidiary Guarantor which is not a Material Subsidiary Guarantor shall
be required to preserve or maintain its corporate existence if (A) no Default or
Event of Default has occurred and is continuing, and (B) such Subsidiary
Guarantor is merged or liquidated into another Subsidiary Guarantor.

 

58



--------------------------------------------------------------------------------

(e) Inspection Rights. Subject to reasonable confidentiality limitations and
requirements imposed by Holdings or the Borrowers due to competitive concerns or
otherwise, at any reasonable time and from time to time (but no more than twice
a year unless a Default or an Event of Default has occurred and is continuing),
permit the Agent or any of the Lenders or any agents or representatives thereof,
at the Lenders’ expense, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, Holdings, the
Borrowers and any of their Subsidiaries, and to discuss the affairs, finances
and accounts of Holdings, the Borrowers and any of their Subsidiaries, as the
case may be, with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each such Subsidiary in accordance with
GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than (i) as required by any
applicable Requirement of Law, (ii) so long as no Default or Event of Default
has occurred and is continuing, transactions between or among the Loan Parties
and any of their Subsidiaries, to the extent not prohibited hereunder, or
(iii) if a Default or Event of Default has occurred and is continuing,
transactions in the ordinary course of business between or among the Loan
Parties and any of their Subsidiaries and transactions between or among Loan
Parties, to the extent not prohibited hereunder; provided, that the foregoing
shall not prohibit (i) any Loan Party or any Subsidiary thereof from entering
into employment arrangements with its officers and retention and other
agreements with officers and directors pursuant to the reasonable requirements
of its business or (ii) any transactions pursuant to the agreements in effect on
the Effective Date.

(i) Further Assurances.

(i) With respect to any (i) Inventory, Credit Card Accounts Receivable and other
Collateral acquired after the Effective Date by any Group Member that is or is
required to become a Loan Party hereunder and (ii) any property required to
become subject to a perfected Lien in favor of the Collateral Agent pursuant to
Section 6.02(a)(vi) hereunder, promptly (i) execute and deliver to the
Collateral Agent such amendments to the Security Agreement or such other
documents as the Agent or the Collateral Agent, may reasonably request in order
to grant to the Collateral Agent, for the benefit of the Credit Parties, a
security interest in such property and (ii) take all actions as the Agent, may
reasonably request to grant to the Collateral Agent, for the benefit of the
Credit Parties, a perfected security interest in such property with the priority
required herein, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be requested by the Agent or the Collateral Agent; provided,
however, that notwithstanding anything to the contrary in this Agreement, the
Borrowers shall not be required to deliver any blocked account agreement,
deposit account control agreement or similar agreement, or provide any notices
to any credit card processor or third-party payors (nor shall the Agent provide
any such notice).

(ii) With respect to any new Domestic Subsidiary (other than any Credit Card
Royalty Securitization Subsidiary) which is created or acquired after the
Effective Date by any Group Member and which owns any Inventory, Credit Card
Accounts Receivable and other Collateral related to such receivables and
Inventory, or which guarantees any Priority Obligations, promptly cause such new
Domestic Subsidiary to (i) become a party to this Agreement pursuant to
Section 10.08 hereof, (ii) become a party to the Security Agreement,

 

59



--------------------------------------------------------------------------------

(iii) take such actions as the Agent, may reasonably request to grant to the
Collateral Agent for the benefit of the Credit Parties a security interest, with
the priority and perfection required herein, in the Collateral described in the
Security Agreement held by such new Domestic Subsidiary, including, to the
extent applicable, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Security Agreement or by law or as
may be reasonably requested by the Agent, (iv) if requested by the Agent,
deliver to the Agent an officer’s certificate with respect to such Domestic
Subsidiary in form and substance reasonably satisfactory to the Agent, and
(v) if requested by Agent, deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

(j) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) (1) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit I, including in reasonable
detail the calculations necessary to determine the Fixed Charge Ratio (whether
or not compliance therewith is then required under Section 6.03), provided that
in the event of any change in GAAP used in the preparation of such financial
statements, subject to Section 1.03, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (i)(a) by delivery, in the
manner provided in Section 9.02(b), of its quarterly report on form 10-Q (or any
successor form), as filed with the SEC) and (2) a Collateral Coverage
Certificate (which may be incorporated in the Compliance Certificate
contemplated by clause (1) above);

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
fiscal year and consolidated statements of income and cash flows of Holdings and
its domestic Subsidiaries for such fiscal year duly certified by an Authorized
Officer of Holdings as having been prepared in accordance with GAAP, and
(c) (1) a certificate of an Authorized Officer of Holdings as to compliance with
the terms of this Agreement and the other Loan Documents in the form of Exhibit
I, including in reasonable detail the calculations necessary to determine the
Fixed Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (ii)(a) by delivery, in the
manner provided in Section 9.02(b), of its annual report on form 10-K (or any
successor form), as filed with the SEC) and (2) a Collateral Coverage
Certificate (which may be incorporated in the Compliance Certificate
contemplated by clause (1) above);

(iii) as soon as available and in any event within 10 Business Days of the end
of each fiscal month (and, if any fiscal quarter does not end on the last day of
a fiscal month, within 10 Business Days of the end of such fiscal quarter), a
Borrowing Base Certificate as of the end of the preceding fiscal month (or, as
applicable, fiscal quarter) and supporting information satisfactory to the Agent
in its Permitted Discretion with respect to the determination of the Borrowing
Base; provided, that upon the occurrence and during the continuance of an
Accelerated Borrowing Base Delivery Event, such Borrowing Base Certificate and
supporting information shall be delivered on Friday of each week (or, if Friday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday (and within 10 Business Days of
the end of each fiscal quarter with respect to the last day of such fiscal
quarter);

 

60



--------------------------------------------------------------------------------

(iv) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;

(v) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);

(vii) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries in form satisfactory to the Agent and
containing information reasonably required by the Agent;

(viii) (A) contemporaneously with the delivery of the reports required pursuant
to clauses (i) and (ii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;

(ix) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in a Material Adverse Effect;

(x) the financial and collateral reports described on Schedule 6.01(j), at the
times set forth in such Schedule;

(xi) during the continuance of an Accelerated Borrowing Base Delivery Event, as
soon as available and in any event within 30 days after the end of each fiscal
month of each fiscal year of Holdings, (a) the consolidated balance sheet of
Holdings and its Subsidiaries and the consolidated balance sheet of Holdings and
its domestic Subsidiaries as of the end of such month and consolidated
statements of income and cash flows of Holdings and its Subsidiaries and the
consolidated statements of income and cash flows of Holdings and its domestic
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, duly certified (subject to year-end audit
adjustments) by an Authorized Officer of Holdings as having been prepared in
accordance with GAAP and (b) a certificate of an Authorized Officer of Holdings
as to compliance with the terms of this Agreement and the other Loan Documents,
including in reasonable detail the calculations necessary to determine the Fixed
Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, subject to Section 1.03, the Borrowers
shall also provide, if necessary for the calculation of the Fixed Charge Ratio,
a statement of reconciliation conforming such financial statements to GAAP; and

(xii) such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, or the Borrowing Base as the Agent or any Lender through the Agent
may from time to time reasonably request.

Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.

 

61



--------------------------------------------------------------------------------

(k) Reserved.

(l) Reserved.

(m) Cash Management.The Borrowers shall maintain in effect the cash management
arrangements currently existing pursuant to the First Lien Credit Agreement,
including with respect to deposit account control agreements and credit card
processors, or such other arrangements not less favorable to the Agent and the
Lenders as to which the Agent may consent, such consent not to be unreasonably
withheld.

(n) Liens on Non-Collateral Assets. In the event of the incurrence of Debt and
the granting of a Lien pursuant to Section 6.02(a)(vi) hereof, grant, and cause
each of its Subsidiaries to, grant the Collateral Agent, as security for the
Obligations, a Lien on the assets of Holdings or any of its Subsidiaries which
is the subject of the Lien of the Person holding such Debt (to the extent that
such assets do not then constitute Collateral) pursuant to Section 6.02(a)(vi)
hereof.

(o) Physical Inventories. Cause physical inventories and periodic cycle counts
to be undertaken, at the expense of the Loan Parties, in each case consistent
with past practices (but in no event less frequently than one physical inventory
per fiscal year), conducted by such inventory takers and following such
methodology as is consistent with the immediately preceding inventory or as
otherwise may be satisfactory to the Agent in its Permitted Discretion. The
Agent, at the expense of the Loan Parties, may participate in and/or observe
each scheduled physical count of Inventory which is undertaken on behalf of any
Loan Party. The Loan Parties, within five (5) days following the completion of
any such inventory, shall provide the Collateral Agent and the Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

(p) Reserved.

(q) Security Documents. Holdings shall, and shall cause each other Loan Party
to, and each other Loan Party shall, make all filings (including filings of
continuation statements and amendments to financing statements that may be
necessary to continue the effectiveness of such financing statements) and take
all other actions as are necessary or required by the Security Documents to
maintain (at the sole cost and expense of the Loan Parties) the security
interest created by the Security Documents in the Collateral (other than with
respect to any Collateral the security interest in which is not required to be
perfected under the Security Documents) as a perfected security interest subject
only to Permitted Liens.

(r) Post-Closing Matters. Within ten (10) Business Days after the First
Amendment Effective Date (subject to extension by the Agent in its sole
discretion), (1) deliver to the Agent an opinion of in house counsel to Holdings
and of one or more special or local counsel to Holdings, the Borrowers and the
other Loan Parties, addressed to the Agent and each Lender as to such matters as
the Agent may reasonably request, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Agent, and (2) deliver to Agent
results of searches or other evidence reasonably satisfactory to the Agent (in
each case dated as of a date reasonably satisfactory to the Agent) indicating
the absence of Liens on the assets of the Loan Parties, except for Liens
permitted by Section 6.02(a).

SECTION 6.02. Negative Covenants. So long as any Obligation (other than
contingent indemnification obligations for which no claim shall have then been
asserted) shall remain unpaid or any Term Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will not, and will not permit any
of their Subsidiaries to:

(a) Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Domestic Subsidiary constituting Inventory, Credit Card
Accounts Receivable or any other Collateral or any Related Intellectual
Property, other than:

(i) Permitted Liens,

 

62



--------------------------------------------------------------------------------

(ii) Liens existing on the Effective Date, other than liens securing Priority
Obligations,

(iii) the replacement, extension or renewal of any Lien permitted by clause
(ii) above upon or on the same property theretofore subject thereto (and on any
additions to any such property and in any property taken in replacement or
substitution for any such property), or the replacement, extension or renewal
(without increase in the amount) of the Debt secured thereby,

(iv) to the extent any Liens permitted by clause (ii) above are terminated (and
not replaced, extended or renewed in accordance with clause (iii) above), Liens
not otherwise permitted by clause (iii) above securing Debt in an amount up to
the amount of Debt secured by such terminated Liens; provided that (A) any such
Lien (and the Debt secured thereby) shall be incurred no later than ninety
(90) days after the termination of the Lien permitted by clause (ii) above, and
(B) any such Lien shall be granted on the same property (and on any additions to
such property or any property taken by the Loan Parties in replacement or
substitution for such property) as the terminated Lien,

(v) Liens on Related Intellectual Property with Persons that have entered into
an agreement, reasonably satisfactory to the Agent, acknowledging the limited
license granted to the Collateral Agent in such trademarks or trade names
pursuant to the Loan Documents and agreeing to abide by, and not interfere with,
such limited license;

(vi) Liens to secure (A) the Existing Second Lien Notes and any Permitted
Refinancing Debt with respect thereto and (B) additional Debt of the Borrowers
for borrowed money in an aggregate principal amount not to exceed, at any time
outstanding, the difference between $2,000,000,000 and the sum of (1) the
principal amount of Debt outstanding pursuant to the preceding clause (A) and
(2) the outstanding balance of the Term Loan, provided, that, (1) no Default or
Event of Default then exists or would arise from the incurrence of such Debt or
the granting of such Lien, (2) Reserved, (3) such Lien shall be pari passu with
or subordinate to the Lien of the Collateral Agent securing the Term Loans, and
junior to the Lien securing the Priority Obligations, in each case pursuant to
arrangements reasonably satisfactory to the Agent (including without limitation
through joinder to the Existing Intercreditor Agreement and/or the Security
Agreement), (4) if the Debt secured by such Liens is secured by both Collateral
and by property and assets of any Loan Party which do not constitute Collateral,
the Collateral Agent shall have obtained a Lien on such property and assets that
do not otherwise constitute Collateral to secure the Obligations, pari passu
with the Lien of the holder of such Debt pursuant arrangements reasonably
satisfactory to the Agent, and (5) the documentation granting such Lien shall be
in form and substance reasonably satisfactory to the Agent in its Permitted
Discretion;

(vii) Liens to secure obligations under the First Lien Credit Agreement and
other Priority Obligations, to the extent constituting Permitted Debt; and

(viii) Liens arising under or in connection with a Credit Card Royalty
Securitization; provided that any Liens granted by a Loan Party pursuant to this
clause (viii) shall be limited to Credit Card Program Assets.

(b) Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings may merge into Holdings or any
other Subsidiary of Holdings (provided that (A) if Kmart Corp. is a party to
such merger, such merger shall be with Holdings, Kmart or a direct Subsidiary of
Kmart Corp. and Kmart Corp. shall be the continuing or surviving entity, (B) if
any Subsidiary Guarantor is a party to such merger (other than with a Borrower
or Holdings), such Subsidiary Guarantor shall be the continuing or surviving
entity or the continuing or surviving entity shall become a Subsidiary Guarantor
and (C) if SRAC is a party to such merger, then Sears shall comply with the
requirements of Section 6.01(d)), (iii) any Subsidiary of Holdings other than
the Borrowers may

 

63



--------------------------------------------------------------------------------

sell, transfer, lease or otherwise dispose of its assets to any Borrower, to
Holdings or to a Subsidiary of Holdings (provided that if such sale or transfer
includes Collateral and the transferee is not the Borrower or Holdings, the
transferee shall be a Subsidiary Guarantor), (iv) any Subsidiary of Holdings
other than the Borrowers or Sears may sell, transfer, lease or otherwise dispose
of its assets to a Person that is not a Subsidiary or merge with a Person that
is not a Subsidiary, in each case pursuant to a Permitted Disposition, (v) any
Subsidiary of Holdings other than the Borrowers, Sears or any Material
Subsidiary Guarantor (except, in the case of SRAC, as provided in
Section 6.01(d)) may liquidate or dissolve if Holdings and the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of Holdings, the Borrowers, Sears, the other Material Subsidiary
Guarantors and their Subsidiaries and is not disadvantageous in any material
respect to Holdings, the Borrowers, Sears, the other Material Subsidiary
Guarantors or the Lenders; provided, that a Material Subsidiary Guarantor may
liquidate or dissolve into a Person that is a Subsidiary of Holdings immediately
prior to such liquidation or dissolution, if the continuing or surviving entity
is or shall become a Subsidiary Guarantor in accordance with
Section 6.01(i)(ii), (vi) Holdings or any Subsidiary of Holdings may merge with
a Person that is not a Subsidiary of Holdings immediately prior to such merger
if, in the case of any merger involving Holdings, a Borrower or a Subsidiary
Guarantor, Holdings, such Borrower or such Subsidiary Guarantor, as applicable,
is the continuing or surviving entity or, in the case of any merger involving a
Subsidiary Guarantor, the continuing or surviving entity shall become a
Subsidiary Guarantor in accordance with Section 6.01(i)(ii) and (vii) any Credit
Card Royalty Securitization Subsidiary may sell or otherwise finance or Dispose
of the assets subject to the Credit Card Royalty Securitization; provided that
contemporaneously with (x) the occurrence of any of the actions permitted to be
taken pursuant to the foregoing clauses (i) through (vi) of this clause (b) or
(y) the consummation of a Credit Card Royalty Securitization, the Borrowers
shall furnish to the Collateral Agent an updated Borrowing Base Certificate.

(c) Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (b) after giving effect to any
such Acquisition (A) Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0, and (D) immediately after giving effect to any such
Acquisition, Holdings and the Borrowers shall comply with Section 6.01(i) to the
extent applicable, (c) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable law, and
(d) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or acquisition of equity interests, the Person which is
the subject of such Acquisition shall be engaged in, a business engaged by, or
related to a business engaged by, the Loan Parties as of The Effective Date.

(d) Restricted Payments.

(i) Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, if at the date of declaration thereof (either before or
immediately after giving effect thereto and the payment thereof), a Default or
Event of Default shall have occurred and be continuing, except that at any time
that a Default or Event of Default shall exist and be continuing, (A) Holdings
may declare and pay dividends with respect to its equity interests payable
solely in additional shares of its common stock, (B) Subsidiaries of Holdings
may declare and pay dividends to Holdings, the Borrowers or another wholly owned
Subsidiary of any Borrower and (C) non-wholly-owned Subsidiaries may declare and
pay dividends to the holders of their equity interests other than a Group Member
on a ratable basis.

(ii) Declare or make, or agree to pay or make, directly or indirectly, any other
Restricted Payment (other than a Restricted Payment to a Loan Party), except
that if no Default or Event of Default shall have occurred and be continuing
(either before or immediately after giving effect thereto and the payment
thereof):

(A) Holdings and its Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed $1,500,000,000 from and after the Effective Date through
the Termination Date, provided, that, (i) immediately after giving effect to any
such Restricted Payment, Pro Forma and Projected Capped Excess Availability is
greater than 50% of the Line Cap and (ii) Restricted Payments pursuant to this
subsection (A) shall not exceed $1,000,000,000 in any rolling twelve month
period;

 

64



--------------------------------------------------------------------------------

(B) Holdings and its Subsidiaries may make other Restricted Payments, provided,
that, immediately after giving effect thereto (i) Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (ii) the Pro Forma
Fixed Charge Ratio shall be at least 1.05 to 1.0; provided, that, for purposes
of the calculation of Pro Forma Fixed Charge Ratio (x) Adjusted Consolidated
EBITDA and Consolidated Interest Expense shall be computed on a trailing four
quarter basis, and scheduled principal payments shall be computed on a four
quarter forward basis, and (y) the amount of the Restricted Payment paid in cash
being made in connection with the calculation shall be added to Fixed Charges;

(C) Holdings and its Subsidiaries may make other Restricted Payments in cash or
in kind (with values equal to the amount of any cash otherwise distributable
hereunder) (1) in an amount not to exceed the Net Proceeds of any common stock
issuances by Holdings after the Effective Date, (2) in an amount not to exceed
the Net Proceeds of any Permitted Dispositions of the type set forth in clauses
(f) and (g) of the definition thereof, and (3) in an amount not to exceed any
dividends and distributions received (directly or indirectly) on account of
equity interests in any Subsidiary of Holdings which is not a Loan Party, and
(4) to the stockholders of Holdings in the form of the equity interests of the
subsidiaries set forth on Schedule 6.02(d), provided, that (x) in each case,
immediately after giving effect thereto, the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (y) the aggregate
amount of any such Restricted Payments pursuant to clauses (1) through (and
including) (3) (whether in cash or in other property or a combination thereof)
shall not exceed in any twelve consecutive months 75% of any such Net Proceeds,
dividends and distributions received in such twelve consecutive month period;
provided that Restricted Payments made pursuant to this clause (C) in cash
during any twelve consecutive month period shall not exceed $125,000,000. For
the avoidance of doubt, any Net Proceeds of the type described in clauses
(1) through and including (3) of this Section 6.02(d)(ii)(C) may be utilized to
repay the Obligations or Priority Obligations and shall not be required to be
segregated prior to making any Restricted Payments otherwise permitted under
this clause (C); and

(D) Holdings and its Subsidiaries may make other Restricted Payments as long as
(i)(A) such Restricted Payment is funded from cash on hand and not from proceeds
of Debt, (B) for the 120 days before any such Restricted Payment, no revolving
credit loans were outstanding under the First Lien Credit Agreement, and (C) for
each of the 120 days before any such Restricted Payment, the Borrowers shall
have had cash on hand sufficient to make such Restricted Payment without the
necessity of obtaining proceeds of revolving advances under the First Lien
Credit Agreement for the operations of their businesses or for the purpose of
making such Restricted Payment, and (ii) after giving effect to such Restricted
Payment, no revolving advances under the First Lien Credit Agreement are
outstanding.

(e) Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of the
Collateral Agent upon the Collateral (as defined in the Security Agreement and
other Security Documents in effect from time to time, and including assets which
become Collateral pursuant to Section 6.01(n)), whether now owned or hereafter
acquired, other than any agreement relating to any Lien on cash and cash
equivalents not prohibited by Section 6.02(a) (including, for the avoidance of
doubt, the First Lien Credit Agreement Documents and any Additional First Lien
Debt Documents).

 

65



--------------------------------------------------------------------------------

(f) Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings other than a Loan Party to (a) make Restricted
Payments in respect of any equity interests of such Subsidiary held by, or pay
any indebtedness owed to, Holdings or any other Subsidiary of Holdings, (b) make
loans or advances to, or other investments in, Holdings or any other Subsidiary
of Holdings or (c) transfer any of its assets to Holdings or any other
Subsidiary of Holdings, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under this Agreement and the
other Loan Documents, the First Lien Credit Agreement Documents or any
Additional First Lien Debt Documents; (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or any portion of the equity interests or
assets of such Subsidiary; (iii) the provisions contained in any agreement
governing indebtedness existing as of the Effective Date (and in any refinancing
of such indebtedness so long as no more restrictive than those contained in the
respective existing indebtedness); (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Borrower or a Subsidiary of any Borrower entered into in the ordinary course of
business, (v) customary restrictions and conditions contained in the documents
relating to any Lien, so long as such Lien is not prohibited hereunder and such
restrictions or conditions relate only to the specific asset subject to such
Lien; (vi) customary provisions restricting assignment of any contract entered
into by any Borrower or any Subsidiary of any Borrower in the ordinary course of
business, (vii) any agreement or instrument governing acquired debt, which
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective acquisition;
(viii) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (ix) restrictions on
the transfer of assets securing purchase money obligations and capitalized lease
obligations; (x) customary net worth provisions contained in real property
leases entered into by Subsidiaries of any Borrower, so long as the applicable
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrowers and their
Subsidiaries to meet their ongoing obligations, (xi) restrictions in respect of
the REMIC Certificates and the real property assets related thereto, the
Intellectual Property held by KCD IP, LLC and any proceeds of the foregoing,
(xii) restrictions governing a Subsidiary of Holdings in connection with a
Credit Card Royalty Securitization, and (xiii) such other restrictions as the
Borrowers and Agent and/or the Collateral Agent may agree .

(g) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

(h) Reserved.

(i) Dispositions. Make any Disposition except Permitted Dispositions.

(j) Debt; Prepayment of Debt.

(i) Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to, any Debt, except Permitted Debt;

(ii) Reserved; and

(iii) Prepay any Debt (other than Priority Obligations) except:

(A) Prepayments of Debt solely with Net Proceeds of Dispositions permitted
pursuant to clause (g)(iii) of the definition of “Permitted Dispositions” and
with the proceeds of Permitted Dispositions of collateral for such Debt,
including, as applicable, the April 2016 Mortgage Debt and the January 2017
Mortgage Debt;

(B) Prepayments of the April 2016 Mortgage Debt solely with Net Proceeds
received from the Credit Card Royalty Securitization; and

 

66



--------------------------------------------------------------------------------

(C) Other prepayments of Debt so long as at the time of any such prepayment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing. Further, if Holdings, the
Borrowers or any of their Subsidiaries shall prepay any Debt (including Debt
owed by a Loan Party to a Subsidiary that is not a Loan Party, but excluding
other Debt owed to Holdings or any of its Subsidiaries and excluding Priority
Obligations) on any date (each, a “Prepayment Date”) then the Borrowers shall
not permit Capped Excess Availability to be less than 12.5% of the Line Cap (or
such lesser amount as may be permitted under the First Lien Credit Agreement) at
any time from the Prepayment Date until one year following the Prepayment Date;
provided this sentence shall not apply to (x) prepayments of Debt (for the
avoidance of doubt, other than intercompany Debt) (A) with the proceeds of the
incurrence of Permitted Debt as long as the maturity of such Permitted Debt
(i) with respect to Permitted Debt prepaying Debt having a maturity of one year
or less, is at least sixty (60) days later than the maturity of the Debt so
refinanced, or (ii) with respect to all other Debt, is later than the maturity
of the Debt so refinanced and the latest Termination Date, or (B) with the
proceeds from the issuance of equity interests in a Group Member (other than to
another Group Member), or (C) in a principal amount not to exceed $25,000,000 in
the aggregate in any fiscal year and (y) solely for the 60 day period commencing
with the date that is 60 days prior to the maturity date (as in effect on the
Third Amendment Effective Date) of the Existing Second Lien Notes outstanding on
the Third Amendment Effective Date (without regard to any notes issued in
exchange or replacement therefor, or in lieu thereof), prepay the Existing
Second Lien Notes in an aggregate principal amount not to exceed $150,000,000
during the term of this Agreement, commencing with the Third Amendment Effective
Date.

The consummation of a cashless offer to exchange outstanding Permitted Debt for
new Permitted Debt shall not be prohibited by this Section 6.02(j) so long as
the maturity date of such new Permitted Debt is no earlier than the earlier of
(1) the maturity date of the Debt being exchanged and (2) the date that is one
year after the latest Termination Date. For the avoidance of doubt, the last
sentence of Section 6.02(j)(iii)(C) shall not apply to any such exchange.

(k) Investments. Make any Investments, except Permitted Investments.

(l) Store Closings. Close more than 250 full line Sears or Kmart Stores in any
fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Agent, such consent not
to be unreasonably withheld and/or fail to comply with the requirements of the
definition of Store Closure Sale when and as applicable.

SECTION 6.03. Financial Covenant. During the continuance of a Covenant
Compliance Event, each of Holdings and the Borrowers will not permit the Fixed
Charge Ratio as of the last day of any fiscal month of Holdings to be less than
1.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable, or (ii) any interest on any Loan or any fees, or any
other amounts payable under this Agreement or any other Loan Document, in each
case under this clause (ii), within three (3) days after the same becomes due
and payable; or

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document shall prove to have been incorrect in any material respect when
made; or

 

67



--------------------------------------------------------------------------------

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01 (d), (e), (h), (j) (other than
6.01(j)(viii)), or (m), 6.02, or 6.03 of this Agreement or (ii) any Loan Party
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement or any other Loan Document, if such failure shall remain
unremedied for thirty (30) days after written notice thereof shall have been
given to Holdings and the Borrowers by the Agent or any Lender; or

(d) Any Group Member shall fail to pay principal of at least $50,000,000 on any
Debt that is outstanding (but excluding Debt outstanding hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made and
is accepted in an amount of at least $50,000,000 (in each case other than (i) a
scheduled prepayment, redemption or purchase, or (ii) a mandatory prepayment,
redemption or purchase, or a required offer to prepay, redeem or purchase, that
results from the voluntary sale or transfer of property or assets), in each case
prior to the stated maturity thereof; or

(e) Any Group Member shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Group Member seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Group Member
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

(f) A judgment or order for the payment of money in excess of $50,000,000 (net
of any portion of such judgment to be paid by a third-party insurer as to which
coverage has not been disputed) shall be rendered against any Group Member and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act , but excluding any employee benefit plan of such
person or its Subsidiaries, and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
a Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the Board of Directors of Holdings on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) and such “person” or “group” shall
beneficially own (as such term is used herein) a greater percentage of the
equity Securities of Holdings entitled to vote for members of the Board of
Directors than the Permitted Holders shall, collectively, beneficially own; or
(ii) during any period of 12 consecutive months, a majority of the members of
the Board of Directors or other equivalent governing body of Holdings cease to
be composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or (iii) Holdings shall cease for any reason to own,
directly or indirectly, 100% of the Voting Stock of Sears and Kmart; or

 

68



--------------------------------------------------------------------------------

(h) (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, including as a
result of the failure to comply with Section 4.4 of the Security Agreement; or

(j) The guarantees contained in Article X hereof shall cease, for any reason, to
be in full force and effect or any Loan Party shall so state in writing;

then, and in any such event, the Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions upon notice to the
Borrowers: (i) Reserved; and (ii) declare the Loans, all interest thereon and
all other amounts payable under this Agreement and the other Loan Documents to
be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the BorrowersLoan Parties; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any BorrowerLoan
Party under the United States Bankruptcy Code, (A) Reserved and (B) the Loans,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the BorrowersLoan Parties.

Notwithstanding anything to the contrary in this Agreement, if (A) an Event of
Default under Section 7.01(a) with respect to any Alternative Tranche Line of
Credit Loan shall have occurred and be continuing or (B) there is a failure to
comply with Section 9.01(b), the Required Alternative Tranche Line of Credit
Lenders (or their duly appointed representative) may, without any consent of,
notice to or other action by the Agent or any other Lender, (i) declare the
Alternative Tranche Line of Credit Loans, all interest thereon and all other
amounts payable in respect thereof under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Alternative Tranche
Line of Credit Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Loan
Parties, and (ii) initiate and prosecute an independent action to collect any
such amount from the Loan Parties.

It is understood and agreed that if the Term Loans are accelerated pursuant to
this Section 7.01 for any reason, including without limitation because of the
commencement of any insolvency proceeding or other proceeding pursuant to any
debtor relief laws, the premium payable pursuant to Section 2.05(b) (the “Term
Loan Prepayment Premium”) determined as of the date of acceleration will also be
due and payable as though the 2016 Term Loans were voluntarily prepaid as of
such date and shall constitute part of the Obligations in respect of the Term
Loans, in view of the impracticability and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of each Term Lender’s lost profits as a result thereof. Any Term
Loan Prepayment Premium payable in accordance with the immediately preceding
sentence shall be presumed to be the liquidated damages sustained by each Term
Lender as the result of the early termination and the Loan Parties agree that it
is reasonable under the circumstances currently existing. The Term Loan
Prepayment Premium shall also be payable in the event the Term Loans are
satisfied or released by foreclosure (whether by power of judicial proceeding or
otherwise) or deed in lieu of foreclosure. EACH LOAN PARTY EXPRESSLY WAIVES THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE TERM LOANS PURSUANT TO ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS. Each Loan Party expressly agrees
that: (A) the

 

69



--------------------------------------------------------------------------------

Term Loan Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Term Loan Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (C) there has been a course
of conduct between Term Lenders and the Loan Parties giving specific
consideration in this transaction for such agreement to pay the Term Loan
Prepayment Premium; and (D) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. Each Loan Party
expressly acknowledges that its agreement to pay the Term Loan Prepayment
Premium to the Term Lenders as herein described is a material inducement for the
Term Lenders to provide the Term Commitment and provide the Term Loans.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment. EachSubject to the second paragraph of Section 7.01
with respect to the independent rights of the Alternative Tranche Line of Credit
Lenders, each Lender hereby irrevocably designates and appoints JPP, LLC, a
Delaware limited liability company, as Agent, under this Agreement and the other
Loan Documents, and each such Lender irrevocably authorizes the Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. For clarity, and notwithstanding anything to the
contrary contained in this Agreement and the other Loan Documents, no consent of
the Lenders shall be required to amend this Agreement or the Loan Documents to
(i) cause additional assets to become Collateral or to add additional
Subsidiaries as guarantors of the Obligations, or (ii) implement the provisions
of Sections 2.18, 8.12 or 9.13(c), and the Agent and the Loan Parties shall be
entitled to execute any and all amendments necessary or desirable to accomplish
any of the foregoing and such amendments shall be binding on the other parties
hereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement and the other Loan Documents to which it
is a party, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

SECTION 8.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent and
any other Lender designated as an “Agent” for purposes of this Agreement nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party that is a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by them to be
genuine and

 

70



--------------------------------------------------------------------------------

correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including counsel to Holdings
or the Borrowers), independent accountants and other experts selected by the
Agent. The Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Agent. The Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as they deem appropriate or they shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of Loans.

SECTION 8.05. Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the Agent
has received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Agent to any Lender.
Each Lender represents to the Agent that it has, independently and without
reliance upon the Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make the Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Agent or the Collateral
Agent or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

SECTION 8.07. Reports and Financial Statements. By signing this Agreement, each
Lender:

(a) Reserved;

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”) (which the Agent agrees to so deliver);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

71



--------------------------------------------------------------------------------

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
this Agreement; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) reserved; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender or Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney
costs) incurred by the Agent and any such other Lender or Person preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

SECTION 8.08. Indemnification. The Lenders agree to indemnify the Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), ratably
according to their respective Pro Rata Shares in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Loans shall have been paid in full, in accordance
with such Pro Rata Shares immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from the Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

SECTION 8.09. Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to Loans made by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

SECTION 8.10. Successor Agent.

(a) The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers. If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default shall have occurred and be continuing) be subject to approval by the
Borrowers (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of Loans. If no successor agent has accepted appointment as Agent by the date
that is 30 days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Agent hereunder, until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. After any retiring Agent’s resignation as Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

72



--------------------------------------------------------------------------------

SECTION 8.11. Reserved.

SECTION 8.12. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and this
Section 8.12.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Extension of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Extensions of Credit under this Agreement;
fourth, to the payment of any amounts owing to the Non-Defaulting Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

(c) Consents. If a Lender becomes a Defaulting Lender, then, in addition to the
rights and remedies that may be available to the other Credit Parties, the Loan
Parties or any other party at law or in equity, and not in limitation thereof,
except as set forth in the last sentence hereof, such Defaulting Lender’s right
to participate in decision-making rights related to the Obligations in respect
of Required Lender or Required Term Lender votes, this Agreement or the other
Loan Documents shall be suspended during the pendency of such failure or
refusal. Notwithstanding anything else provided herein, any amendment, waiver
determination, consent or notification under Section 9.01 that would (i) reduce
the principal amount of the Loan made by such Defaulting Lender, (ii) alter the
terms and conditions of this sentence or (iii) otherwise disproportionately
affect a Defaulting Lender, will require the consent of such Defaulting Lender.

(d) Defaulting Lender Cure. If the Borrowers and the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Borrower or any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall (a) unless
in writing and also signed by each Lender directly affected thereby, do any of
the following: (i) increase the amount or extend the expiration date of any
Lender’s Commitment or otherwise commit

 

73



--------------------------------------------------------------------------------

such lender to make Loans hereunder, (ii) reduce the principal of, or interest
on, any Loan or any fees or other amounts payable hereunder or (iii) postpone
any date fixed for any payment of principal of, or interest on, any Loan or any
fees or other amounts payable hereunder; provided that any waiver or reduction
of any payment of the Term Loan from any Excess Cash Flow may be waived or
modified solely with the written consent of the Required Term Lenders;
(b) unless in writing and signed by all of the Lenders, do any of the following:
(i) [reserved], (ii) other than in accordance with Section 9.13, release all or
substantially all of the Collateral or release all or substantially all of the
guarantors from their obligations under the Article X hereof, (iii) except as
expressly permitted herein or in any other Loan Document, subordinate the Liens
granted hereunder or under the other Loan Documents, to any other Lien,
(iv) amend this Section 9.01, (v) amend the definition of “Required Lenders” or
(vi) other than in accordance with Section 6.01(d), release either BorrowerSRAC
or Kmart Corp. as Borrowers from all of its obligations hereunder, (c) unless in
writing and signed by all of the Term Lenders, do any of the following:
(i) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loan, or the number of Term Lenders, that shall be
required for the Term Lenders or any of them to take any action hereunder or
(ii) amend the definition of “Required Term Lenders”; (d) unless in writing and
signed by the Agent (in addition to the Lenders required above to take such
action), amend, modify or waive any provision of Article VIII or affect the
rights or duties of the Agent under this Agreement or any other Loan Document;
(e) reserved, (f) reserved, or (g) unless in writing signed by members of any
Class holding a majority in amount of such Class, have a materially
disproportionate adverse effect on such Class.

(b) Notwithstanding anything to the contrary in this Agreement, while any
Alternative Tranche Line of Credit Loans are outstanding, without the consent of
the Required Alternative Tranche Line of Credit Lenders, Holdings and its
Subsidiaries shall not directly or indirectly (whether in one or a series of
related actions): (A) enter into any amendment to this Agreement or any other
Loan Document which adversely affects (or would permit the adverse affecting of)
the ranking (as to contractual right of payment, payment priority or priority of
Liens on the Collateral) of the Alternative Tranche Line of Credit Loan
Obligations; (B) (i) enter into any amendment to this Agreement or any Loan
Document which increases the amount of Senior Debt that is permitted to be
incurred under the terms of this Agreement or (ii) permit any Non-Senior Debt to
be exchanged for or converted into or otherwise refinanced or replaced by,
Senior Debt, provided that this clause (B)(ii) shall not prohibit Permitted
Senior Debt Refinancings or any repayment or prepayment in cash (or Cash
Equivalents) of any Term Loans or New Second Lien Notes that is not prohibited
by clause (E) below; (C) (i) permit any Collateral to be held by any Subsidiary
of Holdings that is not a Loan Party, if such Subsidiary is or becomes an
obligor (including, without limitation, as a direct obligor, guarantor or
pledgor of assets) on any Debt or Preferred Stock owed to, or held by, any
Person other than Holdings or any of its subsidiaries with an aggregate
outstanding principal amount or liquidation preference, as applicable, exceeding
$10.0 million or (ii) permit any transfers or Dispositions of Collateral that
constitute Restricted Payments payable to any Person other than Holdings or any
of its Subsidiaries; (D) increase the aggregate principal amount of Alternative
Tranche Line of Credit Loans; (E) repay or prepay in cash (or Cash Equivalents)
any Term Loans or New Second Lien Notes without prepaying the Alternative
Tranche Line of Credit Loans in cash on a pro rata basis (based on the
outstanding principal amount of such Term Loans and/or New Second Lien Notes) in
accordance with the terms of this Agreement; (F) enter into any amendment that
has a materially disproportionate adverse effect on the Alternative Tranche Line
of Credit Loans relative to any of the Term Loans or Line of Credit Loans;
(G) release Holdings as a Borrower of the Alternative Tranche Line of Credit
Loans; (H) release all or substantially all of the Collateral from the Liens
securing the Alternative Tranche Line of Credit Loans; or (I) amend (i) the
definition of “Required Alternative Tranche Line of Credit Lenders,” (ii) this
Section 9.01(b), (iii) Section 7.01(a) or (iv) the second paragraph of
Section 7.01. No (i) amendment of (or waiver of any Event of Default under)
Section 7.01(a) (solely with respect to the Alternative Tranche Line of Credit
Loans) or (ii) waiver of any Event of Default arising from, in connection with
or relating to, the failure by Holdings or its Subsidiaries to comply with this
Section 9.01(b) or the second paragraph of Section 7.01, shall be effective
without the consent of the Required Alternative Tranche Line of Credit Lenders.
Nothing in this Section 9.01(b) shall prohibit or restrict any of (x) the
incurrence by Holdings or any of its Subsidiaries of Debt permitted to be
incurred under the terms of this Agreement as in effect on the Fifth Amendment
Effective Date (even if such Debt is Senior Debt) and the making of any
conforming amendments to the Loan Documents in connection with such incurrence
(except as prohibited by clause (B)(ii), above), (y) any amendment to this
Agreement or any other Loan Document to permit the incurrence of any Pari Passu
Debt or Junior Debt or (z) the incurrence of any Pari Passu Debt or Junior Debt.

 

74



--------------------------------------------------------------------------------

SECTION 9.02. Notices, Etc. (a)(a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, (i) if to Holdings, any Borrower or any
Subsidiary Guarantor, at its address at 3333 Beverly Road, Hoffman Estates,
Illinois 60179, Attention: General Counsel, with a copy to Wachtell, Lipton,
Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attention: Scott
Charles; (ii) if to any Lender, at its address set forth in its completed
administrative questionnaire delivered to the Agent; and (iii) if to the Agent,
at its address at ESL Investments, Inc., 1170 Kane Concourse, Suite 200 Bay
Harbor Islands, FL 33154, Attention: Edward S. Lampert, CEO; provided that
notices required to be delivered pursuant to Section 6.01(j)(i), (ii), (iii),
and (v) shall be delivered to the Agent and the Lenders as specified in
Section 9.02(b). All such notices and communications shall, when mailed,
telecopied, telegraphed or emailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II or VIII shall not be effective until received by the Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

(b) Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
eslaccounting@eslinvest.com. Holdings and the Borrowers agree that the Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to Holdings, the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement, the
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Holdings and the
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a)(a) Holdings and the Borrowers jointly and
severally agree to pay promptly all reasonable costs and expenses of the Agent
in connection with the preparation, execution, delivery, distribution (including
via the internet or through a service such as Intralinks), administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, (B) reserved, and (C) the reasonable

 

75



--------------------------------------------------------------------------------

fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to their rights and responsibilities under this
Agreement and the other Loan Documents. Holdings and the Borrowers further
jointly and severally agree to pay on demand all costs and expenses of the Agent
and the Lenders, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of, or protection of their rights under,
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including reasonable fees and expenses of one counsel for the Agent,
and one counsel for the Lenders in connection with the enforcement of or
protection rights under this Section 9.04(a).

(b) Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
Loans, and (ii) the actual or alleged presence of Hazardous Materials on any
property of Holdings, the Borrowers or any of their Subsidiaries or any
Environmental Action relating in any way to Holdings, the Borrowers or any of
their Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Holdings, any Borrower, its directors, equityholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Loans.

(c) If (i) any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Term Loan pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by any
Borrower pursuant to Section 9.07(a), or (ii) any Borrower fails to prepay,
borrow, continue or convert any Eurodollar Rate Advance on the date or in the
amount notified by any Borrower; the applicable Borrower shall, promptly after
notice by such Lender setting forth in reasonable detail the calculations used
to quantify such amount (with a copy of such notice to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 9.04(c), each Lender shall be deemed
to have funded each Eurodollar Rate Advance made by it at the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Advance was in fact so funded.

(d) Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

76



--------------------------------------------------------------------------------

(e) If (i) any payment of principal of any Eurodollar Rate Line of Credit Loan
is made by any Borrower to or for the account of any Line of Credit Lender other
than on the applicable Line of Credit Loan Maturity Date for such Line of Credit
Loan, as a result of a payment pursuant to Section 2.11 or 2.13, acceleration of
the maturity of such Line of Credit Loan pursuant to Section 7.01 or for any
other reason, or by an Eligible Assignee to a Line of Credit Lender other than
on the last day of the applicable Line of Credit Loan Maturity Date for such
Line of Credit Loan upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by any Borrower
pursuant to Section 9.07(a), or (ii) any Borrower fails to prepay or borrow any
Eurodollar Rate Line of Credit Loan on the date or in the amount notified by any
Borrower; the applicable Borrower shall, promptly after notice by such Line of
Credit Lender setting forth in reasonable detail the calculations used to
quantify such amount (with a copy of such notice to the Agent), pay to the Agent
for the account of such Line of Credit Lender any amounts required to compensate
such Line of Credit Lender for any additional losses, costs or expenses that it
may reasonably incur as a result of such payment, including any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Line of
Credit Lender to fund or maintain such Line of Credit Loan. For purposes of
calculating amounts payable by the Borrowers to the Line of Credit Lenders under
this Section 9.04(e), each Line of Credit Lender shall be deemed to have funded
each Eurodollar Rate Line of Credit Loan made by it at the Eurodollar Rate for
such Line of Credit Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Line of Credit Loan was in fact so funded.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of Holdings or any
Loan Party against any and all of the obligations of Holdings and the Loan
Parties now or hereafter existing under this Agreement, the other Loan Documents
and the Extensions of Credit of such Lender, whether or not such Lender shall
have made any demand under this Agreement or the other Loan Documents. Each
Lender agrees promptly to notify Holdings or the applicable Loan Party (with a
copy to the Agent) after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliate under this Section are
in addition to other rights and remedies (including other rights of set-off)
that such Lender and its Affiliate may have.

SECTION 9.06. Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent, and the Lenders, this Agreement
shall thereafter be binding upon and inure to the benefit of Holdings, the
Borrowers, the Agent, each Lender and their respective successors and assigns;
provided, that, except with respect to Sections 9.07 and 9.08, this Agreement
shall only become effective upon satisfaction of the conditions precedent set
forth in Section 4.01 and none of the provisions of this Agreement, including
without limitation provisions in respect of Loans to be made by or issued by any
Lender, and in respect of any covenant, fee, indemnity, default, and expense
reimbursement made by any Loan Party or for which any Loan Party is liable
hereunder, shall become effective, nor shall any representation herein be deemed
to be made, until the satisfaction of such conditions.

SECTION 9.07. Assignments and Participations. (a)(a) Each Lender may, upon
notice to the Borrowers and the Agent and with the consent, not to be
unreasonably withheld or delayed, of the Agent, and, unless an Event of Default
has occurred and is continuing, the Borrowers (which consent shall be deemed
given by the Borrowers if the Borrowers have not responded to a request for such
consent within ten (10) Business Days), assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans and other amounts owing to it and any Note or Notes held by
it); provided, however, that (i) reservedno consent by the Agent or the
Borrowers under this paragraph (a) shall be required for the assignment of an
Alternative Tranche Line of Credit Loan; (ii) reserved, (iii) each such
assignment with respect to any Class of rights and obligations shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement with respect to such Class, (iv) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Loan of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof (or, if

 

77



--------------------------------------------------------------------------------

lessprovided that (A) Alternative Tranche Line of Credit Loans may be assigned
in amounts not less than $1,000,000 and an integral multiple of $500,000 in
excess thereof, and (B) in any event, the entire outstanding amount of thea Loan
held by such Lender may always be assigned without being subject to any minimum
size requirements) unless the Borrowers and the Agent otherwise agree, (v) each
such assignment (other than an assignment of Alternative Tranche Line of Credit
Loans) shall be to an Eligible Assignee, (vi) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, and the parties to such
assignment (other than the Borrowers and the Agent) shall deliver together
therewith any Note subject to such assignment and a processing and recordation
fee of $3,500 (except no such fee shall be payable for assignments to a Lender,
an Affiliate of a Lender or an Approved Fund), and (vii) any Lender may, without
the approval of the Borrowers, but with notice to the Borrowers, assign all or a
portion of its rights and obligations to any of its Affiliates or to another
Lender. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.12, 2.15 and 9.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Borrowers of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

78



--------------------------------------------------------------------------------

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.

(e) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the principal
amount of the Loans owing to each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(f) Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates that is not a Permitted Holder) in or to all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans owing to it and any Note or Notes held by it); provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Loan Document, or consent to any departure by
any Borrower therefrom, except to the extent that such amendment, waiver or
consent would require the affirmative vote of the Lender from which it purchased
its participation pursuant to Section 9.01(a).

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the portion of any Loan owing to it and any
Notes held by it), including, without limitation, in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

(i) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Term Lender to facilitate transactions of the type
described in paragraph (g) above.

(j) Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders (except, in the case of SRAC, pursuant to Section 6.01(d)).

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of Holdings
or the Borrowers furnished to the Agent or the Lenders by Holdings or the
Borrowers (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents and advisors to whom disclosure is required to
enable the Agent or such Lender to perform its obligations under this Agreement
and the other Loan Documents or in connection with the administration or
monitoring of this Agreement and the other Loan Documents by the Agent or such
Lender (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on

 

79



--------------------------------------------------------------------------------

substantially the same terms as provided herein), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement and the other Loan Documents, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement and the other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 9.08, to any assignee or
participant, or any prospective assignee or participant, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, as the case may be, or (B) is or becomes available
to the Agent or such Lender on a non-confidential basis from a source other than
Holdings, the Borrowers or any of their Subsidiaries and (viii) with the consent
of the Borrowers.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including Section 5-1401 and
5-1402 of the New York General Obligations Law.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a)(a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Holdings and each of the Borrowers hereby
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to Holdings or such Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE AGENT, OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.13. Release of Collateral or Guarantee Obligation. (a)(a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Agent is hereby irrevocably authorized by each Lender (without
requirement of consent of or notice to any Lender) to take (or request that the
Collateral Agent take), and hereby agrees to take (or request that the
Collateral Agent take), any action requested by the Borrowers having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, any Permitted Disposition) or that has been
consented to in accordance with Section 9.01; provided that the guarantee
obligations of Sears may not be released without the consent of the Required
Lenders, or (ii) under the circumstances described in paragraph (b) below.

 

80



--------------------------------------------------------------------------------

(b) At such time as the Loans and all other Obligations shall have been paid in
full in cash and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

(c) Each of the Lenders irrevocably authorizes and directs the Agent to, and
upon the request of the Borrower the Agent shall, take (or request that the
Collateral Agent take) such actions and enter into such agreements or
instruments as may be necessary or appropriate to subordinate, or make pari
passu or senior, as the case may be, any Lien on any Collateral or other
property granted to or held by the Agent or Collateral Agent under or in
connection with any Loan Document to the Liens securing any First Lien Credit
Agreement, other Priority Obligations or other Debt not constituting Priority
Obligations, in each case to the extent such Debt and Liens are otherwise
permitted to be incurred hereunder.

SECTION 9.14. PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify such
Borrower in accordance with the PATRIOT Act. Each Borrower hereby agrees to
provide such information promptly upon the request of any Lender or the Agent.

SECTION 9.15. Integration. This Agreement and the other Loan Documents represent
the agreement of Holdings, the Borrowers, the Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent, the Collateral Agent
or any Lender relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

SECTION 9.16. Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, if any Lender does not consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender (or each Lender of a Class) and that
has been approved by the Required Lenders (or a majority of such Class) or any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07;

(b) such Lender shall have received payment of an amount equal to (i) the
outstanding principal of its ratable share of the Term Loan or, (ii) the
outstanding principal of its Line of Credit Loans or (iii) the outstanding
principal of its Alternative Tranche Line of Credit Loans, as applicable, in
each case plus accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

81



--------------------------------------------------------------------------------

(d) with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and

(d) such assignment does not conflict with applicable laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 9.17. No Advisory or Fiduciary Capacity. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee.

(a) Each of the Guarantors (other than the Borrowers but, for the avoidance of
doubt, including SRAC and Kmart Corp. as to the Obligations in respect of the
Alternative Tranche Line of Credit Loan and Holdings as to all other
Obligations) hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Agent, for the ratable benefit of the Credit Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations of such
Borrower. Each Borrower hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Agent, for the ratable benefit of the Credit
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by each other Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of each such other Borrower.

 

82



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than, as to
their respective Obligations, the Borrowers) hereunder and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 10.02).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article X or affecting the rights and
remedies of any Agent or any other Credit Party hereunder.

(d) The guarantee contained in this Article X shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) and the
obligations of each Guarantor under the guarantee contained in this Article X
shall have been satisfied by payment in full, notwithstanding that from time to
time during the term of this Agreement any of the Borrowers may be free from any
Obligations.

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Agent or any other
Credit Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of any of the Obligations or any payment received or
collected from such Guarantor in respect of any of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until each of the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) are paid in full.

SECTION 10.02. Right of Contribution. Each Guarantor (other than Holdings)
hereby agrees that to the extent that a Guarantor (other than Holdings) shall
have paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor (other than Holdings) hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s (other than Holdings’)
right of contribution shall be subject to the terms and conditions of
Section 10.03. The provisions of this Section 10.02 shall in no respect limit
the obligations and liabilities of any Guarantor to the Agent and the other
Credit Parties, and each Guarantor shall remain liable to the Agent and the
other Credit Parties for the full amount guaranteed by such Guarantor hereunder.
This Section 10.02 shall not apply to Sears in its capacity as a Guarantor of
the Obligations of SRAC, or to Kmart in its capacity as a Guarantor of the
Obligations of Kmart Corp.

SECTION 10.03. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Agent
or any other Credit Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Agent or any other Credit Party against any Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Agent or any other Credit Party for the payment of any of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution, reimbursement or indemnification from any Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, and
notwithstanding the foregoing, in the event that any Guarantor possesses any
such rights of subrogation, contribution, reimbursement or indemnification, all
such rights shall in all respects be subordinated and junior in right of
payment, until (other than with respect to subrogation claims that would
otherwise be held by Holdings) all amounts owing to the Agent and the other
Credit Parties by each of the Borrowers on account of its Obligations (other
than contingent indemnification obligations for which no claim shall have then
been asserted) are paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation, contribution, reimbursement or indemnification
rights at any time when any of the Obligations (other than contingent
indemnification obligations for which no claim shall have then been asserted)
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Agent and the other Credit Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
transferred as the Agent directs in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Agent may determine.

 

83



--------------------------------------------------------------------------------

SECTION 10.04. Amendments, etc. with Respect to Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Agent or
any other Credit Party may be rescinded by the Agent or such other Credit Party
and any of the Obligations continued, and any of the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent, the
Collateral Agent or any other Credit Party, and this Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Agent (or the Required Lenders or all Lenders, as the case may be)
or any other Credit Party, if applicable, may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Agent or any other Credit Party for the payment of any of the Obligations
may be sold, exchanged, waived, surrendered or released. Neither the Agent nor
any other Credit Party shall have any obligation to any Loan Party or other
Person, to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Obligations or for the guarantee contained in this
Article X or any property subject thereto.

SECTION 10.05. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Agent or any other Credit Party upon the guarantee contained in this Article X
or acceptance of the guarantee contained in this Article X; each of the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article X; and all dealings between any of
the Borrowers and any of the Guarantors, on the one hand, and the Agent and the
other Credit Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Article X. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any of the Borrowers or
any of the Guarantors with respect to any of the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Article X shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity or enforceability of this Agreement, any
other Loan Document or any other document made, delivered or given in connection
with any of the foregoing, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Agent or any other Credit Party, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Agent or any other Credit Party, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of any Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Obligations, or of such Guarantor under the guarantee contained in this Article
X, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Agent or any other Credit Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrowers, any other Guarantor or any other Person or against any
collateral security or guarantee for any of the Obligations or any right of
offset with respect thereto, and any failure by the Agent or any other Credit
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any of the Borrowers, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Agent or any other
Credit Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(b) The obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Agent or any other Credit
Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other document made, delivered or
given in connection with any of the foregoing or any other agreement, by any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of any Guarantor as a matter of law or equity (other than upon a
written release of such Guarantor from the Agent or upon the indefeasible
payment in full in cash of all the Obligations).

 

84



--------------------------------------------------------------------------------

(c) The Agent and the other Credit Parties may, at their election upon the
occurrence and during the continuance of an Event of Default, foreclose on any
Collateral held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such Collateral in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Guarantor, or exercise any other right or remedy available to them
against any Guarantor, without affecting or impairing in any way the liability
of any other Guarantor hereunder except to the extent that all the Obligations
(other than contingent indemnification obligations for which no claim shall have
then been asserted) have been indefeasibly paid in full in cash. Each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any Collateral.

SECTION 10.06. Reinstatement. The guarantee contained in this Article X shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Agent or any other Credit Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

SECTION 10.07. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid without set-off or counterclaim in Dollars, to such
account as the Agent may designate in accordance with Section 9.02 of this
Agreement.

SECTION 10.08. Additional Guarantors. Each Subsidiary of the Borrowers that is
required to become a party to this Agreement pursuant to Section 6.01(i) shall
become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a joinder to this Agreement substantially in the
form of Exhibit J hereto.

SECTION 10.09. Releases. At the request and sole expense of the Borrowers, the
Agent shall release any Guarantor from its obligations hereunder, including,
without limitation, its obligations pursuant to Article X hereof, and shall
execute and deliver to the Borrowers all releases or other documentation
reasonably necessary or desirable to evidence such release, in the event that
all the equity interest of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by this Agreement and/or in the
event that such Guarantor shall dispose of all or substantially all of its
assets and shall cease to own any Collateral.

SECTION 10.10. Additional Line of Credit Lenders. Each Person that desires to
become a party to this Agreement in order to make a Line of Credit Loan shall
become a Line of Credit Lender for all purposes of this Agreement upon execution
and delivery by such prospective Line of Credit Lender of a joinder to this
Agreement substantially in the form of Exhibit K hereto.

[Remainder of page intentionally left blank]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SEARS HOLDINGS CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer SEARS ROEBUCK ACCEPTANCE CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Finance

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

A&E HOME DELIVERY, LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President A&E LAWN & GARDEN, LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President A&E SIGNATURE SERVICE, LLC By:
 

 

Name:   Robert A. Riecker Title:   Vice President CALIFORNIA BUILDER APPLIANCES,
INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President FLORIDA BUILDER APPLIANCES,
INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President KLC, INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President KMART HOLDING CORPORATION By:
 

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART OF MICHIGAN, INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KMART OF WASHINGTON LLC By: Kmart Corporation, as Sole Member By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART OPERATIONS LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART STORES OF ILLINOIS LLC By: Kmart Corporation, as Sole
Member By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART STORES OF TEXAS LLC By: Kmart Corporation, as Sole
Member By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer KMART.COM LLC By: BlueLight.com, as Sole Member By:  

 

Name:   Lawrence J. Meerschaert Title:   Vice President

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

MYGOFER LLC By: Kmart Corporation, as Sole Member By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer PRIVATE BRANDS, LTD. By:  

 

Name:   Robert A. Riecker Title:   Vice President SEARS BRANDS MANAGEMENT
CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President SEARS HOLDINGS MANAGEMENT
CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer SEARS HOME IMPROVEMENT PRODUCTS, INC. By:  

 

Name:   Robert A. Riecker Title:   President SEARS OPERATIONS LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer SEARS PROTECTION COMPANY By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

SEARS PROTECTION COMPANY (FLORIDA), L.L.C. By:  

 

Name:   Robert A. Riecker Title:   Vice President SEARS, ROEBUCK AND CO. By:  

 

Name:   Robert A. Riecker Title:   Vice President, Controller and   Chief
Accounting Officer SEARS, ROEBUCK DE PUERTO RICO, INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President SOE, INC. By:  

 

Name:   Robert A. Riecker Title:   Vice President STARWEST, LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President A&E FACTORY SERVICE, LLC By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent and as a Lender By:  

 

Name:  

 

Title:  

 

JPP II, LLC,

as a Lender

By:  

 

Name:  

 

Title:  

 

[Signature Page –– Second Lien Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) the portion of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a [Term Lender][Line of
Credit Lender][Alternative Tranche Line of Credit Lender]][their respective
capacities as [Term Lenders][Line of Credit Lenders][Alternative Tranche Line of
Credit Lenders]] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a [Term
Lender][Line of Credit Lender][Alternative Tranche Line of Credit Lender])][the
respective Assignors (in their respective capacities as [Term Lenders][Line of
Credit Lenders][Alternative Tranche Line of Credit Lenders])] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1. Assignor[s]:                                                      

 

                                                                            

 

2. Assignee[s]:                                                      

 

                                                                            

 

3. Borrowers: Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation.

 

4. Agent: JPP, LLC, a Delaware limited liability company, as the Agent under the
Credit Agreement.

 

5. Credit Agreement: Second Lien Credit Agreement dated as of September 1, 2016
(as such may be amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by, among others, Sears Holdings Corporation, the Borrowers,
certain subsidiaries of Sears Holding Corporation, the Lenders party thereto and
JPP, LLC, as Agent.



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assig

nor[s]5

   Assig
nee[s] 6      Aggregate
Amount of
[Term
Loan][Lin
e of Credit
Loan][Alte
rnative
Tranche
Line of
Credit
Loan]
for all
[Term
Lenders][L
ine of
Credit
Lenders][
Alternative
Tranche
Line of
Credit
Lenders]7      Amount of
[Term
Loan][
Line of
Credit
Loan][
Altern
ative
Tranch
e Line
of
Credit
Loan]
Assign
ed8      Percenta
ge
Assigne
d of
Term
Loan9      Aggregate
Amount of
Line of
Credit
Loans
for all Line
of Credit
Lenders10      Amount of
Line of
Credit
Loans
Assign
ed11      Percentage
Assigne
d of
[Term
Loan][L
ine of
Credit
Loan12
][Altern
ative
Tranche
Line of
Credit
Loan]9           $                                $                             
                  %        $                               
$                                                %          
$                                $                               
                %        $                               
$                                                %  

 

[7. Trade Date:                                      ]1310

Effective Date: [                                    ] [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS ASSIGNMENT AND ACCEPTANCE FOR
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

9 Set forth, to at least 4 decimals, as a percentage of the Loan of all
applicable Lenders thereunder.

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

12 Set forth, to at least 4 decimals, as a percentage of the Loan of all
applicable Lenders thereunder.

9  Set forth, to at least 4 decimals, as a percentage of the Loan of all
applicable Lenders thereunder.

1310   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

[Consented to and]1411 Accepted: JPP, LLC, as Agent By:  

 

Name:  

 

Title:  

 

 

1411   To the extent that the Agent’s consent is required under Section 9.07(a)
of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]1512 SEARS ROEBUCK ACCEPTANCE CORP., as a Borrower By:  

 

Name:  

 

Title:  

 

KMART CORPORATION, as a Borrower By:  

 

Name:  

 

Title:  

 

 

1512 To the extent required under Section 9.07(a) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(j) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender that is organized
under the laws of a jurisdiction other than that in which the Borrowers are
residents for tax purposes, to the extent reasonably requested by the Agent,
attached hereto are duly completed and executed by [the][such] Assignee, any
U.S. Internal Revenue Service forms required under Section 2.15 of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
upon the Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. [From and after the First Amendment Effective Date, the Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.]1613 [Unless the Assignor[s] and Assignee[s] otherwise
agree, [the][each] Assignee shall pay to [the][each] Assignor the interest
payment amounts indicated below on the Effective Date. Once such payments are
received by [the][each] Assignor, after the Effective Date, the Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][each] Assignee for all
accrued amounts. ]1714

 

Assignor[s]1815

   Assignee[s]19 16      Aggregate
Amount of
Term Loan
for all Term Lenders      Amount of
Term Loan
Assigned      Interest Payment from
Assignee to Assignor         $      $        %         $      $        %  

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

4. Fees. This Assignment and Acceptance shall be delivered to the Agent with a
processing and recordation fee of $3,500, to the extent required by the terms of
the Credit Agreement, unless such fee has been waived by the Agent in its sole
discretion.

 

 

1613 Choose if cash interest has been Elected.

1714 Choose if PIK Payments have been Elected or if no Election has been made
with respect to such interest.

18List each Assignor, as appropriate.

15 List each Assignor, as appropriate.

19 List each Assignee, as appropriate.

16 List each Assignee, as appropriate.



--------------------------------------------------------------------------------

EXHIBIT I

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate: ______, 20__

 

To: JPP, LLC, as Agent

c/o ESL Investments, Inc.,

1170 Kane Concourse, Suite 200

Bay Harbor Islands, FL 33154

Attention: Edward S. Lampert, CEO

Ladies and Gentlemen:

Reference is made to a certain Second Lien Credit Agreement, dated as of
September 1, 2016 (as modified, amended, supplemented or restated and in effect
from time to time, the “Credit Agreement”) by, among others, Sears Holdings
Corporation, a Delaware corporation (“Holdings”), Sears Roebuck Acceptance
Corp., a Delaware corporation, and Kmart Corporation, a Michigan corporation
(individually, a “Borrower”, and collectively, the “Borrowers”), the lenders
from time to time party thereto and JPP, LLC, a Delaware limited liability
company, as administrative agent and collateral administrator (the “Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:

 

1. No Defaults or Events of Default.

 

  (a) Since              (the date of the last similar certification), and
except as set forth in Appendix I, no Default or Event of Default has occurred.

 

  (b) If a Default or Event of Default has occurred since              (the date
of the last similar certification), the Loan Parties have taken or propose to
take those actions with respect to such Default or Event of Default as described
on said Appendix I.

 

2. Financial Calculations.

 

  (a) Attached hereto as Appendix IIA are reasonably detailed calculations
necessary to determine the Fixed Charge Ratio as of the last day of the [fiscal
quarter][fiscal year] ended              (whether or not compliance therewith is
then required under Section 6.03 of the Credit Agreement).

 

  (b) Attached hereto as Appendix IIB are reasonably detailed calculations
necessary to determine Excess Cash Flow for the fiscal year ended
            .2017

 

 

20 17 Include only with fiscal year-end financial statements



--------------------------------------------------------------------------------

3. Financial Statements.

[Use following paragraph (a) for fiscal quarter-end financial statements]

 

  (a) Attached hereto as Appendix III are the unaudited consolidated balance
sheet of Holdings and its Subsidiaries for the fiscal quarter ended
            , and the consolidated balance sheet of Holdings and its domestic
Subsidiaries as of the end of such fiscal quarter, and the consolidated
statements of income and cash flows of Holdings and its Subsidiaries and the
consolidated statements of income and cash flows of Holdings and its domestic
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter (or if not attached, a copy of the
quarterly report filed with the SEC on form 10-Q, reflecting such consolidated
balance sheets and consolidated statements of income and cash flows, has been
delivered to the Agent in accordance with Section 9.02(b) of the Credit
Agreement).

[Use following paragraphs (b) and (c) for fiscal year-end financial statements]

 

  (b) Attached hereto as Appendix III are the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended             , and the
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, accompanied by a report without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, which report has been prepared by a Board-appointed auditor
of national standing (or if not attached, a copy of the annual report filed with
the SEC on form 10-K, reflecting such consolidated balance sheet and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries, has been delivered to the Agent in accordance with Section 9.02(b)
of the Credit Agreement).

 

  (c) Attached hereto as Appendix IV are the unaudited consolidated balance
sheet of Holdings and its domestic Subsidiaries for the fiscal year ended
            , and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for such fiscal year.

 

4. No Material Accounting Changes, Etc.

 

  (a) The financial statements furnished to the Agent for the [fiscal
quarter/fiscal year] ended              were prepared in accordance with GAAP.

 

  (b) Except as set forth in Appendix V, there has been no change in GAAP used
in the preparation of the financial statements furnished to the Agent for the
[fiscal quarter/fiscal year] ended             . If any such change has
occurred, a statement of reconciliation conforming such financial statements to
GAAP is attached hereto in Appendix V if necessary for the calculation of the
Fixed Charge Ratio.

 

5. Collateral Coverage.

 

  (a) Set forth below are the Borrowing Base and the Total Extensions of Credit
as of the last day of the [fiscal quarter][fiscal year] ended             .

Borrowing Base:                 

Total Extensions of Credit:                 

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Compliance Certificate as of             , 20    .

 

HOLDINGS: SEARS HOLDINGS CORPORATION

By:  

         

Name: Title:



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]



--------------------------------------------------------------------------------

APPENDIX IIA

A. Calculation of Fixed Charge Ratio: Required whether or not compliance under
Section 6.03 of the Credit Agreement is then required. Calculated for the most
recently ended four fiscal quarters.

 

1. Adjusted Consolidated EBITDA2118 for such period (all calculated on a
Consolidated basis in accordance with GAAP (excluding any non-cash income
already deducted from Consolidated Net Income in the calculation of Adjusted
Consolidated EBITDA in a prior period)):

 

(a)    Consolidated Net Income for such period:         

 

   Plus the following, without duplication and to extent deducted in determining
Consolidated Net Income for such period:    (b)    Consolidated Interest Expense
for such period:         

 

(c)    income tax expense for such period:         

 

(d)    all amounts attributable to depreciation and amortization expense for
such period:         

 

(e)    any items of loss resulting from the sale of assets other than in the
ordinary course of business for such period:         

 

(f)    any non-cash charges for tangible or intangible impairments or asset
write downs for such period (excluding any write downs or write-offs of
Inventory other than write-downs or write-offs of Inventory related to up to 100
store closings in any four consecutive fiscal quarters):         

 

 

2118 For the purposes of calculating Adjusted Consolidated EBITDA in connection
with any determination of the Fixed Charge Ratio, (i) if at any time during the
applicable four-quarter period, Holdings or any of its Subsidiaries shall have
made any Material Disposition, the Adjusted Consolidated EBITDA for such fiscal
quart er shall be reduced by an amount equal to the Adjusted Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such period or increased by an amount equal to the Adjusted
Consolidated EBITDA (if negative) attributable thereto for such fiscal period
and (ii) if at any time during the applicable four-quarter period, Holdings or
any of its Subsidiaries shall have made a Material Acquisition, Adjusted
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by Holdings and its Subsidiaries in
excess of $100,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to Holdings or any of its Subsidiaries in excess of $100,000,000.



--------------------------------------------------------------------------------

  (g)    any other non-cash charges for such period (including non-cash charges
arising from share-based payments to employees or directors, but excluding
(1) any non-cash charge already added back to Consolidated Net Income in the
calculation of Adjusted Consolidated EBITDA in a prior period, (2) any non-cash
charge that relates to the write-down or write-off of Inventory other than
write-downs or write-offs of Inventory related to up to 100 store closings in
any four consecutive fiscal quarters, and (3) non-cash charges for which a cash
payment is required to be made in that or any other period):           

 

     Minus the following, without duplication and to the extent included in
Consolidated Net Income for such period:      (h)    any items of gain resulting
from the sale of assets other than in the ordinary course of business for such
period:           

 

  (i)    any cash payments made during such period in respect of non-cash
charges described in Line 1(g) above taken in a prior period:           

 

  (j)    any non-cash items of income for such period:           

 

  (k)    Adjusted Consolidated EBITDA [Line 1(a), plus the sum of Lines 1(b)
through 1(g), minus the sum of Lines 1(h) through 1(j)]:           

 

2.   Minus the following:   (a)    the unfinanced portion of Capital
Expenditures made during such period (but including Capital Expenditures
financed with proceeds of the revolving facility under the First Lien Credit
Agreement):           

 

  (b)    taxes paid in cash net of refunds during such period (but in no event
less than zero):           

 

3.   Line 1(k), minus Lines 2(a) and 2(b):        

 

4.   Fixed Charges for such period (all calculated on a Consolidated basis):  
(a)    Consolidated Interest Expense paid or payable in cash:           

 

     Plus      (b)    scheduled principal payments on Debt made during such
period:           

 

     Plus   



--------------------------------------------------------------------------------

  (c)    Capital Lease Obligation payments made during such period:           

 

  (d)    Fixed Charges [The sum of Lines 4(a) through 4(c)]:           

 

5.   FIXED CHARGE RATIO AS OF THE FISCAL [QUARTER] [YEAR] ENDED
                     [Line 3 divided by Line 4(d)]:           

 

B. Fixed Charge Ratio Covenant: During the continuance of a Covenant Compliance
Event, each of Holdings and the Borrowers will not permit the Fixed Charge Ratio
as of the last day of any fiscal quarter of Holdings to be less than 1.0 to 1.0.

 

1.    Is covenant required to be tested?    Yes                   
No                     2.    If covenant is required to be tested, in
compliance?    Yes                    No                    



--------------------------------------------------------------------------------

  

APPENDIX IIB

 

  

A. Calculation of Excess Cash Flow: The sum, without duplication, of:

  

1.

   Consolidated Net Income for such fiscal year (excluding gains and losses from
the sale of assets or businesses outside the ordinary course of business
included in the calculation of such Consolidated Net Income):     
$                          Plus   

2.

   expenses reducing Consolidated Net Income incurred or made with respect to
any Plan:      $                          Plus   

3.

   depreciation, amortization and other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charges to the extent they represent an
accrual or reserve for potential cash charges in any future period or
amortization of a prepaid cash gain that was paid in a prior period and
excluding any such charges which were excluded in the calculation of
Consolidated Net Income as set forth in Line A.1. above):     
$                      

4.

   The sum of Lines 1-3:      $                          Minus the sum, without
duplication, of the following:   

5.

   contributions made in cash to any Plan:      $                          Plus
  

6.

   non-cash gains and other non-cash items increasing Consolidated Net Income
(other than any such gains and items which were excluded in the calculation of
Consolidated Net Income as set forth in Line A.1. above):     
$                          Plus   

7.

   the amount of scheduled payments and mandatory prepayments of principal,
interest, fees, premiums and make whole or prepayment payments on account of
Debt for borrowed money made in cash (excluding any repayments of Obligations
and of prepayments of any revolving credit facility (unless there is an
equivalent permanent reduction in the commitments thereunder and excluding any
such payments or prepayments to the extent financed with the proceeds of Debt)),
and scheduled payments and mandatory prepayments of Capital Lease Obligations
(excluding any interest expense portion thereof deducted in the calculation of
Consolidated Net Income and excluding any such payments or prepayments to the
extent financed with the proceeds of Debt):      $                      



--------------------------------------------------------------------------------

   Plus   

8.

   the amount of optional prepayments of principal on account of Priority
Obligations or the Term Loan made in cash during such fiscal year (as a result
of which, in the case of the repayments under any revolving credit facility, the
revolving credit commitments have been permanently reduced correspondingly),
except to the extent that such prepayments are funded with Debt:   
$                        Plus   

9.

   Capital Expenditures made in cash during such fiscal year, except to the
extent financed with the proceeds of Debt:    $                        Plus   

10.

   the amount of Permitted Acquisitions and Permitted Investments (pursuant to
clauses (d), (i), (o), (q) and (r) of the definition thereof) made in cash
during such fiscal year, except to the extent financed with the proceeds of
Debt:    $                    

11.

   The sum of Lines 5-10:    $                    

12.

   Excess Cash Flow (Line 4 minus Line 11):    $                    



--------------------------------------------------------------------------------

APPENDIX III



--------------------------------------------------------------------------------

APPENDIX IV



--------------------------------------------------------------------------------

APPENDIX V



--------------------------------------------------------------------------------

Exhibit J

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [                    , 20        ], made by
[                    ] (the “Additional Guarantor”), in favor of [        ], as
agent (in such capacity, the “Agent”), for the banks, financial institutions and
other institutional lenders (the “Lenders”) parties to the Second Lien Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Second Lien Credit Agreement.

W I T N E S S E T H :

WHEREAS, Sears Holdings Corporation (“Holdings”), Sears Roebuck Acceptance Corp.
(“SRAC”), Kmart Corporation (“Kmart Corp.” and, together with SRAC, the
“Borrowers”), the Lenders and JPP, LLC, as administrative agent and collateral
administrator, have entered into a certain Second Lien Credit Agreement, dated
as of September 1, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Second Lien Credit Agreement”);

WHEREAS, the Second Lien Credit Agreement requires the Additional Guarantor to
become a party to the Second Lien Credit Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Second Lien Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Second Lien Credit Agreement. By executing and delivering this Joinder
Agreement, the Additional Guarantor, as provided in Section 10.08 of the Second
Lien Credit Agreement, hereby becomes a party to the Second Lien Credit
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

[Remainder of Page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

 

By:                                     
                                                                  Name:
      Title:



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF LINE OF CREDIT LENDER JOINDER AGREEMENT

This Joinder Agreement (this “Joinder”) is made as of [                     ,
20[        ]], by and among the undersigned (the “New Line of Credit Lender”),
Sears Holdings Corporation, a Delaware corporation (“Holdings”), Sears Roebuck
Acceptance Corp., a Delaware corporation (“SRAC”), and Kmart Corporation, a
Michigan corporation (“Kmart”, and together with SRAC, the “Borrowers”), and
JPP, LLC, a Delaware limited liability company, as administrative agent and
collateral administrator under the Credit Agreement referred to below (the
“Agent”), in consideration of the mutual covenants herein contained and benefits
to be derived herefrom.

W I T N E S S E T H :

 

A. Reference is made to that certain Second Lien Credit Agreement, dated as of
September 1, 2016, as amended by that certain First Amendment to Second Lien
Credit Agreement, dated as of July 7, 2017 (as such may have been further
amended, modified, supplemented or restated, the “Credit Agreement”), by and
among, among others, Holdings, the Borrowers and the Agent. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement.

 

B. The undersigned New Line of Credit Lender desires to become a party to the
Credit Agreement, and to be bound by the terms of the Credit Agreement and the
other Loan Documents, so that it may from time to time make Line of Credit Loans
to the Borrowers on the terms set forth in the applicable Line of Credit Loan
Proposal.

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Joinder and Assumption of Obligations. Effective as of the Joinder Effective
Date (as defined below) and subject to the terms and conditions set forth in
this Joinder and in the Credit Agreement, the New Line of Credit Lender
acknowledges and agrees:

 

  a. to join in the execution of, and become a party to, the Credit Agreement as
a Line of Credit Lender, as indicated with its signature below;

 

  b. to be bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgments of a Line of Credit Lender under the Credit
Agreement and the other Loan Documents, in each case, with the same force and
effect as if such New Line of Credit Lender was a signatory to the Credit
Agreement and the other Loan Documents and was expressly named as a Line of
Credit Lender therein;

 

  c. to have all rights and obligations of a Line of Credit Lender under the
Credit Agreement and other Loan Documents.



--------------------------------------------------------------------------------

2. New Line of Credit Lender Acknowledgement.

 

  a. The New Line of Credit Lender (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Joinder; (ii) agrees that it will, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, including making or not
making Line of Credit Loans from time to time; (iii) effective as of the date
hereof, appoints and authorizes the Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent and the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(iv) effective as of the date hereof, agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit
Agreement, are required to be performed by it as a Line of Credit Lender; and
(v) specifies as its lending office (and address for notices) the office set
forth beneath its signature below.

 

  b. The New Line of Credit Lender further acknowledges and agrees that the
Agent and the other Credit Parties: (i) make no representations or warranties
and assume no responsibility with respect to any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; and (ii) make no
representation or warranty and assume no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto.

 

3. Conditions Precedent to Effectiveness. This Joinder shall become effective on
the date (the “Joinder Effective Date”) when it has been duly executed by each
of the parties hereto and the Agent has received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.

 

4. Miscellaneous.

 

  a. This Joinder may be executed in multiple counterparts, each of which shall
constitute an original and together which shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Joinder by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Joinder.



--------------------------------------------------------------------------------

  b. This Joinder expresses the entire understanding of the parties with respect
to the transactions contemplated hereby. No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 

  c. Any determination that any provision of this Joinder or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not effect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 

  d. The New Line of Credit Lender confirms that it has consulted with
independent legal counsel of its selection in connection with this Joinder and
is not relying on any representations or warranties of the Agent or the Lenders
or their counsel in entering into this Joinder.

 

  e. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF BUT INCLUDING SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set forth above.

 

[NEW LINE OF CREDIT LENDER],

as Line of Credit Lender

 

By:                                     
                                                             Name: Title:

[INSERT ADDRESS]



--------------------------------------------------------------------------------

HOLDINGS:

 

SEARS HOLDINGS CORPORATION

 

By:                                     
                                                             Name:

Title:

 

BORROWERS:

 

KMART CORPORATION

 

By:                                     
                                                             Name:

Title:

 

SEARS ROEBUCK ACCEPTANCE CORPORATION

 

By:                                     
                                                             Name: Title:



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF LINE OF CREDIT LOAN PROPOSAL

LINE OF CREDIT LOAN PROPOSAL

Date: [            ], 20[        ]

 

To: [        ], as [potential][existing] Line of Credit Lender

Ladies and Gentlemen:

Reference is made to that certain Second Lien Credit Agreement, dated as of
September 1, 2016, as amended by that certain First Amendment to Second Lien
Credit Agreement, dated as of July [        ], 2017 (as such may have been
further amended, modified, supplemented or restated, the “Credit Agreement”), by
and among, among others, Sears Holdings Corporation, a Delaware corporation,
Sears Roebuck Acceptance Corp., a Delaware corporation (“SRAC”), and Kmart
Corporation, a Michigan corporation (“Kmart”), the lenders from time to time
party thereto and JPP, LLC, a Delaware limited liability company, as
administrative agent and collateral administrator thereunder. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement.

In accordance with Section 2.02 of the Credit Agreement, [Kmart][SRAC]2219

hereby requests a Line of Credit Loan as follows:

 

1. On__ (a Business Day).2320

 

2. In an aggregate principal amount of $_____________________.2421

 

3. With a maturity of ________, 20[__].2522

 

4. With a [fixed interest rate of __% per annum][floating interest rate equal to
a Eurodollar Rate of __% per annum, plus a margin of __% per annum].

 

 

2219   Identify Borrower proposing the Line of Credit Loan herein.

2320  Each Line of Credit Loan Proposal (other than any Line of Credit Loan to
be made on the First Amendment Effective Date) must be delivered to the existing
or prospective Line of Credit Lender at least one Business Day prior to the date
of on which the proposed Line of Credit Loan is proposed to be made.

2421   Each Line of Credit Loan shall be in a principal amount of $10,000,000 or
a whole multiple of $5,000,000 in excess thereof.

2522   Not to exceed 270 days from the date on which any Line of Credit Loan is
made.



--------------------------------------------------------------------------------

5. Such interest shall be payable in arrears [on the Line of Credit Loan
Maturity Date][each month that such Line of Credit Loan remains
outstanding][each third month that such Line of Credit Loan remains
outstanding]2623

 

6. [Such interest shall be in the form of original issuance discount in an
amount equal to         % of the amount of the proposed Line of Credit
Loan.]2724

 

7. The proposed Line of Credit Loan is to be [funded in cash in an amount equal
to $                    ][set off against the Line of Credit Loan made by such
Line of Credit Lender to [Kmart][SRAC] pursuant to that certain Line of Credit
Loan Proposal, dated as of             , 20[         ]]2825

[Kmart][SRAC]29 26

hereby represents and warrants as follows:

 

  •   The representations and warranties made by each Loan Party in or pursuant
to the Loan Documents are true and correct on and as of the date of the Line of
Credit Loan requested herein in all material respects, before and after giving
effect to such Line of Credit Loan and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that
(A) such representations or warranties are qualified by a materiality standard,
in which case they are true and correct in all respects, (B) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date), and (C) such representations relate to
Section 5.01(f) of the Credit Agreement, in which case the representation is
limited to clause (c) of the definition of “Material Adverse Effect”;

 

  •   No event has occurred and is continuing, or would result from the Line of
Credit Loan requested herein or from the application of the proceeds therefrom,
that constitutes a Default or an Event of Default; and

 

  •   The incurrence of the proposed Line of Credit Loan will not conflict with,
constitute a default under or violate any of the terms, conditions or provisions
of

 

 

2623   Election to have interest payable monthly or quarterly available only for
Line of Credit Loans with a Line of Credit Loan Maturity Date that is more than
30 days from the Line of Credit Loan Date.

2724   Election for Fixed Rate Line of Credit Loans only.

2825   May set off the proceeds from any Line of Credit Loan against the amount
of any Line of Credit Loan obligation of the Borrowers to the applicable Line of
Credit Lender with a Line of Credit Loan Maturity Date equal to the proposed
Line of Credit Loan Date.

2926   Identify Borrower requesting the Line of Credit Loan herein.



--------------------------------------------------------------------------------

(i) the Indenture for the Existing Second Lien Notes, (ii) the Security
Agreement, (iii) the Existing Intercreditor Agreement, (iv) the First Lien
Credit Agreement, (v) the Letter of Credit Reimbursement Agreement, dated as of
December 28, 2016, by and among Holdings, the Borrowers, certain financial
institutions and Citibank, N.A. as administrative agent and issuing bank, as
amended, modified, supplemented or restated and in effect from time to time,
(vi) that certain Loan Agreement, dated as of January 3, 2017, by and among JPP,
LLC, JPP II, LLC, the Borrowers and the other borrower parties thereto, as
amended, modified, supplemented or restated and in effect from time to time, and
(vii) that certain Receivables and Participation Purchase Agreement, dated as of
June 15, 2017, by and among JPP, LLC, JPP II, LLC, Holdings, Kmart Operations
LLC and Sears Operations LLC, as amended, modified, supplemented or restated and
in effect from time to time.

 

  •   After giving effect to the proposed Line of Credit Loan requested herein,
(A) the sum of the Total Extensions of Credit will not exceed the Borrowing
Base, and (B) no Collateral Coverage Event (as defined in the Indenture for the
Existing Second Lien Notes) shall result therefrom.

 

  •   Set forth below are the Borrowing Base and the Total Extensions of Credit
as of [        ], in each case after giving effect to the proposed Line of
Credit Loan                     .

Borrowing Base: _____________

Total Extensions of Credit: _____________

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

Very truly yours,

 

[KMART CORPORATION][SEARS ROEBUCK

ACCEPTANCE CORPORATION], as a Borrower

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

FORM OF NOTICE OF CONVERSION

 

To:    Sears Holdings Corporation    3333 Beverly Road    Hoffman Estates,
Illinois 60179    Facsimile: (847) 286-2055    Attention: Treasurer   
[CONVERSION AGENT]    [ADDRESS]

Reference is made to that certain Second Lien Credit Agreement, dated as of
September 1, 2016 (as amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among Sears Holdings Corporation (“Holdings”), Sears Roebuck
Acceptance Corp. and Kmart Corporation, certain subsidiaries of Holdings, the
lenders from time to time party thereto and JPP, LLC, as administrative agent
and collateral administrator. Capitalized terms not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

The undersigned Term Lender hereby irrevocably exercises the option to convert
its Term Loan, or a portion thereof (if the portion to be converted would result
in the issuance of at least one whole share of Common Stock upon conversion)
below designated, into a number of shares of Common Stock in accordance with the
terms of the Credit Agreement, and directs that any shares of Common Stock
deliverable upon conversion be delivered to such Term Lender unless a different
name is indicated below.

If any shares of Common Stock are to be issued in the name of a Person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect to such issuance and transfer as set forth in the Indenture.

 

Principal amount of Term

Loan to be converted:

  

Beneficial ownership of

Common Stock (prior to

conversion):

$                     shares

(if the portion to be converted

would result in the issuance of

at least one whole share of

Common Stock upon conversion)

  



--------------------------------------------------------------------------------

If you want the share certificate representing the Common Stock, if any,
issuable upon conversion made out in another person’s name, fill in the form
below:

 

 

(Insert other person’s social security or tax I.D. number)

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

Dated:                                               Signed:
                                         
                                         
                                        

      (Sign exactly as your name(s)       appear(s) on the other side of this   
   Note)

 

  Signature Guarantee:                                
                                         
                                                                   

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Annex B

Schedule 2.03(c) to Amended Second Lien Credit Agreement

Alternative Tranche Line of Credit Loans

 

Lender

   Amount  

Och-Ziff Capital Structure Arbitrage Master Fund Ltd.

   $ 44,967,000.00     

 

 

 

Total:

   $ 44,967,000.00     

 

 

 